Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 1 of 137 Pageid#: 20




                       EXHIBIT 1
        Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 2 of 137 Pageid#: 21



COVER SHEET FOIt FILIN(y CIVIL ACTIONS                                                                                                                              Case No . .............................................................................
COMMONWEALTFI OF VIRGINIA                                                                                                                                                                  (CLERK'S OFFICE USE ONLY)

.............................................................................                    Martinsville .................................................................................................. Circuit Court
                                            City of Martinsville                                                                                                                     Purdue Pharma,      et al........................................
                                                                                                                                                                                               ................
................ .............................................................................................................. v.11n re: ..... ..............----...
                                  -                   PLAINTIFF(S)                                                                                                                              DEFENDANT(S)

...............................................................................................................................                 ......................................................................................................................

1, the undersigned [] plaintiff [] defendant [x] attorney for [x] plaintiff [] defendant hereby notify the Clerk of Court that I am filing
the following civil action. (Please indicate by checking box that most closely identifies the claim being asserted or relief sought.)

GENERAL CIVIL                                                                              ADMINISTRATIVE LAW                                                                        PROBATE/WILLS AND TRUSTS
Subsequent Actions                                                                          [] Appeal/Judicial Review of Decision of                                                  [ ] Accounting
    [] Claim lmpleading Third Party Defendant                                                   (select one)                                                                          [ ] Aid and Guidance
        [ ] Monetary Damages                                                                    [ ] ABC Board                                                                         [ ] Appointment (select one)
        [ ] No Monetary Damages                                                                 [ ] Board ofZoning                                                                        [ ] Guardian/Conservator
    [ ) Counterclaim                                                                            [ j Compensation Board                                                                    [ ] Standby Guardian/Conservator
        [ ] Monetary Damages                                                                    [ j DMV License Suspension                                                                [ j Custodian/Successor Custodian (UTMA)
        [ J No Monetary Damages                                                                 [ ] Employee Grievance Decision                                                       [ ] Trust (select one)
    [ ] Cross Claim                                                                             [ ] Employment Commission                                                                  ( ] lmpress/Declare/Create
   [ J Interpleader                                                                             [ J Local Government                                                                       [ ] Reformation
    [ ] Reinstatement (other than divorce or                                                    [ j Marine Resources Commission                                                       [ ] Will (select one)
         driving privileges)                                                                    [ ] School Board                                                                           [ ] Construe
    [ j Removal of Case to Federal Court                                                        [ ] Voter Registration                                                                     [ ] Contested
Business & Contract                                                                             [ ] Other Administrative Appeal
  [ j Attachment                                                                                                                                                                     MISCELLANEOUS
  [ ] Confessed Judgment                                                                    DOMESTIC/FAMILY                                                                              [ ] Amend Death Certificate
  [ ] Contract Action                                                                        [ ] Adoption                                                                                [ J Appointment (select one)
  [ ] Contract Specific Performance                                                              [ ] Adoption — Foreign                                                                       [ ] Church Trustee
  [ J Detinue                                                                                [ ] Adult Protection                                                                             [ ] Conservator of Peace
  [ ] Gamishment                                                                             [ ] Annulment                                                                                    [ J Marriage Celebrant
Property                                                                                         [ ] Annulment — Counterclaim/Responsive                                                 [ J Approval of Transfer of Structured
  [ ] Annexation                                                                                             Pleading                                                                         Settlement
  ( ] Condemnation                                                                              [] Child Abuse and Neglect — Unfounded                                                   [ ) Bond Forfeiture Appeal
  [ ] Ejectment                                                                                     Complaint                                                                            [ ] Declaratory Judgment
  [ ] Encumber/Sell Real Estate                                                                 [ ] Civil Contempt                                                                       [ ] Declare Death
  [ ] Enforce Vendor's Lien                                                                    [ ] Divorce (select one)                                                                  [ ] Driving Privileges (select one)
  [ ] Escheatment         "                                                                          [ ] Complaint — Contested*                                                               [ ] Reinstatement pursuant to § 46.2-427
  [ ) Establish Boundaries                                                                           [ ] Complaint — Uncontested*                                                             [] Restoration — Habitual Offender or 3`a
    [ ] Landlordlfenant                                                                              [ ] Counterclaim/Responsive Pleading                                                          Offense
        [ ] Unlawful Detainer                                                                        ( ] Reinstatement —                                                                 [ j Expungement
  [ ] Mechanics Lien                                                                                      CustodyNisitation/Support/Equitable                                            [ ] Firearms Rights — Restoration
  [ ] Partition                                                                                           Distribution                                                                   [) Forfeiture of Property or Money
  [ j Quiet Title                                                                               [ ] Separate Maintenance                                                                 [ ] Freedom of Information
  [ ] Termination of Mineral Rights                                                                  [ ] Separate Maintenance Counterclaim                                               ( ] Injunction
 Tort                                                                                                                                                                                    [ ] Interdiction
   [ ] Asbestos Litigation                                                                  W RITS                                                                                       [ ] Inten ogatory
  [ ] Compromise Settlement                                                                  [ ] Certiorari                                                                              [ ] Judgment Lien-Bill to Enforce
   [ ] Intentional Tort                                                                      [ ] Habeas Corpus                                                                           [ ] Law Enforcement/Public Official Petition
   [ ] Medical Malpractice                                                                   [ ] Mandamus                                                                                [ J Name Change
   ( ] Motor Vehicle Tort                                                                    [ J Prohibition                                                                             [ ] Referendum Elections
   [ ] Product Liability                                                                     [ ] Quo Warranto                                                                            [ ] Sever Order
   [ ] Wrongful Death                                                                                                                                                                    [ ] Taxes (select one)
   [x] Other General Tort Liability                                                                                                                                                            [ ] Correct Erroneous State/Local
                                                                                                                                                                                               [ j Delinquent
                                                                                                                                                                                         [ J Vehicle Confiscation
                                                                                                                                                                                         [ ] V oting Rights — Restoration
                                                                                                                                                                                          [ ] Other (please specify)
[x] Damages in the amount of $ . 30,000,000.00                                                                           .. are claimed.
                                                                                                                                                                             ,                    ............................................................................

                         lo/o4/zo l s
 ......................................................................                                   ~+wt ~~ s~~f~&r Ftr~ (;1. +~•~, tnd 3a~J1
                                 DATE                                                                              [ j PLAIN'nFF                [ DEFEND                     ;[~ ATrOR.'JEY FOR                   bd PLAINTIFF '
                                                                                                                                                                                                                  [ I DEFENDANT
                                                           GTant MGCCIS
 ............................................................................................................................................
                                                       .       PRIN'C NAME
      1666 Connecticut ..............................................................g?....
                       Avenue NW, Suite 300, Washin on~....                                 D ...
                                                                                              C .................
                                                                                                  20009                                               *"Contested" divorce means anY of the followingmatters are in
                                           ADDRESS/CELEPHONENUMBEROFSIGNATOR                                                                          dispute: grounds of divorce, spousal support and maintenance,
                                (202) 499-5212                    .      ,.., .,. .._                                                                 child custody and/or visitation, child support, property distribution
  ......................................
     "' """"""""""""""" ''       "' '     ""                                                                                                          or debt allocation. An "Uncontested" divorce is filed on no fault
                          gmorris@sanfordheisler.aom .....................................                                                            grounds and none of the above issues are in dispute.
                                           ENi4tL ADDRESS OF SIGNATOR (OFTIONAL)
 FORIvt CC-1416 (MASTER) PAGE ONE 07/16
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 3 of 137 Pageid#: 22




      NTIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF MARTINSVILLE

   CITY OF MARTINSVILLE, VIRGINIA,

              Plaintiff,

        V.

   PURDUE PHARMA, L.P.; PURDIJE
   PHARMA, INC.-,THE PURDUE
   FREDERICK COMPANY, INC.; RUIODES
   P14ARMACEIJTICALS, L.P.; ABAOTT
   LABORATORIES; ABBOTT
   LABORATORIES, INC.. MALLIiNCKRODT
   PLC; MALLINCKRODT LLC-, ENDO
   HEALTf-I SOLUTIONS, INC; ENDO              Case No. CL 18 - 000240-00
   PHARMACEUTICALS, INC.; PAR
   PHARMACEUTICAL COMPANIES, INC.;            Jury'l'rial Demanded
   PAR PHARMACEUTICAL, INC.; TEVA
   PHARMACEUI'ICALS USA, INC.;
   CEPHALON, INC.; BARR
   LABORATORIES, INC.,- JANSSEN
   PEIARMACEUTICALS, INC.; ORTHO-
   MCNEIL-JANSSLiN PFIARMACELJTICALS,
   INC.; JANSSEN PHARMACEUTICA, INC.;
   WAI'SON LABORATORIES, INC.;
   ALLERGAN PLC; AC'FAVIS PHARMA,
   INC., ACTAVIS, LLC; INSYS
   TfIERAPEUTICS, INC.; KVK-TECH, INC.;
   AMNEAL PHARMACEUf'ICALS LLC;
   IMPAX LABORATORIES, LLC; AMNEAL
   PHARMACEUTICALS, INC.; AM-NEAL
   PHARMACEUTICALS OF NEW YORK,
   LLC; MYLAN PHARMACEU'I'ICALS, INC.;
   MCKESSON CORPORATION; MCKESSON
   MEDICAL-SURGICAI, FNC.; CARDINAL
   HEAL'FH, INC.; AMERISOURCEBERGEN
   DRUG CORPORATION; HENRY SCHEIN,
   INC.; GENERAL INJECTABLES &
   VACCINES, INC.; INSOURCE, INC.; CVS
   HEALTH CORPORATION; CVS
   PHARMACY, INC., CVS TN
   DisTRIBUTION, L.L.C.; WALGREENS
   BOOTS ALLIANCE, INC.; WALGREEN
   CO.; EXPRESS SCRIPTS HOLDING
   COMPANY; EXPRESS SCRIPTS, INC;
   CAREMARK RX, L.L.C.; CAREMARKPCS
   HEALTH, L.L.C.; CAREMARK, L.L.C.;
   UNITEDHEALTH GROUP
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 4 of 137 Pageid#: 23




 INCORPORATED; OPTUM, 1NC.;
 OPTUMRX, INC.; and DOES 1-100,

             Defendants.
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 5 of 137 Pageid#: 24




                           PLAINTIFF'S ORIGINAL COMPLAINT

        Plaintiff, the City of Martinsville, Virginia, by and through the undersigned attorneys,

 (hereinafter "Plaintiff," "City of Martinsville," "Martinsville" or "City") against Defendants:

 Purdue Pharma, L.P.; Purdue Pharma, Inc.; The Purdue Frederick Company, Inc.; Rhodes

 Pharmaceuticals, L.P.; Abbott Laboratories; Abbott Laboratories, Inc.; Mallinckrodt PLC;

 Mallinckrodt LLC; Endo Health Solutions, Inc.; Endo Pharmaceuticals, Inc.; Par Pharmaceutical

 Companies, Inc.; Par Pharmaceuticals, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Barr

 Laboratories, Inc.; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc.;

 Janssen Pharmaceutica, Inc.; Watson Laboratories, Inc.; Allergan PLC; Actavis Pharma, Inc.;

 Actavis, LLC; Insys Therapeutics, Inc.; KVK-Tech, Inc.; Amneal Pharmaceuticals LLC; Impax

 Laboratories, LLC; Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals of New York, LLC;

 Mylan Pharmaceuticals, Inc. (collectively, "Manufacturer Defendants"); McKesson Corporation;

 McKesson Medical-Surgical Inc.; Cardinal Health, Inc.; AmerisourceBergen Drug Corporation;

 Henry Schein, Inc.; General Injectables & Vaccines, Inc.; Insource, Inc.; CVS Health Corporation;

 CVS Pharmacy, Inc.; CVS TN Distribution, L.L.C.; Walgreens Boots Alliance, Inc.; Walgreen

 Co.; (collectively, "Distributor Defendants"); Express Scripts Holding Company; Express Scripts,

 Inc.; CVS Health Corporation (in its pharmacy benefit management capacity); Caremark RY,

 L.L.C.; CaremarkPCS Health, L.L.C. d/b/a CVS/Caremark; Caremark, L.L.C.; UnitedHealth

 Group Incorporated; Optum, Inc.; OptumRx Inc.; (collectively, "PBM Defendants"); and DOES 1

 through 100 inclusive (collectively, "Defendants") alleges as follows:

                                   I.      INTRODUCTION

        1.      Defendants have caused an opioid epidemic that has resulted in economic, social

 and emotional damage to tens of thousands of Americans throughout virtually every community

 in the United States. It is indiscriminate and ruthless. It has impacted across demographic lines,
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 6 of 137 Pageid#: 25




 harming every economic class, race, gender and age group. It is killing Americans, more than 134

 people every day. l Prescription and illegal opioids account for more than sixty percent (60%) of

 overdose deaths in the United States, a toll that has quadrupled over the past two decades,

 according to the United States Centers for Disease Control and Prevention ("CDC"). More people

 died from opioid-related causes in 2016 than from car accidents2 or guns.3 In 2016 more than one

 hundred seventy-five (175) people died every day from drug overdoses, comparable to an airplane

 crashing, killing everyone on board, every day.4 In 2017, the number rose to over one hundred

 ninety-seven (197), the increase largely due to synthetic opioids.5

            2.      According to the CDC, the costs of healthcare, lost productivity, addiction

 treatment, and criminal justice involvement due to opioid misuse alone is $78.5 billion a year.6

            3.      Prescription drug manufacturers, wholesalers/distributors, and pharmacy benefit

 managers ("PBMs") have created this epidemic. The manufacturers make the opioids and lie about

 their efficacy and addictive properties. The wholesalers distribute the opioids from the point of

 manufacture to the point of delivery to the patient. And the PBMs control, through their pharmacy

 plan design and formulary management, which drugs go where and how they are paid for.




 ' See NIH, Overdose Death Rates, NATIONAL INSTITUTE ON DRUG ABUSE, Rev. Aug. 2018,
 https://www.drugabuse.gov/related-topics/trends-statistics/overdose-death-rates (estimating more than 49,000 opioid
 related deaths in 2017).
' Deaths Jrom Opioid Overdoses Now Higher Than Car Accident Fatalities, HEALTHLINE, March 30, 2018,
https:/!www. healthl ine.com/health-news/deaths-from-opioid-overdoses-higher-than-car-accident-fatal ities#.1
 3 Ethan Siegal, Opioid Epidemic So Dangerous, Says CDC, It's Finally Killing As Many Americans As Guns, FORBES,
 March 20, 2018, https://www.forbes.com/sites/startswithabang/2018/03/20/opioid-epidemic-so-danQerous-says-cdc-
 its-finall -~g-as-many-americans-as-guns/#32f5256f6c21
 4 Jerry Mitchell, With 175 Americans dying a day, what are the solutions to the opioid epidemic? USA TODAY
 NETwORx, Jan. 29, 2018, https://www.usatoday.com/storv!news/nation-now/2018/O1/29/ 175-americans-dying-day-
 what-solutions-opioid-epidemic/ 1074336001 /
 5   NIH, Overdose Death Rates, supra note 1.
 6NIH, Opioid Overdose Crisis, NATIONAL INSTITUTE ON DRUG ABUSE, Rev. March 2018,
 https://www.drugabuse. sov/drugs-abuse/opioids/opioid-overdose-crisis#two



                                                         2
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 7 of 137 Pageid#: 26




           4.      Each defendant group profits enormously from the movement of opioid products.

 Each has incentives to move certain drugs over others. Defendants themselves create the incentives

 and share in their perversity — usually without disclosure to those who reasonably rely on

 Defendants to abide by their federal, state and common law duties. They do so at the expense of

 Plaintiff and communities like it nationwide.

           5.      Each defendant group bears culpability in the crisis and is a necessary party to

 addressing the damage it has wreaked, including the costs of abatement.

           6.     The devastating impact of opioid abuse cannot be overstated. After years of

 decreasing death rates in the United States, they are now on the rise fueled by an increase in opioid-

 related drug overdose deaths. Drug overdoses are now the leading cause of death for Americans

 under the age of fifty (50). The number of Americans who died of drug overdose deaths in 2017

 was roughly equal the number of Americans who died in the Vietnam, Iraq, and Afghanistan wars

 combined.'

           7.     Martinsville has been hit particularly hard by the opioid epidemic. The annual rate

 of opioid overdose deaths in Martinsville was consistently higher than the annual statewide rate in

 Virginia from 2012 to 2015. 8 Although the opioid overdose death rate in Martinsville dropped in

 2016, the effects of the opioid epidemic in Martinsville are, unfortunately, becoming ever more

 clearly evident. The rate of Neonatal Abstinence Syndrome in Martinsville was consistently higher

 than the statewide average from 2013 to 2015 and the number of recorded substance-exposed




 7   Nicholas Kristof, Opioids, a Mass Killer [Ye're Meeting With a Shrug, NEW YORK TIMES, Jun. 22, 2017,
 https://www. nytimes.com/2017/06/22/opinion/opioid-epidemic-health-care-bill.html
 g   VIRGINIA DEPARTMENT           OF    HEALTH, VIRGINIA OPIOID ADDICTION INDICATORS (2016),
 https://public.tableau.com/views/V irginia0pioidAddictionlndicatorsNAOpioi dAddictionIndicators?:embed=y&: dis
 play count=yes&:showVizHome=no




                                                        3
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 8 of 137 Pageid#: 27




 infants in Martinsville and Henry County jumped from 24 in 2013 to 38 in 2016.9 The rate of

 reported Hepatitis C cases in Martinsville spiked from 51.3 cases per 100,000 adults in 2013 to

 255.8 cases per 100,000 adults the following year.10 By 2017, the rate had climbed to 367.3 cases

 per 100,000 adults — a rate that is more than two-and-a-half times greater than the statewide rate.I I

 The rate of emergency department visits for opioid overdoses in Martinsville and its surrounding

 area was the third highest in Virginia over a five month period beginning in September 2017, with

 more than 100 people being treated in Martinsville emergency rooms for opioid overdoses during

 that short period. lZ

                  The acute opioid problem in Martinsville reflects the overwhelming epidemic

 affecting the entire Commonwealth. In 2016, Virginia's state health commissioner declared the

 state's opioid addiction problem a public health emergency. On average, three Virginians die of a

 drug overdose and over two dozen are treated in emergency departments for drug overdoses each

 day.13 Fatal drug overdoses in the first half of 2016 increased by 35% compared to the same period

 in 2015.14 More Virginians die each year from drug overdoses than motor vehicle accidents. ls

           9.     Defendants' opioid-related misconduct drives heroin abuse. A 2015 study found

 that four out of five heroin users reported that their addiction started with opioid pain relievers.16



 9   Id.
 10 Id.

 " Id.
 1' Paul Collins, Drug problem grows worse in Martinsville, Henry County, MARTINSVILLE BULLETIN, Feb. 24, 2018,
 https: //www. martinsvill ebu lletin.com/news/dru e-p rob lem-grows-worse-i n-marti nsvi l l e-henry-
 county/article b7fb5058-19fO-lle8-8ed2-17058dae908d.html
 13 Dr. Melissa Levine, State Health Commissioner Telebriefing on Opioid Addiction Public Health Emergency (Nov.
 21, 2016) (transcript available at http://www.vdh.virginia.gov/commissioner/opioid-addiction-in-virginian.
 14 Id.
 15 Andrew Barnes and Katherine Neuhausen, Virginia Commonwealth University School of Medicine, "The Opioid
 Crisis Among Virginia Medicaid Beneficiaries," https://hbp.vcu.edu/media/hbp/policybriefs/pdfs/Senate Opioid
 CrisisPolicyBrief Final.pdf
 16   NAT'L SAFETY COUNCIL, PRESCRIPTION NATION 2016: ADDRESSING AMERICA'S DRUG EPIDEMIC 9(2016),
 http://www.nsc.org/RxDrup~OverdoseDocuments/Prescription-Nation-2016-American-Dru g-Epidemic.pdf



                                                       4
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 9 of 137 Pageid#: 28




 In this way, prescription opioids — now; thanks to Defendants, provided to patients for everyday

 conditions such as knee pain, headaches, and dental pain — can operate as a"gateway" drug to

 heroin use and involvement with the illegal drug market.

         10.    In addition, Martinsville is now having to allocate substantial taxpayer dollars,

 resources, staff, energy and time to address the damage the opioid scourge has left in its wake and

 to address its many casualties. The City's costs for foster care and other child placement services

 have increased rapidly in recent years due to the increasing number of children who need such

 services because opioid addiction has destroyed the structure of their families. The costs that the

 City has borne for incarceration and correction services have similarly increased due to an

 increasing crime rate attributable to the opioid epidemic. Fire and emergency medical services are

 over-utilized because of an increased number of opioid-related overdoses. The burden on law

 enforcement is substantially increased by opioid-related crimes related to prescription opioid theft,

 diversion, and sales on the black market. Courts, social workers, nurses, schools, intervention

 programs, and clinics have all been harmed. Nearly every aspect of Martinsville's budget has been

 significantly and negatively impacted by this Defendant-made epidemic.

         11.    Defendants' efforts to deceive and make opioids widely accessible have also

 resulted in a windfall of profits. Opioids are now the most prescribed class of drugs; they generated

 $11 billion in revenue for drug companies in 2014 alone. While Americans represent only five

 percent (5%) of the world's population, they consume eighty percent (80%) of the world

 production of prescription opioids.l7




 17 Dina Gusovsky, Americans Consume Vast Majority of the World's Opioids, CNBC, Apr. 27, 2016 9:13 AM,
 http://www.cnbc.com/2016/04;'27/americans-consume-almost-all-of-the- ~lobal-opioid-supply.html




                                                   5
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 10 of 137 Pageid#: 29




         12.      The side effects of opioid use have provided even more profits for drug .

 manufacturers. For example, television airwaves are now flooded with advertisements for

 remedies for the most common opioid-related side effect, opioid-induced constipation, which

 increases a long-term opioid user's healthcare costs by over $10,000.18

         13.      The recipe for generating sky-high revenues is clear: patients who are prescribed

 opioids become physically and psychologically dependent on the drugs. When these opioid-

 addicted patients can no longer legally obtain opioids, they seek the drugs on the black market or

 turn to heroin which provides a similar high to prescription opioids. Defendants have generated a

 loyal customer base: hundreds of thousands of patients whose addiction guarantees an insatiable

 demand for the drugs and consistently high profits.

         14.      The scheme began with Manufacturer Defendants, who deliberately polluted the

 national marketplace, including in Martinsville, with lies and misinformation about the efficacy of

 opioids to treat chronic pain and the risks of addiction. Using hired guns, advertising and marketing

 materials, the Manufacturers promoted the fictitious concept of "pseudoaddiction," advocated that

 signs of addiction should be treated with more opioids, falsely claimed that opioid dependence and

 withdrawal could be easily managed and denied the risks of higher and protracted opioid dosages.

         15.     Wholesale distributors, such as the Distributor Defendants, could have and should

 have been able to stem the excess flow of opioids into Virginia and Martinsville, but they did not.

 Wholesale drug distributors receive prescription opioids from drug manufacturers and transfer the

 opioids to hospitals, pharmacies, doctors, and other healthcare providers who then dispense the




 18
   Yin Wan, Shelby Corman, Xin Gao, Sizhu Liu, Haridarshan Patel, Reema Mody , Economic Burden of Opioid-
 Induced Constipation Among Long-Term Opioid Users with Noncancer Pain, AM HEALTH DRUG BENEF[TS. 2015
 Apr; 8(2): 93-102, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4437482/




                                                      0
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 11 of 137 Pageid#: 30




 drugs to patients. Distributors are required by federal and state law to control and report unlawful

 drug diversions. The Distributor Defendants deliberately ignored these responsibilities, lobbied for

 higher reporting thresholds and pocketed profits at the expense of Martinsville.

           16.      The Manufacturer and Distributer Defendants' efforts to promote their scheme to

 distribute unnecessary opioids were purposefully facilitated by pharmacy benefit managers

 ("PBMs) who ensured that opioids were paid for, reimbursed, or covered by public and private

 payors through their pharmacy benefit plans.

           17.      PBMs are the gatekeepers to the vast majority of opioid prescriptions filled in the

 United States. Caremark, Express Scripts, and OptumRx (all named defendants here) manage the

 drug benefits for approximately eighty-nine percent of the market, or 238 million lives.19 PBMs

 design prescription drug benefit programs and create formularies which set the criteria and terms

 under which pharmaceutical drugs are reimbursed. They also determine numbers of refills

 permitted, number of pills per prescription, pre-authorization requirements, generic and branded

 drug co-pay amounts, and other criteria. PBMs thereafter commit to monitor their customers'

 utilization, manage drug plans and overall employee wellbeing. In these ways, PBMs tout their

 ability to control and manage overall prescription drug utilization.

           18.     Because PBMs are the intermediary between drug manufacturers, pharmacies, and

 ultimately patients, these companies control everything from pharmacy reimbursements to what

 drugs are covered under formularies.20 In these ways, the PBMs influence which drugs enter the




 19   NATIONAL COMMUNITY PHARMACISTs ASSOCIATION, PBM Resources, http://www.ncpanet.org/advocacy/the-
 tool s/pbm-resources (last visited Sept. 8, 2018).
 20 Matthew Kandrach, PBM stranglehold on prescription drug market demands reform, THE HILL, May 2, 2017,
 http://thehill.com/blogs/pundits-bloQ/healthcare/331601-pbm-stranQlehold-on-prescription-drug-market-demands-
 reform



                                                      7
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 12 of 137 Pageid#: 31




 marketplace. Their fingerprints are on nearly every opioid prescription filled and they profit in

 myriad ways on every pill.

           19.    Virginia and Martinsville have experienced a significant spike in opioid-related

 abuse and deaths in recent years. The CDC found that Virginia was one of the states with a

 statistically significant increase in drug overdose death rates from 2015 to 2016.21 The CDC

 estimated that 1,405 people died from drug overdoses in Virginia in 2016.22

           20.    Accordingly, Plaintiff brings this action to recover damages and costs it has

 incurred as a result of the prescription drug abuse problem in Martinsville. Plaintiff seeks to

 recover those costs and damages from the Defendants because they are the entities that have

 substantially contributed to and profited from the scourge of opioid abuse in Martinsville.

           21.    Plaintiff also seeks an order compelling the abatement and removal of the public

 nuisance the Defendants have created, knew their misconduct would likely create and from which

 they profited, by ceasing their unlawful promotion, distribution, reimbursement and sale of

 opioids, as well as treble damages, punitive damages and attorneys' fees and costs in addition to

 granting any other equitable relief authorized by law.

                                 II.       VENUE AND JURISDICTION

           22.    This Court has subject matter jurisdiction over this matter pursuant to Virgiriia

 Code § 17.1-513.

           23.    This Court has personal jurisdiction over Defendants pursuant to Virginia Code §

 8.01-328.1 because they conduct business in Virginia, purposefully direct or directed their actions

 toward Virginia, caused tortious injury in Virginia, consented to be sued in Virginia by registering



 '-' Drug Overdose Death Data,    CENTERS FOR DISEASE CONTROL AND PREVENTION, last   updated Dec. 19, 2017,
 https://wwxv.cdc.g ov/drugoverdose/data/statedeaths.html
 '-' Id.



                                                            ~3
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 13 of 137 Pageid#: 32




  an agent for service of process, and/or consensually submitted to the jurisdiction of Virginia when

  obtaining a manufacturer or distributor license and have the requisite minimum contacts with

  Virginia necessary to constitutionally permit the Court to exercise jurisdiction.

         24.     Venue is proper in this Court pursuant to Virginia Code § 8:01-262 in that the

 Defendants regularly conduct substantial business activity in Martinsville, Virginia and the causes

 of action alleged herein arose in Martinsville, Virginia.

         25.     Defendants are regularly engaged in the business of manufacturing, marketing,

 distributing, dispensing and reimbursing prescription opioids in Virginia and, specifically, in

 Martinsville. Defendants' activities in Martinsville in connection with the manufacture, marketing;

 distribution, dispensation and reimbursement of prescription opioids was, and is, continuous and

 systematic, and gives rise to the causes of action alleged herein.

                                        III.      PARTIES

 A.      PLAINTIFF

         26.     The City of Martinsville is a political subdivision of the Commonwealth of

 Virginia.

         27.     The City of Martinsville derives its governmental powers from the laws of the

 Commonwealth of Virginia.

 B.      MANUFACTURER DEFENDANTS

         28.     Defendant, PURDUE PHARIVIA, L.P., is a limited partnership organized under the

 laws of Delaware. Defendant, PURDUE PHARMA, INC., is a New York corporation with its

 principal place of business in Stamford, Connecticut, and Defendant, THE PURDUE

 FREDERICK COMPANY, INC., is a Delaware corporation with its principal place of business in

 Stamford, Connecticut.




                                                   6
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 14 of 137 Pageid#: 33




         29.    PURDUE PHARMA, L.P. may be served through its registered agent: The

 Prentice-Hall Corporation System, Inc., 2711 Centerville Road, Suite 400, Wilmington, Delaware

 19808. PURDUE PHARMA INC. may be served through its registered agent: The Prentice-Hall

 Corporation System, Inc., 80 State Street, Albany, New York 12207. THE PURDUE

 FREDERICK COMPANY may be served through its registered agent: The Prentice-Hall

 Corporation System, Inc., 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808.

        30.     PURDUE PHARMA, L.P., PURDUE PHARMA, INC., and THE PURDUE

 FREDERICK COMPANY, INC. are referred to collectively as "Purdue."

        31.     In Virginia and nationally, Purdue is engaged in the manufacture, promotion, and

 distribution of opioids, including: (a) OxyContin (oxycodone hydrochloride extended release), a

 Schedule II opioid agonist tablet first approved in 1995 and marketed by Purdue for the

 "management of pain severe enough to require daily, around-the-clock, long-term opioid treatment

 and for which alternative treatment options are inadequate." OxyContin was indicated, or legally

 approved, for the "management of moderate to severe pain when a continuous, around-the-clock

 opioid analgesic is needed for an extended period of time"; and (b) MS-Contin (morphine sulfate

 extended release), a Schedule II opioid agonist tablet first approved in 1987 and indicated for the

 "management of pain severe enough to require daily, around-the-clock, long-term opioid treatment

 and for which alternative treatment options are inadequate."

        32.     OxyContin is Purdue's best-selling opioid. Since 2009, Purdue's national annual

 sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up almost four-fold

 from 2006 sales of $800 million. OxyContin constitutes roughly thirty percent (30%) of the entire

 market for analgesic drugs (painkillers).

        33.     In 2007, Purdue settled criminal and civil charges against it for misbranding

 OxyContin and agreed to pay the United States $635 million. At the time, this was one of the


                                                 10
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 15 of 137 Pageid#: 34




  largest settlements with a drug company for marketing misconduct. Purdue's misconduct has

 continued, as alleged herein, settlement notwithstanding.

         34.     Purdue transacts business in Virginia, targeting the Virginia market for its products,

 including the opioids at issue in this lawsuit. Purdue hires employees to service the Virginia

 market. For example, Purdue recently advertised online that it was seeking a Territory Business

 Manager to operate out of Bristol, Virginia, and another Territory Business Manager to operate

 out of Richmond South, Virginia.23 On information and belief, Purdue also directs advertising and

 informational materials to impact Virginia physicians and potential users of Purdue products.

 Purdue possesses a Virginia out-of-state manufacturer license.

         35.     Purdue also benefits; from reimbursements by the Virginia Medicaid program,

 Between 2006 and 2017, Virginia Medicaid spent over $23.8 million on Purdue's opioids. This

 represents approximately 18% of total Virginia Medicaid reimbursements for opioids during that

 time period.24 These reimbursements represent only a fraction of the total earned by Purdue from

 its opioid distribution in Virginia. Plaintiff does not yet have access to the DEA ARCOS data that

 will provide substantially greater transparency into Purdue's ill-gotten gains and the harm caused

 in Virginia through improper public and commercial opioid reimbursements.

         36.     Defendant, RHODES PHARMACEUTICALS, L.P. ("Rhodes") is a Delaware

 limited partnership owned by the Sackler family, who also own Purdue Pharma LP. The Sacklers

 created Rhodes in 2007, four months after Purdue pleaded guilty to federal criminal charges that

 it had mis-marketed OxyContin.


 '-3https://w-,vw.google.com/search?q=purdue+pharma+job+virginia&oq=purdue+pharma+j ob+virginia&aas=chrome
 ..69i57.7359i0j9&sourceid=chrome&ie=UTF-8&safe=active&ibp=htl;jobs&sa=X&ved=OahUKEwjhv fM 9 ZAh
 VDtFMKHUq2CakQiYsCCCkoAA#fpstate=tldetail&htidocid=7crc6THcWHB7I7Y AAAAAA%3D%3D&htivrt=i
 obs
 24   State Medicaid Drug Utilization Data, Centers for Medicaid and CHIP Services (CMS),
 https://www.medicaid.Qov/medicaid/ prescription-drugs/state-drug-utilization-data/index.html



                                                    11
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 16 of 137 Pageid#: 35




             37.      Rhodes has its principal place of business in Coventry, Rhode Island. Rhodes may

 be served through its registered agent: Corporation Service Company, 251 Little Falls Drive,

 Wilmington, Delaware 19808.

             38.      Rhodes is presently among the largest producers of off-patent generic opioids in

 the U.S.25 Together with Purdue, Rhodes accounted for 14.4 million opioid prescriptions in 2016,

 or 6% of the US Opioid market.26

             39.      Upon information and belief, Rhodes manufactures, promotes, distributes and/or

 sells opioids nationally, in Virginia, and in Martinsville, including many controlled substances

 such as oxycodone, morphine sulfate, hydrocodone and hydromorphone.

             40.      Rhodes benefits from reimbursements by the Virginia Medicaid program. Between

 2006 and 2017, Virginia Medicaid spent over $3.6 million on Rhodes' opioids. This represents

 approximately 3.68% of total Virginia Medicaid reimbursements for opioids during that time

 period.27 These reimbursements represent only a fraction of the total earned by Rhodes from its

 opioid distribution in Virginia. Plaintiff does not yet have access to the DEA ARCOS data that

 will provide substantially greater transparency into Rhodes' ill-gotten gains and the harm caused

 in Virginia through improper public and commercial opioid reimbursements.

             41.      Defendant, ABBOTT LABORATORIES, is an Illinois corporation with its

 principal place of business in Abbott Park, Illinois. Defendant, ABBOTT LABORATORIES,

 INC., is an Illinois corporation with its principal place of business in Abbott Park, Illinois.




 25 David Crow, Billionaire Sackler family owns second opioid drugmaker, FINANCIAL TIMES, Sept. 9, 2018,
 https:/,Iwww.ft.com/content/2d21cfl a-b2bc- i l e8-99ca-68cf89602132
 '-6   Id.
 21
       State Medicaid Drug Utilization Data, supra note 24.



                                                              12
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 17 of 137 Pageid#: 36




         42.     ABBOTT LABORATORIES and ABBOTT LABORATORIES, INC. are both

 registered to do business in Virginia and have been since at least October 4, 2013. Both may be

 served in Virginia through their registered agent: The Corporation Service Company, 4701 Cox

 Road, Suite 285, Glen Allen, Virginia.

         43.     Defendants ABBOTT LABORATORIES and ABBOTT LABORATORIES, INC.

 are referred to collectively as "Abbott."

         44.    Abbott was primarily engaged in the promotion and distribution of opioids

 nationally due to a co-promotional agreement with Defendant Purdue. Pursuant to that agreement,

 between 1996 and 2006, Abbott actively promoted, marketed, and distributed Purdue's opioid

 products as set forth above.

         45.    Abbott, as part of the co-promotional agreement, helped make OxyContin into the

 largest selling opioid in the nation. Under the co-promotional agreement with Purdue, the more

 Abbott generated in sales, the higher the reward. Specifically, Abbott received twenty-five to thirty

 percent (25-30%) of all net sales for prescriptions written by doctors its sales force called on. This

 agreement was in operation from 1996-2002, following which Abbott continued to receive a

 residual payment of six percent (6%) of net sales up through at least 2006.

        46.     With Abbott's help, sales of OxyContin went from a mere $49 million in its first

 full year on the market to $1.6 billion in 2002. Over the life of the co-promotional agreement,

 Purdue paid Abbott nearly half a billion dollars.

        47.     Abbott transacts business in Virginia, targeting the Virginia market for its products,

 including the opioids at issue in this lawsuit. Abbott hires employees to service the Virginia

 market. For example, Abbott recently advertised online that it was seeking a Laboratory

 Technician for Richmond, Virginia, a Coronary Account Manager for Charlottesville, Virginia,




                                                  13
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 18 of 137 Pageid#: 37




 and a Territory Representative for Alexandria, Virginia.28 On infonnation and belief, Abbott also

 directs advertising and informational materials to impact Virginia physicians and potential users

 of Abbott products.

          48.      Abbott and Purdue's conspiring with PBMs to drive opioid use is documented. As

 described in an October 28, 2016 article from Psychology Today entitled America's Opioid

 Epidemic:

                  Abbott and Purdue actively misled prescribers about the strength and safety
                  of the painkiller [OxyContin]. To undermine the policy of requiring prior
                  authorization, they offered lucrative rebates to middlemen such as Merck
                  Medco [now Express Scripts, a defendant herein] and other pharmacy
                  benefits managers, on condition that they eased availability of the drug and
                  lowered co-pays. The records were part of a case brought by the state of
                  West Virginia against both drug makers alleging inappropriate and illegal
                  marketing of the drug as a cause of widespread addiction. ... One reason
                  the documents are so troubling is that, in public at least, the drug maker was
                  carefully assuring authorities that it was working with state authorities to
                  curb abuse of OxyContin. Behind the scenes, however, as one Purdue
                  official openly acknowledged, the drug maker was "working with Medco
                  (PBM) [now defendant Express Scripts] to try to make parameters [for
                  prescribing] less stringent.29

         49.      Upon information and belief, Abbott's and Purdue's practices with Medco (now

 Defendant Express Scripts (as defined below)), were not confined to West Virginia and has caused

 injury nationwide, including in Martinsville.

          50.     Indeed, PBM giant Express Scripts appears to have played a particularly critical

 role in facilitating and preserving market growth for OxyContin. From at least 2003, it has




 28 https:;/www.eoogle.com/search?safe=active&ei=wuSiWqjaEo3azwLA-6 oCw&a=ABBOTT+LABORATORIES
 +jobs+virQinia&oq=ABBOTT+LABORATORIES+jobs+virginia&gs 1=psy-ab.3 ... 64303.67196.0.67351.15.10.0.0.
 0.0.584.1084.5-2.2.0 .... 0 ... 1.1.64.psy-ab..13.2.1083 ... OjOi22i30k1.0.VtU5QZ71GP0&ibp=htl jobs&sa=X&ved=0ah
 UKEwj3o4W geDZAhWFvIMKfDC5GDLwQiYsCCCkoAA#fpstate=tldetail&htidocid=7MBAw2y9JNZKVNMnA
 AAAAA%3D%3D&htiyrt jobs
 29 American Society of Addiction Medicine, America's Opioid Epidemic — Court released documents show drug
 makers blocked efforts to curb prescribing, PSYCHOLOGY TODAY, Oct. 28, 2016, httys://www.psycholog t~da .~
 blog/si de-effects/201610/america-s-opi oid-epidemic



                                                        14
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 19 of 137 Pageid#: 38




  maintained the brand drug OxyContin as an approved reimbursable drug on Express Scripts'

  formularies. Express Scripts imposed no pre-authorization requirements or quantity limits on

  OxyContin prescriptions unti12013 at the earliest.

         51.     Express Scripts also facilitated reimbursement of MS-Contin, which similarly

  appears not to have had pre-authorization requirements before those imposed by Medicare in 2013

  and often had preferred tier placement.

         52.     All of the foregoing was pursuant to agreements between Purdue and Express

 Scripts that set forth the terms of Express Scripts services to Purdue and how it would be paid by

 Purdue.

         53.    PBM Defendant Caremark (as defined below) also facilitated OxyContin's market

 position throughout the relevant time period. For most, if not all, of the relevant times hereto, on

 information and belief, Caremark maintained OxyContin as a reimbursable drug on its formulary.

 Caremark imposed no pre-authorization requirements or quantity limits on OxyContin

 prescriptions until 2014 at the earliest. Caremark also facilitated- reimbursement of MS-Contin,

 which similarly appears not to have had pre-authorization requirements or quantity limits on

 prescriptions before those imposed by Medicare in 2013.

         54.    The foregoing treatment of OxyContin reimbursement was pursuant to agreements

 between Purdue and Caremark that set forth the terms of Caremark services to Purdue and how it

 would be paid by Purdue.

         55.    PBM Defendant OptumRx (as defined below) also facilitated OxyContin and MS-

 Contin's market growth. At all times relevant hereto, on information . and belief, both were

 approved drugs on OptumRx's formulary.

         56.    Defendant, MALLINCKRODT PLC, is an Irish public limited company with its

 corporate headquarters in Staines-upon-Thames, United Kingdom. MALLINCKRODT PLC may


                                                 15
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 20 of 137 Pageid#: 39




 be served through its registered agent in the United States: CT Corporation System, 120 South

 Central Avenue, Suite 400, Clayton, Missouri 63105.

            57.      Defendant, MALLINCKRODT LLC, is a wholly owned subsidiary of

 MALLINCKRODT PLC and is a Delaware limited liability company with its principal place of

 business in St. Louis, Missouri. MALLINCKRODT LLC is registered to do business in Virginia

 and has been since at least October 4, 2013. Mallinckrodt LLC may be served in Virginia through

 its registered agent: CT Corporation System, 4701 Cox Road, Suite 285, Glen Allen, Virginia

 23060.

            58.      MALLINCKRODT PLC and MALLINCKRODT LLC are referred to collectively

 as "Mallinckrodt."

            59.      In Virginia and nationally, Mallinckrodt is engaged in the manufacture, promotion,

 and distribution of Roxicodone, oxycodone, and hydrocodone, among other drugs. Mallinckrodt

 transacts business in Virginia, targeting the Virginia market for its products, including the opioids

 at issue in this lawsuit, which Mallinckrodt has sold in Virginia. On information and belief,

 Mallinckrodt hires employees to service the Virginia market and also directs advertising and

 informational materials to impact Virginia physicians and potential users of Mallinckrodt products.

            60.      Mallinckrodt also benefits from reimbursements by the Virginia Medicaid program.

 Between 2006 and 2017, Virginia Medicaid spent over $36.1 million on Mallinckrodt's opioids.

 This represents approximately 32.23% of total Virginia Medicaid reimbursements for opioids

 during that time period.30 These reimbursements represent only a fraction of the total earned by

 Mallinckrodt from its opioid distribution in Virginia. Plaintiff does not yet have access to the DEA

 ARCOS data that will provide substantially greater transparency into Mallinckrodt's ill-gotten



 30   State Medicaid Drug Utilization Data, supra note 24.



                                                             16
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 21 of 137 Pageid#: 40




 gains and the harm caused in Virginia through improper public and commercial opioid

 reimbursements.

         61.    At all times relevant hereto, the PBM Defendants listed the brand drug Roxicodone

 or its generic alternative oxycodone as approved reimbursable drugs on their formularies. They

 imposed no pre-authorization requirements or quantity limits on prescriptions until 2014 at the

 earliest.

         62.    Defendant, ENDO HEALTH SOLUTIONS, INC., is a Delaware corporation with

 its principal place of business in Malvern, Pennsylvania. Defendant, ENDO

 PHARMACEUTICALS, INC., is a wholly owned subsidiary of ENDO HEALTH SOLUTIONS,

 INC. and is a Delaware corporation witfi its principal place of business in Malvern, Pennsylvania.

         63.    ENDO HEALTH SOLUTIONS, INC. may be served through its registered agent:

 The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

 Delaware 19801. ENDO PHARMACEUTICALS, INC. may be served through its registered

 agent, The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

 Wilmington, Delaware 19801.

         64.    Defendant PAR PHARMACEUTICAL COMPANIES, INC. ("Par Pharmaceutical

 Cos.") is a Delaware corporation, having a principal place of business in Chestnut Ridge, New

 York. On information and belief, Par Pharmaceutical Cos. is a holding company and is a wholly-

 owned subsidiary, directly or indirectly, of Endo International plc.

         65.    Defendant, PAR PHARMACEUTICAL, INC. ("Par Pharmaceutical") is a New

 York corporation, having a principal place of business located in Chestnut Ridge, New York. On

 information and belief, Par Pharmaceutical is a wholly-owned subsidiary of Par Pharmaceutical

 Cos. and holds itself out as "an Endo International Company." Par Pharmaceutical is licensed and




                                                 17
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 22 of 137 Pageid#: 41




 has.been licensed as a non-resident distributor with the Virginia Departrnent of Health Professions

 since 2005.

          66.   Par Pharmaceutical Cos. may be served through its registered agent: The

 Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

 Delaware 19801. Par Pharmaceutical may be served through its registered agent: CT Corporation

 System, 111 Eight Avenue, 13'h Floor, New York, New York 10011.

          67.   Par Pharmaceutical and Par Pharmaceutical Cos. are referred to collectively as

 "Par".

          68.   ENDO HEALTH SOLUTIONS, INC., ENDO PHARMACEUTICALS, INC. and

 Par are, at times, referred to collectively as "Endo".

          69.   Endo develops, markets, and sells prescription drugs, including the opioids

 Opana/Opana ER, Percodan, Percocet, and Zydone, throughout the United States, including

 Virginia. Opioids made up roughly $403 million of Endo's overall revenues of $3 billion in 2012.

 Opana ER yielded $1.15 billion in revenue from 2010 to 2013, and it accounted for ten percent

 (10%) of Endo's total revenue in 2012. Endo, by itself and through its subsidiary, Qualitest

 Pharmaceuticals, Inc., also manufactures and sells generic opioids such as oxycodone,

 oxymorphone, hydromorphone, meperidine, and hydrocodone products across the United States,

 including Virginia.

          70.   Par develops, markets, and sells prescription drugs including the brand opioid

 Endocet and generic opioids consisting of oxycodone, oxymorphone, hydrocodone, morphine

 sulfate, and fentanyl citrate, throughout the United States, including Virginia.

          71.   Endo transacts business in Virginia, targeting the Virginia market for its products,

 including the opioids at issue in this lawsuit. Endo hires employees to service the Virginia market.

 For example, Endo recently posted online that it was seeking a Specialty Sales Consultant to work


                                                  18
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 23 of 137 Pageid#: 42




 out of its Richmond, Virginia location.31 On information and belief, Endo also directs advertising

 and informational materials to impact Virginia physicians and.potential users of Endo products.

            72.      Endo also benefits from reimbursements by the Virginia Medicaid program.

 Between 2006 and 2017, Virginia Medicaid spent over $25.5 million on Endo's opioids. This

 represents approximately 18% of total Virginia Medicaid reimbursements for opioids during that

 time period.32 These reimbursements represent only a fraction of the total earned by Endo from its

 opioid distribution in Virginia. Plaintiff does not yet have access to the DEA ARCOS data that

 will provide substantially greater transparency into Endo's ill-gotten gains and the harm caused in

 Virginia through improper public and commercial opioid reimbursements.

            73.      Defendant, TEVA PHARMACEUTICALS USA, INC. ("Teva USA"), is a

 Delaware corporation with its principal place of business in North Whales, Pennsylvania and is a

 wholly owned subsidiary of Teva Pharmaceutical Industries, Ltd., ("Teva Ltd."), an Israeli

 corporation.

            74.      Defendant, CEPHALON, INC. ("Cephalon"), is a Delaware corporation with its

 principal place of business in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.

            75.      Defendant, BARR LABORATORIES, INC. ("Barr"), is a Delaware corporation

 with its principal place of business in Horsham, Pennsylvania. In 2008, Teva Ltd. acquired Barr.

            76.      Teva USA has a Virginia taxpayer number and may be served through its registered

 agent: Corporate Creations Network Inc., 3411 Silverside Road Tatnall Building, Suite 104,

 Wilmington, Delaware 19810. Cephalon. may be served at 41 Moores Road, Frazer, Pennsylvania


 31
     https://www.google.com/search?safe=active&ei=EumiWrqUHMjBzgK165_ICg&q=ENDO+HEALTH+SOLUTI
 ONS,+INC.+jobs+virginia&oq=ENDO+HEALTH+SOLUTIONS,+INC.+j obs+virginia&gs_l=psy-
 ab.3...155352.155352.0.155764.1.1.0.0.0.0.364.364.3-1.1.0....0...1.1.64.psy-ab..0.0.0....0.Mvfb-
 eZuOfE&ibp=htl;j obs&sa=X&ved=OahUKEwj m3JmQhuDZAhUKXIMKHbpJCbOQiYsCCCkoAA#fpstate=tldetai 1
 &htidocid=J6XwduKDN1T-vHtgAAAAAA%3D%3D&htivrt jobs
 32   State Medicaid Drug Utilization Data, supra note 24.



                                                             19
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 24 of 137 Pageid#: 43




 19355. Barr is registered to do business and Virginia . may be served in Virginia through its

 registered agent: Corporate Creations Network Inc., 6802 Paragon Place Suite 410, Richmond,

 Virginia 23230.

            77.      Teva USA, Cephalon and Barr are referred to collectively as "Teva"

            78.      Teva manufactures, promotes, distributes and sells both brand name and generic

 versions of opioids nationally, and in Martinsville, including the following: (a) Actiq, and (b)

 Fentora. Teva also was in the business of selling generic opioids, including morphine,

 hydromorphone, tramadol, codeine, and meperidine from at least 2000, and a generic form of

 OxyContin from 2005 to 2009, among others.

            79.      Teva transacts business in Virginia, targeting the Virginia market for its products,

 including the opioids at issue in this lawsuit. Barr hires employees to service the Virginia market,

 and operates a manufacturing plant in Lynchburg, Virginia. On information and belief, Teva also

 directs advertising and informational materials to impact Virginia physicians and potential users

 of their products.

            80.      Teva also benefits from reimbursements by the Virginia Medicaid program.

 Between 2006 and 2017, Virginia Medicaid spent over $1.6 million on Teva's opioids. This

 represents approximately 1.3% of total Virginia Medicaid reimbursements for opioids during that

 time period.33 These reimbursements represent only a fraction of the total earned by Teva from its

 opioid distribution in Virginia. Plaintiff does not yet have access to the DEA ARCOS data that

 will provide substantially greater transparency into Teva's ill-gotten gains, and the harm caused in

 Virginia through improper public and commercial opioid reimbursements.




 33
      State Medicaid Drug Utilization Data, supra note 24.



                                                             20
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 25 of 137 Pageid#: 44




        81.     At all times relevant hereto, PBM Defendant OptumRx listed both Actiq and

 Fentora as approved reimbursable brand drugs on its formularies. In many years, the products had

 preferred brand status.

        82.     Each PBM defendant included Teva's generic opioids on their formularies as

 approved drugs. OptumRx did not impose any quantity limits or pre-authorization requirements

 for the generic Teva OxyContin.

        83.     Defendant, JANSSEN PHARMACEUTICALS, INC., is a Pennsylvania

 corporation with is principal place of business in Titusville, New Jersey. JANSSEN

 PHARMACEUTICALS, INC. was formerly known as ORTHO-MCNEIL-JANSSEN

 PHARMACEUTICALS, INC., which in turn was formerly known as JANSSEN

 PHARMACEUTICA, INC.

        84.     Defendant, ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., now

 known as JANSSEN PHARMACEUTICALS, INC., is a Pennsylvania corporation with its

 principal place of business in Titusville, New Jersey.

        85.     Defendant, JANSSEN PHARMACEUTICA, INC., now known as JANSSEN

 PHARMACEUTICALS, INC., is a Pennsylvania corporation with its principal place of business

 in Titusville, New Jersey.

        86.     JANSSEN PHARMACEUTICALS, INC. may be served at 1125 Trenton-

 Harbourton Road, Titusville, New Jersey 08560.

        87.     JANSSEN PHARMACEUTICALS, INC., ORTHO-MCNEIL-JANSSEN

 PHARMACEUTICALS, INC, and JANSSEN PHARMACEUTICA, INC. are collectively

 referred to as "Janssen."

        88.     Janssen is or has been engaged in the manufacture, promotion, distribution, and sale

 of opioids nationally and in Martinsville, including the following: (a) Duragesic, (b) Nucynta and


                                                 21
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 26 of 137 Pageid#: 45




 (c) Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

 Prior to 2009, Duragesic accounted for at least $1 billion in annual sales.

          89.      Janssen transacts business in Virginia, targeting the Virginia market for its

 products, including the opioids at issue in this lawsuit. Janssen hires employees to service the

 Virginia market. For example, Janssen recently advertised online that it was seeking a District

 Manager to operate out of Arlington, Virginia.34 On information and belief, Janssen also direct

 advertising and informational materials to impact Virginia physicians and potential users of their

 products.

          90.      Janssen also benefits from reimbursements by the Virginia Medicaid program.

 Between 2006 and 2017, Virginia Medicaid spent over $5.1 million on Janssen's opioids. This

 represents approximately 3.8% of total Virginia Medicaid reimbursements for opioids during that

 time period.35 These reimbursements represent only a fraction of the total earned by Janssen from

 its opioid distribution in Virginia. Plaintiff does not yet have access to the DEA ARCOS data that

 will provide substantially greater transparency into Janssen's ill-gotten gains and the harm caused

 in Virginia through improper public and commercial opioid reimbursements.

          91.      PBM Defendant OptumRx has routinely listed Janssen's Duragesic as an approved

 reimbursable brand drug on its formularies, often with preferred brand status and without pre-

 authorization requirements. It has also reimbursed for the Nucynta products, again without pre-

 authorization requirements and with preferred brand status.




 34
         https://www.google.com/search?safe=active&ei=KeuiWtb-D4mxzwKTg6CoCw&q='an          ~ ssen+jobs+virginia&
 oq janssen+iobs+virginia&Qs 1=psv-ab.3 ... 23190.24380.0.25837.7.7.0.0.0.0.511.948.Ojljlj5-1.3.0 .... 0 ... 1.1.64.psy-
 ab..5.1.242...0i7i30k1j0i8i7i30k1.O.Z9oevDVYbek&ibp=htl ;jobs&sa=Y&ved=OahUKEwjKo5GxieDZAhWOt1MK
 Hbs1D8wOiYsCCCkoAA#fpstate=tldetail&htidocid=kZ61 d5 IbdmdW VOxAAAAAA%3 D%3D&htivrt=i obs
 35 State Medicaid Drug Utilization Data, supra note 24.



                                                           22
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 27 of 137 Pageid#: 46




        92.      PBM Defendant Express Scripts has listed Janssen's Nucynta and Nucynta ER as

 approved reimbursable brands on its formulary without quantity limits or preauthorization

 requirements.

        93.      PBM Defendant Caremark also has listed Duragesic and Nucynta products as

 approved brands on its formularies without prior authorization requirements.

        94.      Defendant, WATSON LABORATORIES, INC., is a Nevada corporation with its

 principal place of business in Corona, California, and is a wholly owned subsidiary of Defendant,

 ALLERGAN PLC (f/k/a Actavis, Inc., f/k/a Watson Phannaceuticals, Inc.), a public limited

 company incorporated under the laws of the State of Ireland with its headquarters and principal

 place of business in Dublin, Ireland.

        95.      Defendant, ACTAVIS PHARMA, INC. (f/k/a Actavis, Inc.) is a Delaware

 corporation with its principal place of business in New Jersey and was formerly known as Watson

 Pharma, Inc.

        96.      Defendant, ACTAVIS, LLC, is a Delaware limited liability company with its

 principal place of business in Parsippany, New Jersey.

        97.      Each of these defendants is owned by Defendant, ALLERGAN PLC, which uses

 them to market and sell its drugs in the United States. Upon information and belief, ALLERGAN

 PLC exercises control over these marketing and sales efforts and profits from the sale of

 Allergan/Actavis products ultimately inure to its benefit.

        98.      WATSON LABORATORIES, INC. may be served through its registered agent:

 Corporate Creations Network Inc., 8275 South Eastern Avenue, #200, Las Vegas, Nevada 89123.

 ACTAVIS, LLC may be served through its registered agent: Corporate Creations Network Inc.,

 3411 Silverside Road Tatnall 'Building, Suite 104, Wilmington, Delaware 19810. ACTAVIS

 PHARMA, INC. is registered to do business in Virginia may be served in Virginia through its


                                                 23
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 28 of 137 Pageid#: 47




 registered agent: Corporate Creations Network Inc., 6802 Paragon Place #410, Richmond, Virginia

 23230.

            99.      ALLERGAN PLC, ACTAVIS LLC, ACTAVIS PHARMA, INC., and WATSON

 LABORATORIES, INC. are collectively referred to as "Actavis."

            100.     Actavis manufactures, promotes, sells and distributes opioids, including the

 branded drugs Kadian and Norco, and generic versions of Duragesic and Opana throughout the

 United States, including Virginia, and in Martinsville. Actavis acquired the rights to Kadian from

 King Pharmaceuticals, Inc. on December 30, 2008 and began marketing Kadian in 2009.

            101.     Actavis transacts business in Virginia, targeting the Virginia market for its

 products, including the opioids at issue in this lawsuit. Actavis hires employees to service the

 Virginia market. For example, Actavis recently advertised online that it was seeking a

 Pharmaceutical Sales Representative to operate out of Manassas, Virginia. Actavis also direct

 advertising and informational materials to impact Virginia physicians and potential users of their

 products.

            102.     Actavis also benefits from reimbursements by the . Virginia Medicaid program.

 Between 2006 and 2017, Virginia Medicaid spent over $8.5 million on Actavis' opioids. This

 represents 9.04% of total Virginia Medicaid reimbursements for opioids during that time period.36

 These reimbursements represent only a fraction of the total earned by Actavis from its opioid

 distribution in Virginia. Plaintiff does not yet have access to the DEA ARCOS data that will

 provide substantially greater transparency into Actavis' ill-gotten gains and the harm caused in

 Virginia through improper public and commercial opioid reimbursements.




 36
      State Medicaid Drug Utilization Data, supra note 24.



                                                             24
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 29 of 137 Pageid#: 48




        103.    At all times relevant hereto, the PBM Defendants listed Actavis's opioid products

 as approved reimbursable drugs on their formularies, often without any quantity limits or pre-

 authorization requirements; often in preferred tiers.

        104.     Defendant, INSYS THERAPEUTICS, INC. ("Insys"), is a Delaware corporation

 with its headquarters and principal place of business in Chandler, Arizona. Insys may be served

 through its registered agent: The Corporation Trust Company, Corporation Trust Center, 1209

 Orange Street, Wilmington, Delaware 19801.

        105.    Insys manufactures, promotes, distributes and sells prescription opioids such as

 Subsys. These opioids are manufactured in the United States and promoted, distributed, and sold

 across the United States— including in Virginia and Martinsville.

        106.    Insys transacts business in Virginia, targeting the Virginia market for its products,

 including the opioids at issue in this lawsuit, which it has sold in Virginia. On information and

 belief, Insys hires employees to service the Virginia market, and also directs advertising and

 informational materials to impact Virginia physicians and potential users of their products.

        107.    Defendant, KVK-TECH, INC. ("KVK-Tech") is a Pennsylvania corporation with

 its principle place of business in Newton, Pennsylvania. KVK-Tech may be served through its

 registered agent: Frank Ripp, Jr., 110 Terry Drive, Newton, Pennsylvania 18940.

        108.    KVK-Tech is currently licensed as an out-of-state manufacturer/distributor with the

 Virginia Department of Health Professions. Upon information and belief, KVK-Tech

 manufactures, promotes, distributes and/or sells opioids nationally, in Virginia, and in

 Martinsville, including many controlled substances such as oxymorphone and oxycodone.

        109.    KVK-Tech also benefits from reimbursements by the Virginia Medicaid program.

 Between 2006 and 2017, Virginia Medicaid spent over $3.7 million on KVK-Tech's opioids. This

 represents approximately 3.84% of total Virginia reimbursements for opioids during that time


                                                 25
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 30 of 137 Pageid#: 49




 period.37 These reimbursements represent only a fraction of the total earned by KVK-Tech from

 its opioid distribution in Virginia. Plaintiff does not yet have access to the DEA ARCOS data that

 will provide substantially greater transparency into KVK Tech's ill-gotten gains and the harm

 caused in Virginia through improper public and commercial opioid reimbursements.

            110.     Defendant, AMNEAL PHARMACEUTICALS LLC, is a Delaware limited liability

 company with its principal place of business in Bridgewater, New Jersey. AMNEAL

 PHARMACEUTICALS LLC was registered to do business in Virginia unti12017 and is currently

 licensed as a non-resident wholesale distributor with the Virginia Department of Health

 Professions. AMNEAL PHARMACEUTICALS LLC may be served through its registered agent:

 The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

 Delaware 19801.

            111.     Defendant, IlVIPAX LABORATORIES, LLC., formerly known as Impax

 Laboratories, Inc., is a Delaware limited liability company with its principle place of business in

 Bridgewater, New Jersey. IMPAX LABORATORIES, LLC. may be served through its registered

 agent: Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

            112.     Upon information and belief, in May of 2018 Impax Laboratories, Inc. merged with

 and into AMNEAL PHARMACEUTICALS LLC to form Defendant, AMNEAL

 PHARMACEUTICALS, INC., a Delaware corporation with its principal place of business in

 Bridgewater, New Jersey. AMNEAL PHARMACEUTICALS, INC. may be served through its

 registered agent: Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware

 19808.




 37   State Medicaid Drug Utilization Data, supra note 24.



                                                             26
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 31 of 137 Pageid#: 50




            113.     Defendant, AMNEAL PHARMACEUTICALS OF NEW YORK, LLC, is a

 Delaware limited liability company with its principal place of business in Hauppauge, New York.

 Upon information and belief, AMNEAL PHARMACEUTICALS OF NEW YORK, LLC is a

 subsidiary of AMNEAL PHARMACEUTICALS, INC. AMNEAL PHARMACEUTICALS OF

 NEW YORK, LLC was registered to do business in Virginia until 2017 and is currently licensed

 as a non-resident wholesale distributor with the Virginia Department of Health Professions.

 AMNEAL PHARMACEUTICALS OF NEW YORK, LLC may be served through its registered

 agent: The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

 Wilmington, Delaware 19801.

            114.     AMNEAL PHARMACEUTICALS, INC. AMNEAL PHARMACEUTICALS

 LLC, AMNEAL PHARMACEUTICALS OF NEW YORK, LLC, and IMPAX

 LABORATORIES, LLC are collectively referred to as "Amneal."

            115.     Upon information and belief, Amneal manufactures, promotes, distributes and/or

 sells opioids nationally, in Virginia, and in Martinsville, including many controlled substances

 such as oxycodone, oxymorphone, hydrocodone, tramadol, morphine and codeine.

            116.     Amneal also benefits from reimbursements by the Virginia Medicaid program.

 Between 2006 and 2017, Virginia Medicaid spent over $7.9 million on Amneal's opioids. This

 represents approximately 1.36% of total Virginia reimbursements for opioids during that time

 period.38 These reimbursements represent only a fraction of the total earned by Amneal from its

 opioid distribution in Virginia. Plaintiff does not yet have access to the DEA ARCOS data that

 will provide substantially greater transparency into Amneal's ill-gotten gains and the harm caused

 in Virginia through improper public and commercial opioid reimbursements.



 38   State Medicaid Drug Utilization Data, supra note 24.



                                                             27
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 32 of 137 Pageid#: 51




            117.     Defendant, MYLAN PHARMACEUTICALS, INC. ("Mylan"), is a West Virginia

 corporation with its principal place of business in Canonsburg, Pennsylvania. Mylan is and has

 been registered to do business in Virginia since 2010 and may be served in Virginia through its

 registered agent: Corporation Service Company, 100 Shockoe Slip, 2°d Floor, Richmond, Virginia

 23219.

            118.     Mylan is currently licensed as an out-of-state manufacturer/distributor with the

 Virginia Department of Health Professions. Upon information and belief, Mylan manufactures,

 promotes, distributes and/or sells opioids nationally, in Virginia, and in Martinsville, including

 many controlled substances such as fentanyl, methadone, oxycodone, hydrocodone, morphine and

 tramadol.

            119.     Mylan also benefits from reimbursements by the Virginia Medicaid program.

 Between 2006 and 2017, Virginia Medicaid spent over $4.5 million on Mylan's opioids. This

 represents approximately 3.4% of total Virginia reimbursements for opioids during that time

 period.39 These reimbursements represent only a fraction of the total earned by Mylan from its

 opioid distribution in Virginia. Plaintiff does not yet have access to the DEA ARCOS data that

 will provide substantially greater transparency into Mylan's ill-gotten gains and the harm caused

 in Virginia through improper public and commercial opioid reimbursements.

            120.     The manufacturer defendants listed above are all engaged in the manufacturing of

 opioids. The manufacturer defendants listed above are collectively referred to herein as the

 "Manufacturer Defendants."

            121.     The failure of all Manufacturer Defendants to effectively monitor and report

 suspicious orders of prescription opioids, their aggressive misinformation campaign aimed at



 39   State Medicaid Drug Utilization Data, supra note 24.



                                                             28
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 33 of 137 Pageid#: 52




 increasing public consumption of highly addictive opioids nationally, in Virginia and in

 Martinsville, their failure to forthrightly provide accurate information to the United States Food

 and Drug Administration ("FDA"), their failure to adhere to FDA regulations regarding

 misbranding, their failure to implement measures to prevent the filling of suspicious orders, and

 their perverse utilization of so-called "patient advocacy" groups to evade FDA regulations

 concerning consumer drug-marketing greatly contributed to a vast increase in opioid overuse and

 addiction. Manufacturer Defendants' conduct thus directly caused a public-health and law-

 enforcement crisis across this country, including in Martinsville.

 C.     DISTRIBUTOR DEFENDANTS

        122.    Defendant McKESSON CORPORATION ("McKesson") is a Delaware

 corporation with its principal place of business in San Francisco, California.

        123.    McKesson has been registered to do business in Virginia since at least January 1,

 2018 and does substantial business in Virginia. McKesson has a Virginia taxpayer number and

 may be served in Virginia through its registered agent: Corporation Service Company, 100

 Shockoe Slip, 2°d Floor, Richmond, Virginia 23219.

        124.    McKesson is the largest pharmaceutical distributor in North America. It distributes

 pharmaceuticals to retail pharmacies and institutional providers in a1150 states, including Virginia.

        125.    Upon information and belief, McKesson is one of the largest distributors of opioid

 pain medications in the country, including Virginia. In 2015, McKesson had a net income in excess

 of $1.5 billion. McKesson also has a local warehouse that it operates out of Ruther Glen, Virginia,

 which distributes pharmaceutical drugs including opioids in and around the Virginia.

        126.     In its 2017 Annual Report, McKesson states that it "partner[s] with pharmaceutical

 manufacturers, providers, pharmacies, governments and other organizations in healthcare to help




                                                  29
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 34 of 137 Pageid#: 53




  provide the right medicines, medical products and healthcare services to the right patients at the

 right time, safely and cost-effectively."ao

          127.   According to the 2017 Annual Report, McKesson "pharmaceutical distribution

 business operates and serves thousands of customer locations through a network of 27 distribution

 centers, as well as a primary redistribution center, two strategic redistribution centers and two

 repackaging facilities, serving all 50 states and Puerto Rico."41

          128.   McKesson hires employees to service the Virginia market. For example, McKesson

 recently advertised online that it was seeking a Delivery Driver to operate out of Chesapeake,

 Virginia, a Senior Accountant to operate out of Richmond, Virginia, and a Client Service Rep to

 operate out of Richmond, Virginia.

          129.   Defendant MCKESSON MEDICAL-SURGICAL INC. ("McKesson Medical-

 Surgical") is a Virginia corporation with its principal place of business in Richmond, Virginia.

          130.   McKesson Medical-Surgical has been registered to do business in Virginia since at

 least January 1, 2018 and does substantial business in Virginia. McKesson Medical-Surgical may

 be served in Virginia through its registered agent: Corporation Service Company, 100 Shockoe

 Slip, 2°d Floor, Richmond, Virginia 23219.

          131.   McKesson Medical-Surgical engages in business in Virginia as a wholesale

 distributor of pharmaceuticals, including opioids.

          132.   Defendant CARDINAL HEALTH, INC. ("Cardinal") is an Ohio corporation with

 its principal place of business in Dublin, Ohio. Cardinal distributes pharmaceuticals to retail

 pharmacies and institutional providers to customers in all 50 states, including Virginia.



 40  McKesson 2017 Annual Report found at https://investor.mckesson.com/sites/mckesson.investorhq,
 businesswire.com/files/repordfile/2017 McKesson Annual Report O.pdf
 al Id.




                                                  30
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 35 of 137 Pageid#: 54




          133.      Cardinal may be served in through its registered agent: CT Corporation System,

  4400 Easton Commons Way Suite 125, Columbus, Ohio 43219.

          134.      Cardinal, through its many subsidiaries, including Cardinal Health Care Services,

  Inc., possesses out-of-state pharmaceutical distribution licenses in Virginia, has been registered to

  do business in Virginia since at least October 4, 2013 and may be served in Virginia through its

  registered agent: CT Corporation System, 4701 Cox Road, Suite 285, Glen Allen, Virginia 23060.

          135.      Upon information and belief, Cardinal is one of the largest distributors of opioid

  pain medications in the country, including in Virginia.

          136.      Defendant AMERISOURCEBERGEN DRUG CORPORATION ("Amerisource")

  is a Delaware corporation with its principal place of business in Chesterbrook, Pennsylvania.

  Amerisource distributes pharmaceuticals to retail pharmacies and institutional providers to

  customers in a1150 states, including Virginia.

          137.      Amerisource has been registered to do business in Virginia since at least October

 4, 2013 and may be served in Virginia through its registered agent: CT Corporation System, 4701

 Cox Road, Suite 285, Glen Allen, Virginia 23060. Amerisource also has a local warehouse that it

 operates out of Glen Allen, Virginia, which distributes pharmaceutical drugs including opioids in

 and around the Virginia.

          138.      According to its 2016 Annual Report, Amerisource is "one of the largest global

 pharmaceutical sourcing and distribution services companies, helping both healthcare providers

 and pharmaceutical and biotech manufacturers improve patient access to products and enhance

 patient care."42




 42   Amerisource 2016 Annual Report found at http://www.amerisourcebereen.com/investor/phoenix.zhtml
 ?c=61181 &_p=irol-irhome



                                                   31
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 36 of 137 Pageid#: 55




         139.    Amerisource hires employees to service the Virginia market. For example,

  Amerisource recently advertised online that it was seeking a Warehouse Associate I for the Night

  Shift to operate out of Glen Allen, Virginia, a Warehouse Associate II for the Day Shift to operate

  out of Glen Allen, Virginia, and a Dispatcher/Operations to operate out of Herndon, Virginia.

         140.    Upon information and belief, Amerisource is one of the largest distributors of

  opioid pain medications in the country, including Virginia.

         141.    Defendant HENRY SCHEIN, INC. is a Delaware corporation with its principal

 place of business in Melville, New York. HENRY SCHEIN, INC. has been registered to do

 business in Virginia since 1997, and at all relevant times, it conducted business as a licensed

 prescription drug distributor in Virginia. HENRY SCHEIN, INC. may be served in Virginia

 through its registered agent: Corporation Service Company, 100 Shockoe Slip, 2°d Floor,

 Richmond, Virginia 23219.

         142.    Defendant GENERAL INJECTABLES & VACCINES, INC. ("GIV") is a Virginia

 corporation with its principal place of business in Bastian, Virginia. In 1998, HENRY SCHEIN,

 INC. acquired GIV for an estimated $65 million dollars.43 At all relevant times, GIV conducted

 business as a licensed prescription drug distributor in Virginia. GIV may be served in Virginia

 through its registered agent: Corporation Service Company, 100 Shockoe Slip, 2"d Floor,

 Richmond, Virginia 23219.

         143.    Defendant INSOURCE, INC. ("Insource") is a Virginia corporation with its

 principal place of business at the same location as GIV in Bastian, Virginia. HENRY SCHEIN,

 INC. is the direct parent company of Insource, and, according to the Virginia State Corporation

 Commission, Insource, Inc. is also an assumed name used by GIV. At all relevant times, Insource


 43
   HENRY SCHEIN, Henry Schein, Inc. Acquires Leading Independent U.S. Yaccine Supplier - 1998 Sales of $118
 Million, Dec. 29, 1998, http://investor.henryschein.com/phoenix.zhtml?c=74322&p=irol-newsArticle&ID=53636



                                                    32
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 37 of 137 Pageid#: 56




  conducted business as a licensed prescription drug distributor in Virginia. Insource may be served

  in Virginia through its registered agent: Corporation Service Company, 100 Shockoe Slip, 2°a

 Floor, Richmond, Virginia 23219.

         144.    HENRY SCHEIN, INC., GIV, AND INSOURCE are collectively referred to as

 "Henry Schein."

         145.    Henry Schein distributes, among other things, branded and generic pharmaceuticals

 to customers that include dental practitioners, dental laboratories, animal health practices and

 clinics, and office-based medical practitioners, ambulatory surgery centers, and other institutions.

 At all relevant times, Henry Schein was in the business of distributing, and redistributing,

 pharmaceutical products, including opioids, to consumers within Virginia.

         146.    In November of 2014, Henry Schein and Cardinal Health entered into a strategic

 partnership, which consolidated Cardinal Health's physician office-sales organization into Henry

 Schein's subsidiary Henry Schein Medical. Henry Schein took responsibility for serving physician

 offices, and through its contract with Cardinal Health, gained access to over 25,000 physical

 offices as customer locations.44 As a result of this agreement, Henry Schein Medical added more

 than $300 million in annual sales.

         147.    In 2015, Henry Schein reported that its sales reached a record $10.4 billion and that

 it had grown at a compound annual rate of approximately sixteen percent (16%) since becoming a

 public company in 1995. Overall, it is the world's largest provider of health care products and

 services to office-based dental, animal health, and medical practitioners.

         148.   Defendant CVS HEALTH CORPORATION ("CVS Health"), formerly known as

 CVS Caremark Corporation, is a Delaware corporation with its principal place of business located


 44 Raymond Davis, Henry Schein and Cardinal, THE J.       OF   HEALTHCARE CONTRACT[NG, Feb. 12, 2018,
 http://www.jhconline.com/henry-schein-and-cardinal.html



                                                  33
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 38 of 137 Pageid#: 57




 in Woonsocket, Rhode Island. CVS Health may be served through its registered agent: The

 Corporation Trust Company, Corporation Trust Center, 1209 Orange, Street, Wilmington,

 Delaware 19801.

        149.    Defendant CVS PHARMACY, INC. ("CVS Pharmacy") is a Rhode Island

 corporation whose principal place of business is at the same location as CVS Health. On

 information and belief, CVS Health is the direct parent company of CVS Pharmacy. CVS

 Pharmacy has been registered to do business in Virginia since at least 1996 and may be served in

 Virginia through its registered agent: CT Corporation System, 4701 Cox Road, Suite 285, Glen

 Allen, Virginia 23060.

        150.    Defendant CVS TN DISTRIBUTION, L.L.C. ("CVS TN") is Tennessee limited

 liability company whose principal place of business is at the same location as CVS Health and

 CVS Pharmacy.. On information and belief, CVS Pharmacy is the sole member of CVS TN. CVS

 TN may be served through its registered agent: CT Corporation System, 300 Montvue Road,

 Knoxville, Tennessee 37919.

        151.    Upon information and belief, CVS Health, CVS Pharmacy and CVS TN distribute

 pharmaceuticals to retail pharmacies and institutional providers to customers in all 50 states,

 including Virginia. At all relevant times, CVS TN conducted business as a licensed prescription

 drug distributor in Virginia.

        152.    Defendant WALGREENS BOOTS ALLIANCE, INC. ("Walgreens Boots") is a

 Delaware corporation with its principal place of business in Deerfield, Illinois. Walgreens Boots

 may be served through its registered agent: Corporation Service Company, 251 Little Falls Drive,

 Wilmington, Delaware 19808.

        153.    Defendant WALGREEN CO. is an Illinois corporation whose priiicipal place of

 business is at the same location as Walgreens Boots. On information and belief, Walgreens Boots


                                                34
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 39 of 137 Pageid#: 58




  is the parent company of WALGREEN CO. WALGREEN CO. has been registered to do business

  in Virginia since 1995 and may be served in Virginia through its registered agent: Corporation

  Service Company, 100 Shockoe Slip, 2°d Floor, Richmond, Virginia 23219. Walgreens Boots and

  WALGREEN CO. are collectively referred to as "Walgreens."

         154.    Upon information and belief, Walgreens distributes pharmaceuticals to retail

  pharmacies and institutional providers to customers in a1150 states, including Virginia. Walgreens

  is currently licensed as a non-resident distributor with the Virginia Department of Health

  Professions.

         155.    The distributor defendants listed above are all engaged in the wholesale distribution

 of opioids. The distributor defendants listed above are collectively referred to herein as the

 "Distributor Defendants."

         156.    The Distributor Defendants purchased opioids from manufacturers, such as the

 Manufacturer Defendants herein, and sold them to pharmacies throughout Virginia, including in

 Martinsville. The Distributor Defendants played an integral role in opioids being distributed across

 Virginia, including Martinsville.

         157.    The failure of all Distributor Defendants to effectively monitor and report

 suspicious orders of prescription opioids and to implement measures to prevent the filling of

 invalid and medically unnecessary prescriptions greatly contributed to the vast increase in opioid

 overuse and addiction. Distributor Defendants' conduct thus directly caused a public-health and

 law-enforcement crisis across this country, including in Martinsville.

 D.      PHARMACY BENEFIT MANAGER DEFENDANTS

         158.    The Pharmacy Benefit Manager Defendants ("PBM Defendants") are defined

 below. At all relevant times the PBM Defendants acted as the gatekeepers of prescription drugs

 including opioids. Pharmacy benefit managers ("PBMs") establish formularies which govern


                                                  35
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 40 of 137 Pageid#: 59




  which drugs are reimbursed and how. They determine morphine milligram equivalents ("MMEs")

  quantity limits and pre-authorization requirements. They negotiate with drug manufacturers to

  offer preferred drug formulary placement for drugs. They establish reimbursement rates for the

  drugs dispensed. PBMs earn revenue from at least the following sources: fees from health plans

  and employers, rebates and other incentives from drug manufacturers, including administrative

  fees and volume bonuses, and fees from maintaining pharmacy networks. 4s

         159.     Defendant, CVS HEALTH CORPORATION ("CVS Health"), formerly known as

  CVS Caremark Corporation, is a Delaware corporation with its principal place of business located

  in Woonsocket, Rhode Island. CVS Health may be served through its registered agent: The

  Corporation Trust Company, Corporation Trust Center, 1209 Orange, Street, Wilmington,

  Delaware 19801.

         160.    Defendant, CAREMARK RX, L.L.C., is a Delaware limited liability company

 whose principal place of business is at the same location as CVS Health. On information and belief,

 CVS Health is the direct parent company of CAREMARK RX, L.L.C. According to CVS Health's

 2016 Annual Report, Defendant CAREMARK RX, L.L.C. is "the parent of [CVS Health]'s

 pharmacy services subsidiaries, is the immediate or indirect parent of many retail pharmacies,

 mail-order pharmacies, a pharmacy benefit management division, infusion services, services to

 Medicaid and Medicare Part D beneficiaries, insurance, specialty mail and retail specialty

 pharmacy subsidiaries, all of which operate in the United States and its territories." CAREMARK

 RX, L.L.C. may be served through its registered agent: The Corporation Trust Company,

 Corporation Trust Center, 1209 Orange, Street, Wilmington, Delaware 19801.



 as Health Policy Brief, On behalf of payers, pharmacy benefit managers negotiate rebates from drug makers in
 exchange for preferred formulary placement, HEALTH AFFAIRS, Sep. 14, 2017, https://www.healthaffairs.org/ do/
 10.13 77/hpb20171409.000178/full/



                                                      36
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 41 of 137 Pageid#: 60




        161.    Defendant, CAREMARKPCS HEALTH, L.L.C., is a Delaware limited liability

 company whose principal place of business is at the same location as CVS Health. On information

 and belief, CVS Health is the direct or indirect parent company of CAREMARKPCS HEALTH,

 L.L.C. CAREMARKPCS HEALTH, L.L.C. is registered to do business in Virginia and may be

 served in Virginia through its registered agent: CT Corporation System, 4701 Cox Road, Suite

 285, Glen Allen, Virginia 23060.

        162.    Defendant, CAREMARK, L.L.C., is a California limited liability company whose

 principal place of business is at the same location as CVS Health. On information and belief,

 CAREMARK RX, L.L.C. is the sole member of CAREMARK, L.L.C. CAREMARK, L.L.C. is

 registered to do business in Virginia and may be served by its registered agent: CT Corporation

 System, 4701 Cox Road, Suite 285, Glen Allen, Virginia 23060.

        163.    Defendants CAREMARK RX, L.L.C., CAREMARKPCS HEALTH, L.L.C., and

 CAREMARK, L.L.C. are collectively referred to as "Caremark."

        164.    CVS Health describes itself in a September 3, 2014 press release as a"pharmacy

 innovation company helping people on their path to better health. Through our 7,700 retail

 pharmacies, 900 walk-in medical clinics, a leading pharmacy benefits manager with nearly 65

 million plan members, and expanding specialty pharmacy services, we enable people business and

 communities to manage health in more affordable, effective ways. This unique integrated model

 increases access to care, delivers better health outcomes and lowers overall health care costs." In

 2016, CVS Health reported an operating income of $10 billion.

        165.    In the above-referenced September 3, 2014 press release CVS Health announced

 its change of name from CVS Caremark Corporation to CVS Health. CVS Health explained that

 it was changing its name "to reflect its broader health care commitment and its expertise in driving

 the innovations needed to shape the future of health." CVS Health explained that the newly-named


                                                 37
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 42 of 137 Pageid#: 61




 company included "its pharmacy benefit management business, which is known as

 CVS/Caremark." In that same press release, CVS Health touted, "[fJor our patients and customers,

 health is everything and ... we are advising on prescriptions [and] helping manage chronic and

 specialty conditions." [emphasis supplied]. In December 2017, CVS made a$69 billion bid to

 purchase Aetna. If the companies merge, the clout of CVS will grow even more.

            166.     According to the Drug Channels Institute, CVS Health (Caremark) was the highest

 ranking PBM in 2017 with over twenty-five percent (25%) of the industry market share.a6

            167.     Caremark says the following about its "Formulary Development and

 Management":

                     Development and management of drug formularies is an integral
                     component in the pharmacy benefit management (PBM) services CVS
                     Caremark provides to health plans and plan sponsors. Formularies have two
                     primary functions: 1) to help the PBM provide pharmacy care that is
                     clinically sound and affordable for plans and their plan members; and 2) to
                     help manage drug spend through the appropriate selection and use of drug
                     therapy.47

            168.     At all times relevant hereto, CVS Health, through Caremark, derives substantial

 revenue providing pharmacy benefits in Virginia through several different means including, but

 not limited to, providing services and its formulary to the Piedmont Community Health Plan48, the

 Fairfax County Public Schools,49 and the University of Virginia Health Plan.5o




 46
  Cigna-Express Scr•ipts: Vertical lntegr•ation and PBMs' Medical-Pharmacy Future, D[tUG CHANNE[.S ItvSTtTUTE,
 Mar. 9, 2018, https://ww-w.dniQchannels.net/2018/03/ciQna-express-scripts-vertical.html
 47  CVS Caremark, Formulary Development and Management at CVS Caremark,                      Mar. 25, 2018,
 https:/!www.caremark.com/portal/asset/FormDev Mgmt.pdf, at 1
 48    Piedmont Community Health Plan, Prescription Drugs, https://www.pchp.net/index.php/group-coverage-
 p rovi ders/p rovi der-prescri pti on-drugs. html
 49   Fairfax County Public Schools, Prescription Benefits, https://www.fcps.edu/node/32873
 so University of Virginia Health Plan, Important Guidelines, 2010, http://www.hr.virginia.edu/uploads/
 documents/media/UVA Health ImportantGuidelines2010.pdf



                                                          38
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 43 of 137 Pageid#: 62




        169.     At-all times relevant hereto, CVS Health and Caremark offered pharmacy benefit

 management services nationwide and maintained a national formulary or formularies that are used

 nationwide, including in Martinsville. At all times relevant hereto, those formularies included

 opioids, including those at issue in this case. At all times relevant hereto, those formularies

 allowed for the dispensing and reimbursement of such opioids in Virginia, including in

 Martinsville.

        170.     Defendant, EXPRESS SCRIPTS HOLDING COMPANY ("ESHC"), is a Delaware

 corporation with its principal place of business in St. Louis, Missouri. ESHC may be served

 through its registered agent: Corporation Service Company, 251 Little Falls Drive, Wilmington,

 Delaware 19808.

        171.     Defendant, EXPRESS SCRIPTS, INC. ("ESI"), is incorporated in the State of

 Delaware with its principal place of business located in St. Louis, Missouri, is a pharmacy benefit

 management company, and is a wholly-owned subsidiary of ESHC. ESI has been registered to do

 business in Virginia since at least 1987 and has an active license with the Virginia Department of

 Health Professions (the original of which was applied for in 1991). ESI may be served in Virginia

 through its registered agent: The Corporation Service Company, 100 Shockoe Slip, 2nd Floor,

 Richmond, Virginia 23219.

        172.     ESHC and ESI are collectively referred to as "Express Scripts".

        173.     In 2012, ESI acquired its rival, Medco Health Solutions Inc., in a$29.1 billion deal.

 As a result of the merger, ESHC was formed and became the largest PBM in the nation, filing a




                                                  39
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 44 of 137 Pageid#: 63




 combined 1.4 billion prescriptions for employers and insurers." In March of 2018, ESI made a

 $67 billion bid to purchase Cigna. If the companies merge, the clout of ESI will grow even more.

            174.     According to the Drug Channels Institute, Express Scripts was the second highest

 ranking PBM in 2017 with twenty-four (24%) of the industry market share.sz

            175.     Express Scripts "provides pharmacy benefits to 83 million members. Of these, more

 than 27 million obtain their pharmacy benefit coverage through one of Express Scripts' standard

 formularies and more people use the [Express Scripts'] National Preferred Formulary than any

 other formulary in the U.S."s3

            176.     Express Scripts standard formularies are "governed by [its] National Pharmacy &

 Therapeutics Committee (the `P&T Committee'), a panel of independent physicians and

 pharmacists in active clinical practice, representing a variety of specialties and practice settings

 and typically with major academic affiliations."54 Express Scripts touts that the "the P&T

 Committee considers the drug's safety and effacacy," and the company "fully compl[ies] with the

 P&T Committee's clinical recommendations regarding drugs that must be included or excluded

 from the formulary based on their assessment of safety and efficacy."55 Express Scripts "re-

 evaluate[s] [its] National Preferred Formulary on an annual basis. [It] looks at the formulary first




 51   Peter Frost, Express Scripts closes $29.1-billion purchase of Medco, LOS ANGELEs TIMES (Apr. 3, 2012),
 http://articles.latimes.com/2012/a pr/03/busi ness/la-fi-medco-20120403
 52   Cigna-Express Scripts: Vertical Integration and PBMs' Medical-Pharmacy Future, strpra note 46.
 13
   Express Scripts, The Value ofActive Pharmacy Management: Express Scripts 2018 National Preferred Formulary,
 2018, https://www.multivu.com/ plavers/English/81495241-express-scripts-national-preferred-formular y-2018/, at 1.
 " Express Scripts, Express Scripts 2017 Annual Report, https://expressscriptsholdinQCCo.gcs-web.com/static-
  files/76a9c03e-2e6b-4f6b-80de-fe80d 4ebc826, at 11.
 55
      Id.




                                                         40
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 45 of 137 Pageid#: 64




  from a clinical perspective to ensure that it provides access to safe and effective medications in all

 therapy classes."56

            177.    Express Scripts derives substantial revenue managing pharmacy benefits in

 Virginia through several different means, including, but not limited to, providing services and its

 formulary to (i) the Express Scripts Medicare for the Commonwealth of Virginia Retiree Health

 Benefits Program57, (ii) the Virginia Private Colleges Benefits Consortium, which covers as many

 as 7,000 lives58, and (iii) workers' compensation insurance programs in Virginia such as the

 Virginia Association of Counties Group Self-Insurance Risk Pool ("VACORP").59 Upon

 information and belief, these are some of the many ways in which Express Scripts reimburses for

 claims in Martinsville, including opioids.

            178.    Express Scripts publishes employment vacancies related to its Virginia PBM

 business activities on its website.6o

            179.    At all times relevant hereto, Express Scripts offered pharmacy benefit management

 services, including mail-order pharmacy services, a nationwide retail pharmacy network, and

 maintained a national formulary or formularies that are used nationwide, including in Martinsville

 At all times relevant hereto, those formularies included opioids, including those at issue in this



 16 Express Scripts, Smart Formulary Management, Jan. 2, 2014, http://lab.express-scripts.com/lab/insi Q
                                                                                                       hts/drug=
 options/smart-formulary-manaQement, at 2 (emphasis added).
 5~   The Virginia Private Colleges Benefits Consortium, http://www.cicv.orgBenefits-Consortium.aspx
 58State Retiree Health Benefits Program—Fact Sheet #8A, Prescription Drugs—Medicare—Eligible Participants.
 https://www.dhrm.virginia. gov/docs/default-source,'benefitsdocuments/ohb/factsheets/sheet-8aA894A6CA3 857.pdf?
 sfvrsn=0
 s9 VACORP, Understanding the Virginia Workers' Compensation Claims Process, 2016, http://www.vacorp.or wp-
 content/upl oads/2016/02/W orkers-Compensation-V ACORP.pdf
 60 Express Scripts employment listings in Virginia, e.g., (i) Infusion Nurse RN — Accredo, Richmond, Virginia
 (https://www.indeed.com/viewjob?jk=f5ccfla9c43b2c03&tk=1c85u1cckafthav0&from=serp&vjs=3); (ii) Infusion
 Nurse RN Per Diem - Accredo. Roanoke, Virginia (https://www.indeed.com/viewjob?jk=7dlb16bc
 59d5dOd0&tk=1c85u1cckafthav0&from=serp&vjs=3); and (iii) Infusion Nurse RN — Accredo, Ashburn, Virginia
 (https://www.glassdoor.com/iob-listing/infusion-nurse-rn-accredo-express-scripts-JV IC1130338 K00,25 KE26,4
 l .htm?j1=2627435077&ctt=1520618868067)




                                                         41
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 46 of 137 Pageid#: 65




 case. At all times relevant hereto, those formularies allowed for the dispensing and reimbursement

 of such opioids in Virginia, including in Martinsville.

        180.    Defendant, UNITEDHEALTH GROUP INCORPORATED ("UnitedHealth"), a

 Delaware corporation with its principal place of business located in Minnetonka, Minnesota, is a

 diversified managed health care company with two business platforms. UnitedHealth serves

 approximately 115 million individuals throughout the United States. For 2016, UnitedHealth

 reported an operating income of $12.9 billion.

        181.    On information and belief, UnitedHealth is the parent company of

 UnitedHealthcare of the Mid-Atlantic, Inc., UnitedHealthcare of Wisconsin, Inc. and

 UnitedHealthcare Plan of the River Valley, Inc. (collectively "UHC Subs"). All of the UHC Subs

 are registered to do business in Virginia, are licensed with the Virginia State Corporation

 Commission's Bureau of Insurance and may be served in Virginia through their registered agent:

 CT Corporation System, 4701 Cox Road, Suite 285, Glen Allen, Virginia 23060.

        182.    Defendant, OPTUM, INC., is a Delaware corporation with its principal place of

 business located in Eden Prairie, Minnesota. OPTUM, INC. is a health services company

 managing the subsidiaries that administer UnitedHealth's pharmacy benefits, including

 OPTUMRX, INC. On information and belief, OPTUM, INC. is a subsidiary of UnitedHealth.

        183.    Defendant, OPTUMRX, INC. ("OptumRx"), is a California corporation with its

 principal place of business located in Irvine, California. OptumRx operates as a subsidiary of

 OptumRx Holdings, LLC, which in turn operates as a subsidiary of OPTUM, INC. OptumRx

 operates as the PBM for UnitedHealth.

        184.    UnitedHealth and OPTUM, INC. may be served through their registered agent: CT

 Corporation System, Inc., 1010 Dale Street North, St. Paul, Minnesota 5517.




                                                  42
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 47 of 137 Pageid#: 66




          185.       OptumRx has been registered to do business in Virginia since at least 2008 and may

  be served in Virginia through its registered agent: CT Corporation System, 4701 Cox Road, Suite

  285, Glen Allen, Virginia 23060.

          186.       According to the Drug Channels Institute, OptumRx was the third highest ranking

  PBM in 2017 with twenty-two percent (22%) of the industry market share.6l

          187.       In one case, OptumRx, which is owned by UnitedHealth, suggested that a member

 taking Butrans consider switching to a"lower cost alternative," such as OxyContin or extended-

 release morphine, according to a letter provided by the member. Mr. Wiggin, the UnitedHealthcare

 spokesman, said the company's rules and preferred drug list "are designed to ensure members have

 access to drugs they need for acute situations, such as post-surgical care or serious injury, or

 ongoing cancer treatment and end of life care, as well as for long-term use after alternatives are

 tried."62

          188.      "UnitedHealthcare places morphine on its lowest-cost drug coverage tier with no

 prior permission required, while in many cases excluding Butrans. And it places Lyrica, a non-

 opioid, brand-name drug that treats nerve pain, on its most expensive tier, requiring patients to try

 other drugs first."63

         189.       At all times relevant hereto, OptumRx derived substantial revenue providing

 pharmacy benefits in Virginia through several different means, including, but not limited to,

 providing services and formulary management for (i) the Eastern Virginia Medical Schoo1,64 and


 61 Cigna-Express   Scripts: Vertical Integration and PBMs' Medical-Pharmacy Future, supra note 46.
 62 Katie Thomas and Charles Ornstein, Amid Opioid Crisis, Insurers Restrict Pricey, Less Addictive Painkillers, THE
 NEw YORK TIMEs, Sep. 17, 2017, https://hvww.nvtimes.com/2017/09i17/health/opioid-painkillers-insurance-
 companies.html?mwrsm=Emai1
 6s Id.
 64 Eastem Virginia Medical School, Student Wellness Program, 2017, httn://www.evms.edu/
 about evms/administrative offices/human resources/student health insurance/; Eastern Virginia Medical School,




                                                         43
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 48 of 137 Pageid#: 67




  (ii) the Washington Metropolitan Area Transit Authority (WMATA) Employee Health and

  Welfare Plan65 and Prescription Drug Benefits.66

          190.   At all times relevant hereto, OptumRx offered pharmacy benefit management

  services nationwide and maintained a national formulary or formularies that are used nationwide,

  including in Martinsville. At all times relevant hereto, those formularies included opioids,

  including those at issue in this case. At all times relevant hereto, those formularies allowed for the

  dispensing and reimbursement of such opioids in Virginia, including in Martinsville.

          191.   The PBM Defendants managed the reimbursement for the vast majority of opioids

 at issue in this case. Without the PBM Defendants' reimbursement for the opioids at issue herein,

 the opioids likely would not have entered the marketplace and the entire scheme would have failed.

 E.       DOE DEFENDANTS

          192.   Doe DEFENDANTS 1 to 100 are sued herein under fictitious names because after

 diligent and good faith efforts their names, identities, and capacities, whether individual, corporate,

 associate, or otherwise, are presently unknown to Plaintiff. Plaintiff will make the names or

 identities of said Defendants known to the Court after the information has been ascertained.

 Plaintiff is informed and believes, and based thereupon alleges, that each of the Defendants

 designated herein as a DOE DEFENDANT has taken part in and participated with, and/or aided

 and abetted, some or all of the other Defendants in some or all of the matters referred to herein and

 the Plaintiff is informed and believes, and on such information and belief alleges, that each of the



 Student Injury and Sickness Insurance Plan, 2014-2015, https://www.uhcsr.com/uhcsrBrochures/
 Public/ClientBrochures/2014-193-1 Brochure.pdf
 bs
   Washington Metropolitan Area Transit Authority ("WMATA") Transit Employees' Health and Welfare Plan, Plan
 Benefit Overview, http://www.tehw.org/plan-benefits/plan-benefit-overview.aspx
 66
   Washington Metropolitan Area Transit Authority ("WMATA") Transit Employees' Health and Welfare Plan,
 Prescription Drug Benefits, http://www.tehw.ore/plan-benefits/health-and-welfare-benefits/prescription-drue-
 benefits.aspx



                                                     44
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 49 of 137 Pageid#: 68




 Defendants named as a DOE is responsible in some manner for the events and occurrences alleged

 in this Complaint and is liable for the relief sought herein.

                                    IV.      FACTUAL ALLEGATIONS

 A.          BACKGROUND ON PRESCRIPTION OPIOIDS

             193.    The term opioid includes (a) all drugs derived in whole or in part from the

 morphine-containing opium poppy plant such as morphine, laudanum, codeine, thebaine,

 hydrocodone, oxycodone, and oxymorphone, and (b) synthetic opioids like fentanyl or

 methadone.67

             194.    Prior to the 1990's, doctors prescribed opioid pain relievers sparingly, and only for

 short term use, for cases of acute injury or illness, during surgery or end-of-life ("palliative")

 care.68 Doctors' reluctance to use opioids for an extended period of time was due to the legitimate

 fear of causing addiction.69

             195.    Beginning in the late 20th century, however, and continuing through today, the

 pharmaceutical industry acted to dramatically expand the marketplace for opioids. As set forth

 below, pharmaceutical actors facilitated this expansion in three ways. First, pharmaceutical

 manufacturers engaged in a misinformation campaign which altered public perception of opioids,

 and deceived doctors, federal regulators, and the general public about their addictive qualities.

 Second, opioid manufacturers and wholesalers/distributors flouted their federally imposed

 requirements to report suspicious opioid orders to the United States Drug Enforcement

 Administration ("DEA") and state agencies. These facilitated an explosion in the illegitimate

 marketplace for prescription opioids. Third, PBMs ensured that opioids were widely available and


 67    21 U.S.C. § 812 Schedule I1(2012).
 fi8   Meldrum ML, Progress in Pain Research and Management, Vol. 25 Seattle, WA: IASP Press; 2003.
 69
       Id.



                                                        45
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 50 of 137 Pageid#: 69




 regularly prescribed and reimbursed, while failing in their obligation to monitor inappropriate drug

 utilization.

         196.     As a result of Defendants' wrongful conduct, the number of prescriptions for

 opioids increased sharply, reaching nearly 250 million prescriptions in 2013, almost enough for

 every person in the United States to have a bottle of pills. This represents an increase of three

 hundred percent (300%) since 1999.

 B.      IMPACT ON VIRGINIA AND THE CITY OF MARTINSVILLE

         197.     While the Defendants have profited from the alarming rate of opioids used in the

 United States, communities across the country, especially those in lower-income areas, have

 suffered. According to the CDC, the nation is experiencing an opioid-induced "public health

 epidemic." The CDC reports that prescription opioid use contributed to 16,651 overdose deaths

 nationally in 2010; 16,917 in 2011; and 16,007 in 2012. Based on the latest data, nearly two million

 Americans met criteria for prescription opioid abuse and dependence in 2013.70 Aggregate costs

 for prescription opioid overdose, abuse, and dependence were estimated at over $78.5 billion (in

 2013 dollars).7 '

         198.     While Defendants were reaping billions of dollars in profits from their wrongful

 conduct, Plaintiff has been required to allocate substantial public monies and resources to combat

 the opioid crisis in Martinsville and deal with its fallout.

          199.    Plaintiff has incurred and continues to incur substantial costs because of

 Defendants' conduct as described herein, including, but not limited to, costs of increased services

 with respect to law enforcement, first responders such as emergency medical services, detention



 70 Wolters Kluwer Health, Costs of USprescription opioid epidemic estimated at $78.5 billion; SC[BNCB DAI[.v, Sept.
 14, 2016, https://www.sciencedaily.com/releases/2016/09/160914105756.htrn
 " Id.



                                                         Eel
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 51 of 137 Pageid#: 70




  centers and jails, courts, prevention and treatment centers, community outreach programs,

  equipment and supplies, victim services supports, drug abuse prevention programs, inmate

  services including housing, health and support staff, intervention programs, foster care and child

  placement services, together with general societal costs, and lost productivity costs.

            200.   According to the CDC, in Virginia there were 1,405 drug overdose deaths in 2016,

 with opioids being the main driver, a 34.7 percent increase over drug overdose deaths in 2015. 72

            201.     The CDC in 2012 reported that there were between 72 and 82.1 painkiller

 prescriptions per 100 people in Virginia.73

            202.   The CDC reports that Martinsville's mortality rates due to drug poisoning increased

 by as much as a factor of three in the seventeen-year period between 1999 and 2016.74 These drug-

 related deaths grew steadily from 8-9.9 deaths per 100,000 population in 1999 to 24-25.9 deaths

 per 100,000 population in 2016.75 During the same period (1999-2016) the overall population

 decreased from 15,581 in 1999 to 13,445 in 2016.

            203.   Data reveals a dramatic increase in opioid abuse and deaths in recent years. The

 Virginia Department of Health numbers estimates the 1,136 overdose deaths from prescription

 painkillers, heroin, and heroin synthetics statewide in 2016 was 40 percent higher than the 811

 deaths from the same cause in 2015.76 In just the first nine months of 2016, the state recorded 822




 72 CDC Drug Overdose Data, https://www.cdc.gov/drugoverdose/data/statedeaths.html
 73German Lopez, The growing number of lawsuits against opioid companies, explained, VOX, Feb. 27, 2018,
 https://www.vos.convpolic -~-politics/2017/6/7/15724054/opioid-companies-e,pidemic-lawsuits
 74 Centers for Disease Control and Prevention Drug Poisoning Mortality Rates in the United States, 1999-2016,
 https://www. c dc.gov/nchs/data-vi sualization/drugpoi sonin g-mortalit,y/
 75
      1d.
 76AG Mark Herring announces policy proposals on heroin and opioid abuse, DAItrP2ESS, September 18, 2017,
 http://www.dai lypress. com/health/dp-nws-herring-heroi n-20170918 -storv. html




                                                      47
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 52 of 137 Pageid#: 71




  opioid overdose deaths compared to 811 in all of 2015.17 There was a 77% increase in fatal opioid

  overdoses in the five years from 2011-2016.78 "[T]he [statewide] numbers are so big they almost

  don't seem real," declared Attorney General Mark Herring in 2017, "[w]e have too many empty

  bedrooms, too many empty chairs at kitchen tables."79

            204. There are several factors that point to the severity of the opioid crisis in Virginia.

  A recent Virginia Commonwealth University study found that "[a]t least two Virginians die from

  prescription opioid and heroin overdoses every day."80 The state estimates that its Medicaid

  program spent $26 million on opioid use and misuse in 2013.81 The number of babies in Virginia

  born with neonatal abstinence syndrome (NAS), resulting from opioids being used during

 pregnancy, has continued to rise with the NAS birth rate doubling from 2.9 per 1,000 live births

  in 2011 to 6.1 per 1,000 live births in 2015.82 In 2016, state health officials found that more than

  770 Virginia newborns, out of nearly 96,000 live births, were diagnosed with NAS.83 The number

 of infants diagnosed with NAS quadrupled from 2012-2016.84 Martinsville is experiencing similar



 77 Katie Demeria, Va. board creates new opioid prescription guidelines, RICHMOND TIMEs-DISPATCH, Feb. 20, 2017,
 htty://www.richmond.com/life/health/va-board-creates-new-opioid-prescription-guidelines/article 34ceace4-24f7-
 5125-9445-680f6f7bede4.htm1
 78 Dr. Melissa Levine, State Health Commissioner Telebriefing on Opioid Addiction Public Health Emergency (Nov.
 21, 2016) (transcript available at http://www.vdh.virginia.gov/commissioner/opioid-addiction-in-virgini .
 79 Patricia Sullivan, Va. attorney general urges collaboration in battling opioid crisis, THE WASHINGTON POST, May
 26, 2017, https://www.washinutonpost.com/local,/virQinia-news,/va-attornev-general-urges-collaboration-in-battling_
 opioid-crisis/2017/05/24/2cica6b2-3fcc-lle7-9869-bac8b446820a story.html?utm term=. a76 0b4a4fa8 5
 80Andrew    Barnes and Katherine Neuhausen, The Opioid Crisis Among Virginia Medicaid Beneficiaries, VIRGINIA
 COMMONWEALTH UNIVERSITY SCHOOL OF MEDICINE, https://hbp.vcu.edu/media/hbp/policybriefs/pdfs/Senate
 ODioidCrisisPolicvBrief Final.Ddf
 81   Id
 82 Virginia Neonatal Perinatal Collaborative Receives State Support For Pregnant Women With Substance Use
 Disorders, Infants With Neonatal Abstinence Syndrome, June 28, 2017, http://www.alexandrianews.ors/
 2017/06/new-virgi nia-neonatal-peri natal-collaborative-committed-to-improving-birth-outcomes-rec eives-state-supp
 ort-to-en hance-care-for-pregnant-wome n-with-substance-use-disorders-and-i n fants-with-neonatal-ab/
 8s
      Id.
 84 Id.
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 53 of 137 Pageid#: 72




 problems. The number of substance-exposed infants born in Martinsville and neighboring Henry

 County rose from 24 in 2013 to 38 in 2016.

          205.   Like other Virginia localities, Martinsville has also had to allocate resources to

 preventing and addressing opioid abuse by children and teenagers. A study of child overdose

 deaths in Virginia between 2009 and 2013 found that "[n]early two-thirds of child overdose

 victims were teenagers between the ages of 13 and 17."85 Prescription medications, specifically

 methadone and oxycodone, "caused.or contributed to more child deaths than any other substance

 (68%)."

          206.   With the increase in prescription opioid abuse, Virginia localities such as

 Martinsville have seen a rise in illegal drug use, including the use of heroin and illegally obtained

 fentanyl, as well as an increase in drug-related arrests.

          207.   As a result of the increase in opioid-related criminal activity, Martinsville's

 correctional and incarceration costs have been exceedingly high over the last five years. The opioid

 epidemic has not only impacted Martinsville's law enforcement and correctional costs. It has also

 had a startling impact on other City costs. For example, the influx of opioids into Martinsville has

 led to a startling rise in the need for foster care and other child placement services in the City. Over

 the last four fiscal years, the City's spending on foster care and related child-placement services

 increased 149%.86

          208.   Retail drug summary reports publicly available through the DEA's Automation of

 Reports and Consolidated Orders System ("ARCOS") confirm that Martinsville has experienced

 the same startling trend of soaring opioid use as is seen nationwide. The ARCOS Data table below



 ss Id.

 86     Virginia Office of Children's Services,                CSA Utilization Reports,   available at:
 http://csa.virginia.gov/OCSReports/Reports/DatasetReports.aspx



                                                   49
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 54 of 137 Pageid#: 73




 reflects transactional data for selected opioid drugs submitted by the drug manufacturers and

 distributors doing business in Virginia. The volume of selected opioid drugs distributed in

 Martinsville between 2001 and 2016 reflects a startling increase of almost 150% in annual opioid

 consumption during that period.87


                    City of MartinsvilleAnnual Opioid Use as Derived
                                    from Arcos Data
         200,000
      ~
      ~
      ~
      ~ 180,000
      bA
      ~
      ~ 160,000

      ~~
      ? 140,000
      'C
      .0 120,000
      L'
      ~
      .~ 100,000
       ~
      ~
       ~
       ~ 80,000
       a~
      a    60,000
                     2001 2002 2003 2004 2005 2006 2007 2008 2009 2010.2011 2012 2013 2014 2015 2016
                                                                Year



 C.        PARTICULARS REGARDING EACH DEFENDANT GROUP'S ROLE IN THE
           OPIOID EPIDEMIC

           i.        THE MANUFACTURER DEFENDANTS' CAMPAIGN OF DECEPTION

                     a. THE MANUFACTURER DEFENDANTS' CAMPAIGN TO
                          NORMALIZE WIDESPREAD OPIOID USE




 g' The ARCOS transactional data reflected in this chart includes the following drugs categorized as opioids: codeine,
 buprenorphine, dihydrocodeine, oxycodone, hydromorphone, hydrocodone, levorphanol, meperidine (pethidine),
 methadone, morphine, opium (powdered), oxymorphone, alfentanil, remifentanil, sufentanil base, tapentadol, and
 fentanyl base. The ARCOS transaction data reflected in this chart includes the following regions of Virginia: Franklin
 County, Bedford County, Floyd County, Montgomery County, Giles County, Botetourt County, Craig County, Henry
 County, City of Martinsville, Patrick County, Pittsylvania County, Pulaski County, Radford County, Roanoke County,
 and Salem County.



                                                          50
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 55 of 137 Pageid#: 74




        209.       Unsatisfied with the market for opioid use in the context of acute and palliative

 care, the Manufacturer Defendants introduced new opioid drugs during the 1980s and 1990s and

 began promoting their use for chronic pain therapy in an effort to increase the number of people

 taking opioids.

        210.       Those new drugs included, but were not limited to: Purdue's MS Contin (introduced

 1987) and OxyContin (1995); Janssen's Duragesic (1990), Nucynta (2008), and Nucynta ER

 (2011); Cephalon's Actiq (1998) and Fentora (2006); Endo's Opana and Opana ER (2006); and

 Insys' Subsys (2012).

        211.       Recognizing the enormous financial possibilities associated with expanding the

 opioid market, the Manufacturer Defendants rolled out a massive and concerted campaign to

 misrepresent the addictive qualities of their product, and to push opioids as safe, effective drugs

 for the treatment of pain associated with conditions such as everyday back pain, tooth aches,

 sprains, headaches and the like.

        212.       In connection with this scheme, each Manufacturer Defendant spent, and continues

 to spend, millions of dollars on promotional activities and materials that falsely deny or minimize

 the risks of opioids while overstating the benefit of using them for chronic non-cancer related pain.

 As just one example, on information and belief, the Manufacturer Defendants spent more than $14

 million on medical journal advertising of opioids in 2011, nearly triple what they spent in 2001.

        213.       Further, each Defendant promoted the use of opioids for pain through sales

 representatives who visited individual doctors and medical staff in their offices and through the

 implementation of small group speaker programs. Defendants devoted massive resources to direct

 such sales contacts with doctors. In 2014 alone, Defendants spent $168 million on detailing

 branded opioids to doctors, including $108 million by Purdue, $34 million by Janssen, $13 million




                                                  51
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 56 of 137 Pageid#: 75




 by Cephalon, $10 million by Endo, and $2 million by Actavis. These amount to twice as much as

 Defendants spent on detailing in 2000.

         214.    The deceptive marketing schemes included, among others, (a) the hiring of certain

 physicians, "hired guns," to pollute the marketplace with false information regarding the efficacy

 and risks of opioids for chronic pain treatment; (b) false or misleading materials, speaker programs,

 webinars, and brochures by purportedly neutral third parties that were really designed and

 distributed by the Manufacturer Defendants; (c) false or misleading direct, branded advertisements

 and marketing materials; and (d) the misuse of treatment guidelines.

         215.    The Manufacturer Defendants' misinformation campaign worked as intended.

 Across the country, demand for prescription opioids exploded, including in Martinsville. Doctors

 and medical professionals, swayed by the Manufacturer Defendants' sophisticated propaganda

 machine, began prescribing prescription opioids for ailments ranging from headaches to neck pain

 to fibromyalgia. That unleashed a wave of addiction — further increasing the demand for opioids.

 The Manufacturer Defendants' profits soared.

                 b.      THE MANUFACTURER DEFENDANTS' HIRED GUNS

                         (1)     DR. PORTENOY AND WEBSTER

         216.    The Manufacturer Defendants' campaign of deception to downplay the addictive

 nature of opioids was rooted in two pieces of purportedly "scientific" evidence. The first piece of

 evidence was a five-sentence letter to the editor published in 1980 in the New England Journal of

 Medicine. The letter was drafted by Hershel Jick, a doctor at Boston University Medical Center,

 with the help of a graduate student, Jane Porter. It noted, anecdotally, that a review of "current

 files" did not indicate high levels of addiction among hospitalized medical patients who received

 narcotic preparation treatment. In full, the letter reads:




                                                   52
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 57 of 137 Pageid#: 76




                     Recently, we examined our current files to determine the incidence of
                     narcotic addiction in 39,946 hospitalized medical patients who were
                     monitored consecutively. Although there were 11,882 patients who
                     received at least one narcotic preparation, there were only four cases of
                     reasonably well-documented addiction in patients who had no history of
                     addiction. The addiction was considered major in only one instance. The
                     drugs implicated were meperidine in two patients, Percodan in one, and
                     hydromorphone in one. We conclude that despite widespread use of
                     narcotic drugs in hospitals, the development of addiction is rare in medical
                     patients with no history of addiction.88

            217.     The second major piece of "evidence" used by Manufacturer Defendants was a

 1986 study by Dr. Russell Portenoy in the medical journal Pain. The study, which had a patient

 cohort of inerely 38 patients, claimed that opioids could be used for long periods of time to treat

 non-cancer related pain without any risk of addiction. The rationale behind the study was that

 patients in pain would not become addicted to opioids because their pain drowned out the euphoria

 associated with opioids. As such, the study concluded that opioids should be freely administered

 to patients with fibromyalgia, headaches, finicky backs, and a host of other issues. According to

 Portenoy and his co-author, Dr. Kathleen Foley, "opioid maintenance therapy can be a safe,

 salutary and more humane alternative ... in those patients with intractable non-malignant pain and

 no history of drug abuse."89 Portenoy's study also cited Jick's one-paragraph letter to the New

 England Journal of Medicine.

            218.     Dr. Portenoy's study dovetailed perfectly with Manufacturer Defendants'

 marketing strategy and, within a decade, Dr. Portenoy was financed by "at least a dozen

 companies, most of which produced prescription opioids."90




 88   Addiction rare in patients treated with narcotics, 302(2) NEW ENG. J. MED. 123 (Jan. 10, 1980).
 %9 Portenoy RK, Foley KM, Chronic use of opioid analgesics in non-malignant pain: report of 38 cases, 25 PAIN 171
 (1986).
 90
      Meier B., Pain Killer: A Wonder Drug's Trail of Addiction and Death, New York, NY: St. Martin's Press; 2003.



                                                            53
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 58 of 137 Pageid#: 77




         219.    Dr. Portenoy went on to serve as one of the pharmaceutical industry's most vocal

 advocates, regularly appearing at conferences and gatherings of inedical professionals to promote

 the use of opioids for chronic, long-term pain.

         220.    The Manufacturer Defendants disseminated fraudulent and misleading messages to

 reverse the popular and medical understanding of opioids and their associated risks. They

 disseminated these messages directly, through their sales representatives, in speaker groups led by

 physicians the Manufacturer Defendants recruited for their support of their marketing messages,

 through unbranded marketing and through industry-funded front groups.`

        221.    These statements were not only unsupported by or contrary to the scientific

 evidence, they were also contrary to pronouncements by and guidance from the FDA and CDC

 based on that same evidence.

        222.    Hired guns like Dr. Portenoy promoted opioid analgesics and the myth that opioids

 could be liberally prescribed for non-cancer related pain, without any risk of addiction.

        223.    Others like Dr. Portenoy would speak at academic conferences to primary care

 physicians in an effort to destigmatize opioids and encouraged liberal prescription of narcotics for

 the treatment of non-cancer related pain. They claimed that opioid analgesics have no "ceiling

 dosage" in that prescribing physicians should increase dosages for patients as high as necessary to

 treat non-cancer related pain. Invariably, the key piece of "data" cited in support of the proposition

 that opioids could be safely used to treat pain was the New England Journal of Medicine article.

        224.    The Manufacturer Defendants also paid Dr. Lynn Webster, the co-founder and

 Chief Medical Director of Lifetree Clinical Research, an otherwise unknown pain clinic in Salt

 Lake City, Utah, to promote opioids. Dr. Webster was President of the American Academy of Pain

 Medicine ("AAPM") in 2013. He is a Senior Editor of Pain Medicine, the same journal that

 published Endo special advertising supplements touting Opana ER. Dr. Webster was the author of


                                                   54
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 59 of 137 Pageid#: 78




 numerous continuing medical education programs ("CMEs") sponsored by Cephalon, Endo and

 Purdue. At the same time, Dr. Webster was receiving significant funding from the Manufacturer

 Defendants (including nearly $2 million from Cephalon).

         225.    In the years that have followed, both the New England Journal of Medicine letter

 and Dr. Portenoy's 1986 study have been expressly disavowed. Neither article actually

 demonstrates that opioids can be safely prescribed for long-term, non-cancer related pain.

         226.    In a taped interview in 2011, Dr. Portenoy admitted that the information the

 Manufacturer Defendants were pushing was false. "I gave innumerable lectures in the late 1980s

 and `90s about addiction that weren't true," Dr. Portenoy told a fellow doctor in 2010. "It was the

 wrong thing to do."91

                 I gave so many lectures to primary care audiences in which the Porter and
                 Jick article was just one piece of data that I would then cite. I would cite 6
                 to 7 maybe 10 different avenues of thought or evidence, none of which
                 represents real evidence. And yet what I was trying to do was to create a
                 narrative so that the primary care audience would look at this information
                 in total and feel more comfortable about opioids in a way they hadn't before
                 ... Because the primary goal was to de-stigmatize, we often left evidence
                 behind."

                 It was clearly the wrong thing to do and to the extent that some of the
                 adverse outcomes now are as bad as they have become in terms of endemic
                 occurrences of addiction and unintentional overdose death, it's quite scary
                 to think about how the growth in that prescribing driven by people like me
                 led, in part, to that occurring.92

         227.    As to the New England Journal of Medicine letter, Dr. Jick, in an interview with

 Sam Quinones decades after the letter was published, stated: "[t]hat particular letter, for me, is




 91 Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, THE WALL STREET JOURNAL (Dec.
 17, 2012).
 9'   Live interview with Dr. Russell Portenoy. Physicians Responsible for Opioid Prescribing.
 https://www.youtube.com/watch?v=Dgyu.BWN9D4w, Accessed December 3, 2017 (emphases added).




                                                   55
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 60 of 137 Pageid#: 79




 very near the bottom of a long list of studies that I've done. It's useful as it stands because there's

 nothing else like it on hospitalized patients. But if you read it carefully, it does not speak to the

 level of addiction in outpatients who take these drugs for chronic pain."93

            228.    The New England Journal of Medicine itself has since disavowed the letter, stating

 "[the letter] was heavily and uncritically cited as evidence that addiction was rare with long-term

 opioid therapy."94 "We believe," the journal provided, "that this citation pattern contributed to the

 North American opioid crisis by helping to shape a narrative that allayed prescribers' concerns

 about the risk of addiction associated with long-term opioid therapy."95

                            (2)     DEFENDANT-FUNDED ORGANIZATIONS

            229. . Manufacturer Defendants also funded multiple organizations to advocate for the

 use of opioids to treat chronic pain. The names of the organizations suggest neutrality, but they

 were anything but. They included the American Pain Foundation ("APF"); the American Academy

 of Pain Management (which received funding from Manufacturer Defendants Endo, Janssens, and

 Purdue); the American Pain Society ("APS"), the American Geriatrics Society ("AGS"), and the

 Pain Care Forum ("PCF").

                                    (A)      THE AMERICAN PAIN FOUNDATION

            230.    The most prominent nonparty advocate for opioids, funded by Defendants, was the

 American Pain Foundation ("APF"). APF received more than $10 million in funding from opioid

 manufacturers from 2007 until it closed its doors in May 2012. Endo alone provided more than

 half that funding; Purdue was next, at $1.7 million.




 93Harrison Jacobs, This one paragraph letter may have launched the opioid epidemic, BUSINESS INSIDER, Mar. 26,
 2016, http://www.businessinsider.com/porter-and jick-letter-launched-the-opioid-epidemic-2016-5
 94
      376 New Eng. J. Med. 2194, 2194-95 (2017).
 95
      Id.



                                                      56
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 61 of 137 Pageid#: 80




          231.    APF issued education guides for patients, reporters, and policymakers that touted

  the benefits of opioids for chronic pain and trivialized their risks, particularly the risk of addiction.

  APF also launched a campaign to promote opioids for returning veterans, which has contributed

  to high rates of addiction and other adverse outcomes — including death — among returning soldiers.

 APF also engaged in a significant multimedia campaign — through radio, television, and the

 internet — to educate patients about their "right" to pain treatment, namely opioids. All of the

 programs and materials were available nationally and were intended to reach Virginia consumers,

 physicians, patients, and third-party payers.

         232.    Dr. Perry Fine (an opioid advocate from the University of Utah who received

 funding from Janssen, Cephalon, Endo, and Purdue), Dr. Portenoy, and Dr. Scott Fishman (an

 advocate the University of California who authored Responsible Opioid Prescribing, a publication

 sponsored by Cephalon and Purdue), all served on APF's board and reviewed its publications.

 Another board member, Lisa Weiss, was an employee of a public relations firm that worked for

 both Purdue and APF.

         233.    In 2009 and 2010, more than eighty percent (80%) of APF's operating budget came

 from pharmaceutical industry sources. Including industry grants for specific projects, APF

 received about $2.3 million from industry sources out of total income of about $2.85 million in

 2009; its budget for 2010 projected receipts of roughly $2.9 million from drug companies, out of

 a total income of about $3.5 million. By 2011, APF was entirely dependent on incoming grants

 from Defendants Purdue, Cephalon, Endo, and others to avoid using its line of credit.

         234.    APF held itself out as an independent patient advocacy organization. It often

 engaged in grassroots lobbying against various legislative initiatives that might limit opioid

 prescribing, and thus the profitability of its sponsors. It was often called upon to provide "patient

 representatives" for Defendants' promotional activities, including for Purdue's "Partners Against


                                                    57
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 62 of 137 Pageid#: 81




 Pain" and Janssen's "Let's Talk Pain". But in reality, APF functioned as an advocate for the

 interests of the Manufacturer Defendants, not patients. Indeed, as early as 2011, Purdue told APF

 that the basis of a grant was Purdue's desire to "strategically align its investments in nonprofit

 organizations that share [its] business interests."

         235.    APF caught the attention of the United States Senate Finance Committee in May

 2012 as the Committee sought to determine the links, fmancial and otherwise, between the

 organization and the manufacturers of opioid painkillers. The investigation raised red flags as to

 APF's credibility as an objective and neutral third party; the Manufacturer Defendants stopped

 funding it. Within days of being targeted by the Senate investigation, APF's board voted to

 dissolve the organization "due to irreparable economic circumstances." APF "cease[d] to exist,

 effective immediately."96

                                  (B)      THE AMERICAN ACADEMY OF PAIN MEDICINE

         236.    The American Academy of Pain Medicine ("AAPM"), with the assistance,

 prompting, involvement, and funding of the Manufacturer Defendants, issued tiieatment guidelines

 and sponsored and hosted CME programs for doctors essential to the Manufacturer Defendants'

 deceptive marketing of chronic opioid therapy.

         237.    AAPM has received over $2.2 million in funding since 2009 from opioid

 manufacturers. AAPM maintained a corporate relations council; whose members paid $25,000 per

 year (on top of other funding) to participate in activities and conferences. Defendants Endo,

 Purdue, Cephalon, and Actavis were members of the council.




 96
  Charles Ornstein and Tracy Weber, Senate Panel lnvestigates Drug Companies' Ties to Pain Groups, WASH. POST,
 May 8, 2012, https•//www washingtonpost com/national/health-science/senate-panel-investigates-drug -companies-
 ties-to-pain-groups/2012/05/08/gI0A2X4qBU story.html



                                                      58
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 63 of 137 Pageid#: 82




          238.     AAPM was viewed internally by Endo as "industry friendly," with Endo advisors

 and speakers among its active members. Endo attended AAPM conferences, funded its corporate

 events, and distributed its publications. The conferences sponsored by AAPM promoted opioids —

 37 out of roughly 40 sessions at one conference alone were opioid-focused.

          239.     AAPM's presidents have included the same opioid advocates mentioned above, i. e.

 Drs. Fine, Portenoy, Webster and Fishman. Dr. Fishman, a past AAPM president, stated that he

 would place the organization "at the forefront" of teaching that "the risks of addiction are ... small

 and can be managed."97

         240.     AAPM's staff understood that they and their industry funders were engaged in a

 common task. The Manufacturer Defendants were able to influence AAPM through both their

 significant and regular funding and the leadership of pro-opioid advocates within the organization.

                                    (C)      THE PAIN CARE FORUM

         241.     On information and belief, the Manufacturer Defendants also combined their

 efforts through the Pain Care Forum ("PCF"), which began in 2004 as an APF project with the

 stated goals of offering "a setting where multiple organizations can share information" and

 "promote and support taking collaborative action regarding federal pain policy issues." APF

 President Will Rowe described the forum as "a deliberate effort to positively merge the capacities

 of industry, professional associations, and patient organizations."

         242.     PCF is comprised of representatives from opioid manufacturers and distributors

 (including Cephalon, Endo, Janssen, and Purdue); doctors and nurses in the field of pain care;

 professional organizations (including AAPM, APS, and American Society of Pain Educators);

 patient advocacy groups (including APF and American Chronic Pain Association ("ACPA")); and


 97Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain Medicine, Chief of
 the Division of Pain Medicine, Univ. of Cal., Davis (2005), available at http://www.medscape.orQ/viewarticle/500829



                                                        59
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 64 of 137 Pageid#: 83




  other like-minded organizations, almost all of which received substantial funding from the

  Manufacturer Defendants.

         243.    PCF, for example, developed and disseminated "consensus recommendations" for

  a Risk Evaluation and Mitigation Strategy ("REMS") for long-acting opioids that the FDA

  mandated in 2009 to communicate the risks of opioids to prescribers and patients. This was critical

  because a REMS that went too far in narrowing the uses or benefits or highlighting the risks of

  chronic opioid therapy would undermine the Manufacturer Defendants' marketing efforts. On

  information and belief, the recommendations claimed that opioids were "essential" to the

  management of pain, and that the REMS "should acknowledge the importance of opioids in the

  management of pain and should not introduce new barriers." The Manufacturer Defendants

  worked with PCF members to limit the reach and manage the message of the REMS, which

  enabled them to maintain, not undermine, their deceptive marketing of opioids for chronic pain.

         244.    All of these purportedly neutral, industry-funded organizations took aggressive

 stances to convince doctors and medical professionals that America was suffering from an

  epidemic of untreated pain — and that opioids were the solution. Their efforts were successful

  nationwide, including in Martinsville.

                 C. THE MANUFACTURER DEFENDANTS' FALSE AND
                      MISLEADING DIRECT ADVERTISING AND MARKF.TING OF
                      OPIOIDS

         245.    The Manufacturer Defendants have intentionally made false and misleading

 statements regarding opioids in their advertising and marketing materials disseminated

  nationwide, including in Martinsville. They have, among other things, (1) downplayed the serious

  risk of addiction; (2) created and promoted the imaginary concept of "pseudoaddiction",

  advocating that when signs of actual addiction begin to appear, the patient should be treated with

  more opioids; (3) exaggerated the effectiveness of screening tools to prevent addiction; (4) claimed


                                                  • 1~
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 65 of 137 Pageid#: 84




  that opioid dependence and withdrawal are easily managed; (5) denied the risks of higher dosages;

  (6) described their opioid products as "steady state" — falsely implying that these products are less

  likely to produce the high and lows that fuel addiction — or as less likely to be abused or result in

 addiction; (7) touted the effectiveness of screening or monitoring patients as a strategy for

 managing opioid abuse and addiction; (8) stated that patients would not experience withdrawal if

 they stopped using their opioid products; (9) stated that their opioid products are effective for

 chronic pain without disclosing the lack of evidence for the effectiveness of long-term opioid use;

 and (10) stated that abuse-deterrent formulations are tamper- or crush-resistant and harder to abuse

 or misuse.

           246.   The Manufacturer Defendants have also falsely touted the benefits of long-term

 opioid use, including the supposed ability of opioids to improve function and quality of life, even

 though there was no scientifically reliable evidence to support the Manufacturer Defendants'

 claims.

           247.   The Manufacturer Defendants engaged in deceptive direct-to-physician marketing,

 promoting the use of opioids for chronic pain through controlled and trained sales representatives

 who visited individual doctors and medical staff in their offices and small group speaker programs.

           248.   On information and belief, throughout the relevant time period these sales

  representatives have spread (and may continue to spread) misinformation regarding the risks and

 benefits of opioids to hundreds of thousands of doctors.

           249.   Actavis was notified by the FDA in 2010 that certain brochures were "false or

 misleading because they omit and minimize the serious risks associated with the drug, broaden

 and fail to present the limitations to the approved indication of the drug, and present

 unsubstantiated superiority and effectiveness claims." The FDA also found that "[t]hese violations




                                                   61
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 66 of 137 Pageid#: 85




  are a concern from a public health perspective because they suggest that the product is safer and

  more effective than has been demonstrated."98

            250.     Through these means, and likely others still concealed, the Manufacturer

  Defendants collaborated to spread deceptive messages about the risks and benefits of long-term

 opioid use in patient education brochures and pamphlets, websites, ads and other marketing

 materials

            251.     For example:

                    (a)    Actavis's predecessor caused a patient education brochure, Managing
            Chronic Back Pain, to be distributed beginning in 2003 that admitted that opioid addiction
            is possible, but falsely claimed that it is "less likely if you have never had an addiction
            problem." Based on Actavis's acquisition of its predecessor's marketing materials along
            with the rights to Kadian, it appears that Actavis continued to use this brochure in 2009
            and beyond.

                    (b) . Cephalon and Purdue sponsored APF's Treatment Options: A Guide for
            People Living with Pain (2007), which suggests that addiction is rare and limited to
            extreme cases of unauthorized dose escalations, obtaining duplicative prescriptions, or
            theft. This publication is available today.99

                     (c)    Endo sponsored a website, "PainKnowledge," which, upon information and
            belief, claimed in 2009 that "[p]eople who take opioids as prescribed usually do not become
            addicted." Upon information and belief, another Endo website, PainAction.com, stated
            "Did you know? Most chronic pain patients do not become addicted to the opioid
            medications that are prescribed for them." Endo also distributed an "Informed Consent"
            document on PainAction.com that misleadingly suggested that only people who "have
            problems with substance abuse and addiction" are likely to become addicted to opioid
            medications.

                   (d)      Upon information and belief, Endo distributed a pamphlet with the Endo
            logo entitled Living with Someone with Chronic Pain, which stated that "[m]ost health care
            providers who treat people with pain agree that most people do not develop an addiction
            problem."




 98  Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert., & Commc'ns, U.S. Food & Drug Admin., to Doug
  Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), available at httn://www.fdanews.com/ext/resources/
  fi les/archives/a/ActavisElizabethLLC.pdf
 99
      Available at https://assets.documentcloud.ort/documents/277605/apf-treatmentoptions.pdf




                                                          62
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 67 of 137 Pageid#: 86




                     (e)     Janssen reviewed and distributed a patient education guide entitled Finding
            .Relief: Pain Management for Older Adults (2009), which described as "myth" the claim
             that opioids are addictive, and asserted as fact that "[m]any studies show that opioids are
             rarely addictive when used properly for the management of chronic pain."

                    (f)    Janssen currently runs a website, Prescriberesponsibly.com (last updated
            July 2, 2015), which claims that concerns about opioid addiction are "overestimated."100

                    (g)    Purdue sponsored APF's A Policymaker's Guide to Understanding Pain&
            Its Management — which claims that less than 1% of children prescribed opioids will
            become addicted and that pain is undertreated due to "misconceptions about opioid
            addiction[]." This publication is still available online. lol

                    (h)     Consistent with the Manufacturer Defendants' published marketing
            materials, upon information and belief, detailers for the Manufacturer Defendants in
            Virginia have minimized or omitted and continue to minimize or omit any discussion with
            doctors or their medical staff in Virginia about the risk of addiction; misrepresented the
            potential for abuse of opioids with purportedly abuse-deterrent formulations; and routinely
            did not correct the misrepresentations noted above.

                    (i)    Endo, on information and belief, has distributed and made available on its
            website opana.com a pamphlet promoting Opana ER with photographs depicting patients
            with physically demanding jobs like construction worker and chef, misleadingly implying
            that the drug would provide long-term pain-relief and functional improvement

                    (j)     On information and belief, Purdue also ran a series of ads, called "Pain
            vignettes," for OxyContin in 2012 in medical journals. These ads featured chronic pain
            patients and recommended OxyContin for each. One ad described a"54-year-old writer
            with osteoarthritis of the hands" and implied that OxyContin would help the writer work
            more effectively.

                    (k)     The New York Attorney General found in its settlement with Purdue that
            through March 2015, the Purdue website In the Face ofPain failed to disclose that doctors
            who provided testimonials on the site were paid by Purdue,102 and concluded that Purdue's
            failure to disclose these financial connections potentially misled consumers regarding the
            objectivity of the testimonials. '03


 'oo Available at, http://www.prescriberesponsibly.com/articles/opioid-pain-management
 101   Available at, http://s3.documentcloud.org/documents/277603/apf-policvmakers- guide.pdf
 10' See New York State Office of the Attorney General, A.G. Schneiderman Announces Settlement with Purdue Pharma
 That Ensures Responsible and Transparent Marketing Of Prescription Opioid Drugs By The Manufacturer (August
 20, 2015), https://ag.ny.Q     t,ov/press-release/ag-schneiderman-announces-settlement-purdue-pharma-ensures-resn
 onsible-and-transparent (last accessed December 20, 2017)
 103 The New York Attorney General, in a 2016 settlement agreement with Endo, found that opioid "use disorders
 appear to be highly prevalent in chronic pain patients treated with opioids, with up to 40% of chronic pain patients
 treated in specialty and primary care outpatient centers meeting the clinical criteria for an opioid use disorder." Endo




                                                           63
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 68 of 137 Pageid#: 87




         252.     The Manufacturer Defendants falsely instructed doctors and patients that the signs

 of addiction should not be seen as warnings but are actually signs of undertreated pain and should

 be treated by prescribing more opioids. The Manufacturer Defendants called this phenomenon

 "pseudoaddiction" and falsely claimed that pseudoaddiction is substantiated by scientific

 evidence. Dr. Webster was a leading proponent of this notion, stating that the only way to

 differentiate the two was to increase a patient's dose of opioids.1o4

         253.     Other examples of the Manufacturer Defendants' advocacy for the fictional concept

 of "pseudoaddiction" include, but are not limited to:

                 (a)     Cephalon and Purdue sponsored Responsible Opioid Prescribing (2007),
         which taught that behaviors such as "requesting drugs by name", "demanding or
         manipulative behavior," seeing more than one doctor to obtain opioids, and hoarding, are
         all signs of pseudoaddiction, rather than true addiction. The 2012 edition of Responsible
         Opioid Prescribing remains for sale online. los

                 (b)   On information and belief, Janssen sponsored, funded, and edited the Let's
         Talk Pain website, which in 2009 stated: "pseudoaddiction ... refers to patient behaviors
         that may occur when pain is under-treated....Pseudoaddiction is different from true
         addiction because such behaviors can be resolved with effective pain management."

                (c)     Endo sponsored a National Initiative on Pain Control ("NIPC") CME
         program in 2009 entitled Chronic Opioid Therapy: Understanding Risk While Maximizing
         Analgesia, which, upon information and belief, promoted pseudoaddiction by teaching that
         a patient's aberrant behavior was the result of untreated pain. Endo appears to have
         substantially controlled NIPC by funding NIPC projects; developing, specifying, and
         reviewing content; and distributing NIPC materials.

                (d)     Purdue published a pamphlet iri 2011 entitled Providing Relief, Preventing
         Abuse, which, upon information and belief, described pseudoaddiction as a concept that
         "emerged .in the literature" to describe the inaccurate interpretation of [drug- seeking
         behaviors] in patients who have pain that has not been effectively treated."



 had claimed on its www.opana.com website that "[m]ost healthcare providers who treat patients with pain agree that
 patients treated with prolonged opioid medicines usually do not become addicted," but the New York Attorney General
 found that Endo had no evidence for that statement. Consistent with this, Endo agreed not to "make statements that .
 .. opioids generally are non-addictive" or "that most patients who take opioids do not become addicted" in New York.
 Upon information and belief, Endo continues to make these false statements elsewhere.
 104 Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).
 ios See Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician's Guide (2d ed. 2012).



                                                         64
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 69 of 137 Pageid#: 88




                     (e)     Upon information and belief, Purdue sponsored a CME program titled "Path
             of the Patient, Managing Chronic Pain in Younger Adults at Risk for Abuse". In a role
             play, a chronic pain patient with a history of drug abuse tells his doctor that he is taking
             twice as many hydrocodone pills as directed. The narrator notes that because of
             pseudoaddiction, the doctor should not assume the patient is addicted even if he persistently
             asks for a specific drug, seems desperate, hoards medicine, or "overindulges in unapproved
             escalating doses." The doctor treats this patient by prescribing a high-dose, long acting
             opioid.

             254.     However, Defendants' own hired gun has now conceded that pseudoaddiction is

  fictional. Dr. Webster has acknowledged that "[pseudoaddiction] obviously became too much of

  an excuse to give patients more medication."1o6.

             255.    The 2016 CDC Guidelines also reject the concept of pseudoaddiction. The

  Guidelines explain that "[p]atients who do not experience clinically meaningful pain relief early

  in treatment ... are unlikely to experience pain relief with longer-term use," and that physicians

 should "reassess[] pain and function within 1 month" in order to decide whether to "minimize risks

 of long-term opioid use by discontinuing opioids" because the patient is "not receiving a clear

 benefit." I 07

             256.    The Manufacturer Defendants also falsely claimed that there were addiction risk

 screening tools — such as patient contracts, urine drug screens, and other similar strategies — that

 allowed them to reliably identify and safely prescribe opioids to patients predisposed to addiction.

             257.    In addition, the Manufacturer Defendants widely spread misleading information

 about the risks of addiction associated with increasing dosages of opioids over time, and

 downplayed the risks created by the tolerance for opioids that patients would develop after

 consuming the drugs over a period of time.




 106
        John Fauber, Painkiller Boom Fueled by Networking, MILWAUKEE WISC. J. SENTINEL, Feb. 18, 2012
  107   CDC Guidelines for Prescribing Opioids for Chronic Pain, available at https://www.cdc.eov/drupoverdose/
 prescribing/guideline.html



                                                         65
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 70 of 137 Pageid#: 89




             258.     For example,

                    (a)     On information and belief, Actavis's predecessor created a patient brochure
             for Kadian in 2007 that stated, "Over time, your body may become tolerant of your current
             dose. You may require a dose adjustment to get the right amount of pain relief. This is not
             addiction."

                    (b)      Cephalon and Purdue sponsored APF's Treatment Options: A Guide for
            People Living with Pain (2007); which claims that some patients "need" a larger dose of
            an opioid, regardless of the dose currently prescribed. The guide stated that opioids have
            "no ceiling dose" and are therefore the most appropriate treatment for severe pain. This
            guide is still available online. t0s

                     (c)    Endo sponsored a website, "PainKnowledge," which, upon information and
             belief, claimed in 2009 that opioid dosages may be increased until "you are on the right
             dose of inedication for your pain."

                    (d)      Endo distributed a pamphlet edited by an opioid advocate entitled
            Understanding Your Pain: Taking Oral Opioid Analgesics (2004 Endo Pharmaceuticals
            PM-0120). In Q&A format, it asked "If I take the opioid now, will it work later when I
            really need it?" The response is, "The dose can be increased ....You won't `run out' of
            pain relie£" t09

                    (e)     Janssen, on information and belief, sponsored a patient education guide
            entitled Finding Relief Pain Management for Older Adults (2009), which was distributed
            by its sales force. This guide listed dosage limitations as "disadvantages" of other pain
            medicines but omitted any discussion of risks of increased opioid dosages.

                    (f)    On information and belief, Purdue's In the Face of Pain website promoted
            the notion that if a patient's doctor does not prescribe what, in the patient's view, is a
            sufficient dosage of opioids, he or she should find another doctor who will.

                     (g)     Purdue sponsored APF's A Policymaker's Guide to Understanding Pain 8c
            Its Management, which taught that dosage escalations are "sometimes necessary," even
            unlimited ones, but did not disclose the risks from high opioid dosages. This publication is
            still available online. t t°

                  (h)     In 2007, Purdue sponsored a CME entitled Overview of Management
            Options that was available for CME credit and available until at least 2012. It taught that
            NSAIDs and other drugs, but not opioids, are unsafe at high dosages.



 108   Available at, https://assets.documentcloud.orQ/documents/277605/apf- treatmentoptions pdf
 109 Margo McCaffery & Chris Pasero, Endo Pharm., Understanding Your Pain: Taking Oral Opioid Analgesics
 (Russell K Portenoy, M.D., ed., 2004).
 110   Available at, http://s3.documentcloud.org_/documents/277603/a_pf-policymakers- euide pdf




                                                           •i
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 71 of 137 Pageid#: 90




                   (i)     Seeking to overturn the criminal conviction of a doctor for illegally
            prescribing opioids, APF and others argued to the United States Fourth Circuit Court of
            Appeals that "there is no `ceiling dose"' for opioids.l l l

            259.    These claims conflict with the scientific evidence, as confirmed by the FDA and

 CDC. As the CDC explains in its 2016 Guidelines, "there is now an established body of scientific

 evidence showing that overdose risk is increased at higher opioid dosages."112

            260.    The Manufacturer Defendants also falsely and misleadingly emphasized or

 exaggerated the risks of competing products like NSAIDs, so that doctors and patients nationwide,

 and in Martinsville, would look to opioids first for the treatment of chronic pain. The Manufacturer

 Defendants deceptively describe the risks from NSAIDs while failing to disclose the risks from

 opioids.113

            261.    The Manufacturer Defendants, both individually and collectively, made, promoted,

 and profited from their misrepresentations about the risks and benefits of opioids for chronic pain

 even though they knew that their misrepresentations were false and misleading. The history of

 opioids, as well as research and clinical experience over the last 20 years, established that opioids

 were highly addictive and responsible for a long list of very serious adverse outcomes. The

 Manufacturer Defendants and their PBM allies had access to scientific studies, detailed

 prescription data, and reports of adverse events; including reports of addiction, hospitalization, and

 deaths — all of which made clear th6 harms from long-term opioid use and that patients are suffering

 from addiction, overdoses, and death in alarming numbers. More recently, the FDA and CDC have



 "I Brief of the American Pain Foundation (APF), the National Pain Foundation, and the National Foundation for the
 Treatment of Pain in Support of Appellant and Reversal of the Conviction, United States v. Hurowitz, No. 054474
 (4th Cir. Sept. 8, 2005) at 9
 11'   2016 CDC Guidelines supra note 107.
 113 See, e.g., Case Challenges in Pain Management: Opioid Therapy for Chronic Pain (Endo) (describing massive
 gastrointestinal bleeds from long-term use of NSAIDs and recommending opioids),
 https://painmedicinenews.com/download/BtoB Oyana WM.pdf (last accessed December 19, 2017).



                                                        67
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 72 of 137 Pageid#: 91




  issued pronouncements based on actual medical evidence that conclusively expose the known

  falsity of the Manufacturer Defendants' misrepresentations.

          262.    Notwithstanding their knowledge, in order to maximize profits, the Manufacturer

 Defendants continued to advocate in the false and deceptive manners described herein with the

 goal of increasing opioid use, purposefully ignoring the foreseeable consequences of their activity

 in terms of addiction and public health throughout the United States, and in Martinsville.

         263.     A very recent study in the Journal of the American Medical Association has further

 confirmed the falsity of defendants' representations. This study followed patients with chronic

 back, hip or knee pain who were treated with opioids and non-opioids over a 12-month period. The

 study concluded that there was no significant difference in pain control, but that pain intensity was

 significantly better for non-opioid users, while adverse medication-related side effects were

 significantly more common for opioid users. The Study recommended against initiation of opioid

 therapy for moderate to severe chronic osteoarthritis pain. "a

                  d. MANUFACTURER DEFENDANTS' MISUSE OF TREATMENT
                       GUIDELINES

         264.     In addition, treatment guidelines have been particularly important in securing

 acceptance for chronic opioid therapy. They are relied upon by doctors, especially the general

 practitioners and family doctors targeted by the Manufacturer Defendants, who are neither experts

 nor trained in the treatment of chronic pain. Treatment guidelines not only directly inform doctors'

 prescribing practices, but are cited throughout the scientific literature and referenced by third-party

 payors in determining whether they should cover treatments for specific indications.

 Pharmaceutical sales representatives employed by Endo, Actavis, and Purdue discussed treatment


 114
    Erin E. Krebs, MD, MPH; Amy Gravely, MA; Sean Nugent, BA; et al, Effect of Opioid vs Nonopioid Medications
 on Pain-Related Function in Patients With Chronic Back Pain or Hip or Knee Osteoarthritis Pain, JAMA, March 6,
 2018



                                                        .
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 73 of 137 Pageid#: 92




 guidelines with doctors during individual' sales visits including visits throughout Virginia and

 Martinsville.

                         (1)    FEDERATION OF STATE MEDICAL BOARDS (FSMB)

         265.    The Federation of State Medical Boards ("FSMB") is a trade organization

 representing the various state medical boards in the United States. The state boards that comprise

 the FSMB membership have the power to license doctors, investigate complaints, and discipline

 physicians. The FSMB finances opioid- and pain-specific programs through grants from

 Defendants.

         266.    Since 1998, the FSMB has been developing treatment guidelines for the use of

 opioids for the treatment of pain. The 1998 version, Model Guidelines for the Use of Controlled

 Substances for the Treatment of Pain (" 1998 Guidelines") was produced "in collaboration with

 pharmaceutical companies" and taught not that opioids could be appropriate in limited cases after

 other treatments had failed, but that opioids were "essential" for treatment of chronic pain,

 including as a first prescription option.

        267.     A 2004 iteration of the 1998 Guidelines and the 2007 book, Responsible Opioid

 Prescribing, also made the same claims as the 1998 Guidelines. These guidelines were posted

 online and were available to and intended to reach physicians nationwide, including in

 Martinsville.

        268.     The publication of Responsible Opioid Prescribing was backed largely by drug

 manufacturers. In all, 163,131 copies of Responsible Opioid Prescribing were distributed by state

 medical boards (and through the boards, to practicing doctors). The FSMB website describes the




                                                .•
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 74 of 137 Pageid#: 93




 book as the "leading continuing medication (CME) activity for prescribers of opioid

 medications." 115

            269.    Defendants relied on 1998 Guidelines to convey the alarming message that "under-

 treatment of pain" would result in official discipline, but no discipline would result if opioids were

 prescribed as part of an ongoing patient relationship and prescription decisions were documented.

 FSMB turned doctors' fear of discipline on its head: doctors, who used to believe that they would

 be disciplined if their patients became addicted to opioids, were taught instead that they would be

 punished if they failed to prescribe opioids to their patients with chronic pain.

                             (2)     AAPM/APS GUIDELINES

            270.    American Academy of Pain Medicine ("AAPM") and the American Pain Society

 ("APS") are professional medical societies, each of which received substantial funding from

 Defendants from 2009 to 2013. In 1997, AAPM issued a"consensus" statement, The Use of

 Opioids for the Treatment of Chronic Pain, that endorsed opioids to treat chronic pain and claimed

 that the there was little risk of addiction or overdose in pain patients. 116 The Chair of the committee

 that issued the statement, Dr. J. David Haddox, was at the time a paid speaker for Purdue. The sole

 consultant to the committee was Dr. Portenoy. The consensus statement, which also formed the

 foundation of the 1998 Guidelines, was published on the AAPM's website and remained until

 2011 and was taken down only after a doctor complained, though it lingers on the internet

 elsewhere.

            271.    AAPM and APS issued their own guidelines in 2009 ("2009 Guidelines") and

 continued to recommend the use of opioids to treat chronic pain. Fourteen of the 21 panel members



 115
       Scott M. Fishman, Responsible Opioid Prescribing, WATERFORD LIFE SERVICES (2007)
 116
    The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997), http://opi.areastematicas.com/
 generalidades/OPIOIDES.DOLORCRONICO.pdf (as viewed 3/31/2016).



                                                        70
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 75 of 137 Pageid#: 94




  who drafted the 2009 Guidelines, including Dr. Portenoy and Dr. Fine, received support from

  Defendants Janssen, Cephalon, Endo, and Purdue.

         272.    The 2009 Guidelines promote opioids as "safe and effective" for treating chronic

  pain, despite acknowledging limited evidence, and conclude that the risk of addiction is

  manageable for patients regardless of past abuse histories. One panel member, Dr. Joel Saper,

 Clinical Professor of Neurology at Michigan State University and founder of the Michigan

 Headache and Neurological Institute, resigned from the panel because of his concerns that the

 2009 Guidelines were influenced by contributions that drug companies, including Defendants,

 made to the sponsoring organizations and committee members. These AAPM/APS Guidelines

 have been a particularly effective channel of deception and have influenced not only treating

 physicians, but also the body of scientific evidence on opioids; the Guidelines have been cited 732

 times in academic literature, were disseminated nationwide and in Martinsville during the relevant

 time period, were reprinted in the Journal of Pain and are still available online.

         273.   The Manufacturer Defendants widely cited and promoted the 2009 Guidelines

 without disclosing the lack of evidence to support their conclusions.

       ' 274. The extent of the Manufacturer Defendants' influence on treatment guidelines is

 demonstrated by the fact that independent guidelines — the authors of which did not accept drug

 company funding — reached very different conclusions.

        275. The 2012 Guidelines for Responsible Opioid Prescribing in Chronic Non- Cancer

 Pain, issued by the American Society of Interventional Pain Physicians ("ASIPP"), warned that

 "[t]he recent revelation that the pharmaceutical industry was involved in the development of opioid

 guidelines as well as the bias observed in the development of many of these guidelines illustrate

 that the model guidelines are not a model for curtailing controlled substance abuse and may, in

 fact, be facilitating it." ASIPP's Guidelines further advise that "therapeutic opioid use, specifically


                                                   71
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 76 of 137 Pageid#: 95




 in high doses over long periods of time in chronic non-cancer pain starting with acute pain, not

 only lacks scientific evidence, but is in fact associated with serious health risks including multiple

 fatalities, and is based on emotional and political propaganda under the guise of improving the

 treatment of chronic pain." ASIPP recommends long-acting opioids in high doses only "in specific

 circumstances with severe intractable pain" and only when coupled with "continuous adherence

 monitoring, in well-selected populations, in conjunction with or after failure of other modalities of

 treatments with improvements in physical and functional status and minimal adverse effects."117

         276.    Similarly, the 2011 Guidelines for the Chronic Use of Opioids, issued by the

 American College of Occupational and Environmental Medicine, recommend against the "routine

 use of opioids in the management of patients with chronic pain," finding "at least moderate

 evidence that harms and costs exceed benefits based on limited evidence."I 18

         277. . The Clinical Guidelines on Management of Opioid Therapy for Chronic Pain,

 issued by the United States Department of Veterans Affairs ("VA") and Department of Defense

 ("DOD") in 2010, notes that their review revealed a lack of solid evidence-based research on the

 efficacy of long-term opioid therapy.l I9

         ii.     MANUFACTURER AND DISTRIBUTOR DEFENDANTS VIOLATED
                 THEIR REQUIREMENTS TO PREVENT DIVERSION AND REPORT
                 SUSPICIOUS ORDERS UNDER VIRGINIA AND FEDERAL LAW.

         278.    In addition to their common law duties, Manufacturer and Distributor Defendants

 are subject to statutory and regulatory requirements under Virginia law. Virginia imposes


 I" Laxmaiah Manchikanti, et al., American Society of Interventional Pain Physicians (ASIPP) Guidelines for
 Responsible Opioid Prescribing in Chronic Non-Cancer Pain: Part 1, Evidence Assessment, 15 PAIN PHYSICIAN
 (Special Issue) S1-S66; Part 2— Guidance, 15 Pain Physician (Special Issue) S67-Sl 16 (2012).
 "8 American College of Occupational and Environmental Medicine's Guidelines for the Chronic Use of Opioids
 (2011).
 119 Management of Opioid Therapy for Chronic Pain Working Group, VA/DoD Clinical Practice Guideline for
 Management of Opioid Therapy for Chronic Pain, May 2010, http://www.healthquality.va.-gov/ guidelines/Pain/
 cot/COT 312 Full- er.pdf



                                                     72
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 77 of 137 Pageid#: 96




  numerous substantive requirements on parties involved in the distribution chain of opioids and

 other controlled substances. These requirements include providing adequate inventory control and

 security of opioids to prevent diversion, and reporting suspicious orders of opioids to the Virginia

 Board of Pharmacy. Virginia law also explicitly requires parties involved in the distribution chain

 of controlled substances such as opioids to comply with the requirements of the Controlled

 Substances Act, 21 U.S.C. § 801 et seq. (the "CSA"), and its implementing regulations. Virginia,

 in adopting the requirements of the CSA and its implementing regulations, indicated that it, like

 Congress when it passed the CSA, had concerns about "the widespread diversion of [controlled

 substances] out of legitimate channels into the illegal market." H.R. Rep. No. 91-1444, 1970

 U.S.C.C.A.N. 4566, 4572.

         279.   The opioid epidemic was further fueled by Defendants' failure to follow the

 specific mandates in Virginia law and the CSA requiring them to help ensure that highly addictive

 drugs are not diverted to illegal use. The brunt of the opioid epidemic could have been, and should

 have been, prevented if Defendants had fulfilled their duties set by statute, regulation, and common

 law. Defendants, who operate at every level of the opioid supply chain, had an obligation and duty

 to act. They did not — and the country, including Martinsville, paid the price.

         280.   Recognizing that highly addictive drugs like opioids can be easily abused and

 diverted to the black market, Virginia, in the Virginia Drug Control Act, and Congress, in the

 CSA, sought to combat diversion of prescription narcotics by providing for a closed system of

 drug distribution in which manufacturers, wholesalers/distributors, and retail and mail-order

 pharmacies must register with the Virginia Board of Pharmacy and the DEA.

        281.    Every registrant, in turn, is charged with being vigilant in deciding whether a

 customer, be it a pharmacy, wholesaler, or end customer, can be trusted to deliver or use controlled

 prescription narcotics only for lawful purposes. See, e.g. Va. Code Ann. § 54.1-3435; Va. Code


                                                 73
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 78 of 137 Pageid#: 97




  Ann. § 54.1-3303; 21 U.S.C. § 823(e). Specifically, every registrant is required to "maintain

  effective control against diversion of particular controlled substances into other than legitimate

 medical, scientific, and industrial channels." 21 U.S.C. § 823(b)(1).

         282.    In particular, the CSA and its implementing regulations require all registrants to (1)

 report suspicious orders of prescription opioids to the DEA, and (2) perform required due diligence

 prior to filling any suspicious orders. See 21 U.S.C. § 823(b)(1); 21 C.F.R. § 1301.74(b).

 Registrants must further report to the Virginia Board of Pharmacy any time they cease distribution

 of a suspicious order pursuant to CSA requirements. Va. Code Ann. § 54.1-3435.

         283.    In addition, the Code of Federal Regulations requires all registrants — including

 defendant manufacturers and wholesalers/ distributors — to "design and operate a system to

 disclose to the registrant suspicious orders of controlled substances." 21. C.F.R. § 1301.74(b).

 Virginia regulations require that registrants "provide and maintain appropriate inventory controls

 in order to detect and document any theft, counterfeiting, or diversion of prescription drugs." 18

 VAC 110-50-90.

         284.   On information and belief, Defendants knowingly, recklessly, and/or negligently

 supplied suspicious quantities of prescription opioids to obviously suspicious physicians and

 pharmacies in and around Martinsville, without disclosing suspicious orders as required by

 regulations and otherwise circumventing their statutory obligations under Virginia and Federal

 law.

         285.   Defendants' refusal to report and investigate suspicious orders had far-reaching

 effects. The DEA is required to annually set production quotas for regulated drugs. In the context

 of opioids, however, the DEA has cited the difficulty of determining an appropriate production

 level to ensure that adequate quantities are available for legitimate medical use. That is because

 there are no direct measures available to establish legitimate medical need. The DEA's difficulty


                                                  74
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 79 of 137 Pageid#: 98




 in setting production quotas was compounded by the fact that the Manufacturer and Distributor

 Defendants failed to report suspicious orders of opioids and failed to maintain effective controls

 against diversion. The Defendants' deliberate failures thus prevented the DEA from realizing the

 full extent of opioid diversion for years.

        286.    The Defendants could have (and should have) reported and stopped the flow of

 prescription opioids into the black market. But Defendants intentionally, recklessly, and/or

 negligently failed to investigate, report, and halt suspicious orders. Accordingly, as a direct result

 of the Defendants' misconduct, substantial and dangerous quantities of prescription opioids were

 illegally diverted to and overprescribed in Martinsville.

                a.      MANUFACTURER DEFENDANTS

        287.    The Manufacturer Defendants are required to design and operate a system to detect

 suspicious orders, and to report such orders to law enforcement. (See 21 C.F.R. § 1301.74(b); 21

 U.S.C. § 823). They have not done so.

        288.    Upon information and belief, the Manufacturer Defendants collected, tracked, and

 monitored extensive data concerning suspicious physicians and pharmacies, obtained from the

 Distributor Defendants who supplied the Manufacturer Defendants with distribution data in

 exchange for rebates or other incentives so Manufacturer Defendants could better drive sales.

        289.    In return for these incentives, the distributor identified to the manufacturer the

 product, volume and the pharmacy to which it sold the product.

        290.    For example, IMS Health furnished Purdue and other Manufacturer Defendants

 with detailed information about the prescribing habits of individual doctors and the ordering habits

 of individual pharmacies.




                                                  75
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 80 of 137 Pageid#: 99




           291.    The Manufacturer Defendants had access to and possession of the information

  necessary to monitor, report, and prevent suspicious orders and to prevent diversion, but -instead

 they utilized the data to understand which regions and which doctors to target through their sales

  force.

           292.    With the knowledge of improper diversion, the Manufacturer Defendants could

 have but failed to report each instance of diversion to the DEA, as they were required to do, instead

 rolling out marketing campaigns to churn its prescription opioid sales.

           293.    Indeed, upon information and belief, the Manufacturer Defendants withheld from

 the DEA information about suspicious orders — and induced others to do the same — to obfuscate

 the extent of the opioid epidemic. Upon information and belief, the Manufacturer Defendants knew

 that if they or the other defendants disclosed suspicious orders, the DEA would become aware that

 many opioids were being diverted to illegal channels, and would refuse to increase the production

 quotas for opioids.

           294.   The Department of Justice has recently confirmed the suspicious order obligations

 clearly imposed by law, fining Mallinckrodt $35 million for failure to report suspicious orders of

 controlled substances, including opioids, and for violating recordkeeping requirements. 120 Among

 the allegations resolved by the settlement, the government alleged "Mallinckrodt failed to design

 and implement an effective system to detect and report suspicious orders for controlled substances

 — orders that are unusual in their frequency, size, or other patterns ...[and] Mallinckrodt supplied

 distributors, and the distributors then supplied various U.S. pharmacies and pain clinics, an




 120 See U.S. Dep't of Justice, Mallinckrodt Agrees to Pay Record $35 Million Settlement for Failure to Report
 Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping Violations, Jul. 11, 2017,
 https://www.justice.Qov/opa/pr/mallinckrodt-a rees-pay-record-35-million-settlement-failure-report-suspicious-
 orders




                                                        76
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 81 of 137 Pageid#: 100




  increasingly excessive quantity of oxycodone pills without notifying DEA of these suspicious

  orders."12 ' Mallinckrodt agreed that its "system to monitor and detect suspicious orders did not

  meet the standards outlined in letters from the DEA Deputy Administrator, Office of Diversion

  Control, to registrants dated September 27, 2006 and December 27, 2007."122

              295. Purdue also unlawfully and unfairly failed to report or address illicit and unlawful

  prescribing of its drugs, despite knowing about it for years. Through its extensive network of sales

  representatives, Purdue had and continues to have knowledge of the prescribing practices of

  thousands of doctors and could identify doctors who displayed red flags for diversion, such as

  those whose waiting rooms were overcrowded, whose parking lots had numerous out-of-state

  vehicles, and whose patients seemed young and healthy or homeless. Using this information,

  Purdue has maintained a database since 2002 of doctors suspected of inappropriately prescribing

  its drugs.123 Rather than report these doctors to state medical boards or law enforcement authorities

  (as Purdue is legally obligated to do) or cease marketing to them, Purdue used the list to

  demonstrate the high rate of diversion of OxyContin — the same OxyContin that Purdue had

  promoted as less addictive — in order to persuade the FDA to bar the manufacture and sale of

  generic copies of the drug because the drug was too likely to be abused. In an interview with the

  Los Angeles Times, lz4 Purdue's senior compliance officer acknowledged that in five years of

  investigating suspicious pharmacies, Purdue failed to take action — even where Purdue employees

  personally witnessed the diversion of its drugs. The same was true of prescribers; despite its


  121
        Id. (internal quotation omitted).
  122
      2017 Settlement Agreement between the United States of America and Mallinckrodt, plc, at p. 2-3,
  https://www justice.gov/usao-edmi/press-release/file/986021/download
  123 See Scott Glover and Lisa Girion, OxyContin maker closely guards its list ofsuspect doctors, Los ANGELES TIMES,
  Aug. 11, 2013, http://articles.latimes.com/2013/a ue/11/local/la-me-rx-purdue-20130811
  124 See Harriet Ryan et al., More than I million OxyContin pills ended up in the hands of criminal and addicts. What
  the drugmaker knew, LOs ANGELES TIMES, Jul. 10, 2016, http://www.latimes.com/projects/la-me-oxycontin-part2/



                                                          77
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 82 of 137 Pageid#: 101




  knowledge of illegal prescribing, Purdue did not report a Los Angeles clinic that prescribed more

  than 1.1 million OxyContin tablets and that Purdue's district manager described internally as "an

  organized drug ring" until years after law enforcement shut it down. In doing so, Purdue protected

  its own profits at the expense of public health and safety.

             296.     In 2016, the New York Attorney General found that, between January 1, 2008 and

  March 7, 2015, Purdue's sales representatives, at various times, failed to timely report suspicious

  prescribing and continued to detail those prescribers even after they were placed on a"no-call"

  list.12s

             297.     As Dr. Mitchell Katz, director of the Los Angeles County Deparhnent of Health

  Services, said in a Los Angeles Times article, "Any drug company that has information about

  physicians potentially engaged in illegal prescribing or prescribing that is endangering people's

  lives has a responsibility to report it."126 The New York Attorney General's settlement with Purdue

  specifically cited the company for failing to adequately address suspicious prescribing. Yet, on

  information and belief, Purdue continues to profit from the prescriptions - of such prolific

  prescribers.

             298.     Like Purdue, Endo has been cited for its failure to set up an effective system for

  identifying and reporting suspicious prescribing. In its settlement agreement with Endo, the New

  York Attorney General found that Endo failed to require sales representatives to report signs of

  abuse, diversion, and inappropriate prescribing; paid bonuses to sales representatives for detailing

  prescribers who were subsequently arrested or convicted for illegal prescribing; and failed to




  " See NY Purdue Settlement, at 6-7, available at https://ag.ny.gov/pdfs/Purdue- AOD-Executed.pdf
  126   Glover and Girion, supra note 123.



                                                        78
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 83 of 137 Pageid#: 102




  prevent sales representatives from visiting prescribers whose suspicious conduct had caused them

  to be placed on a no-call list.

          299.    The New York Attorney General also found that, in certain cases where Endo's

  sales representatives detailed prescribers who were convicted of illegal prescribing of opioids,

  those representatives could have recognized potential signs of diversion and reported those

  prescribers but failed to do so.

          300.    On information and belief, the other Manufacturer Defendants have engaged in

  similar conduct in violation of their responsibilities to prevent diversion.

          301.    The Manufacturer Defendants' actions and omissions in failing to effectively

  prevent diversion and failing to monitor, report, and prevent suspicious orders have enabled the

  unlawful diversion of opioids into Martinsville's community.

                  b.      DISTRIBUTOR DEFENDANTS

          302.    The same legal duties to prevent diversion, and to monitor, report, and prevent

  suspicious orders of prescriptions opioids that were incumbent upon the Manufacturer Defendants

  are also legally required of the Distributor Defendants under Virginia and federal law.

          303.    All opioid distributors are required to maintain effective controls against opioid

  diversion. They are required to create and use a system to identify and report to law enforcement

  downstream suspicious orders of controlled substances, such as orders of unusually large size,

  orders that are disproportionate, orders that deviate from a normal pattern, and/or orders of unusual

  frequency. To comply with these requirements, distributors must know their customers, must

  conduct due diligence, must report suspicious orders, and must terminate orders if there are

  indications of diversion.

          304.    Under Virginia law and the CSA, anyone authorized to handle controlled

  substances must track their shipments. The DEA's ARCOS is an automated drug reporting system


                                                   79
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 84 of 137 Pageid#: 103




  that records and monitors the flow of Schedule II controlled substances from the point of

  manufacture through distribution to the point of sale. ARCOS accumulates data on distributors'-

  controlled substances and transactions, which are then used to identify diversion. Each person or

  entity that is registered to distribute controlled substances such as opioids must report each

  acquisition and distribution transaction to the DEA. See 21 U.S.C. § 827; 21 C.F.R. § 1304:33.

  Each registrant must also maintain a complete, accurate and current record of each substance

  manufactured, imported, received, sold, delivered, exported, or otherwise disposed of.

         305.    Each registrant must also comply with the security requirements to prevent

  diversion set forth in 18 VAC 110-50-90 and 21 C.F.R. § 1301.71.

         306.    The DEA has provided guidance to distributors on how to combat opioid diversion.

  On information and belief, since 2006 the DEA has conducted one-on-one briefings with

  distributors regarding downstream customer sales, due diligence, and regulatory responsibilities.

  On information and belief, the DEA also provides distributors with data on controlled substance

  distribution patterns and trends, including data on the volume and frequency of orders and the

  percentage of controlled versus non-controlled purchases. On information and belief, the DEA has

  also hosted conferences for opioid distributors and has participated in numerous meetings and

  events with trade associations.

         307.    On September 27, 2006 and December 27, 2007, the DEA Office of Diversion

  Control sent letters to all registered distributors providing guidance on suspicious order monitoring

  and the responsibilities and obligations of registrants to prevent diversion.

         308.    As part of the legal obligation to maintain effective controls against diversion, the

  distributor is required to exercise due care in confirming the legitimacy of each and every order

  prior to filling. Circumstances that could be indicative of diversion include ordering excessive

  quantities of a limited variety of controlled substances while ordering few if any other drugs;


                                                   : 1~
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 85 of 137 Pageid#: 104




  ordering a disproportionate amount of controlled substances versus non-controlled prescription

  drugs; ordering excessive quantities of a limited variety of controlled substances in combination

  with lifestyle drugs; and ordering the same controlled substance from multiple distributors.

         309.    Reporting an order as suspicious will not absolve a distributor of responsibility if

  the distributor knew, or should have known, that the prescription opioids were being diverted.

  Indeed, reporting a suspicious order and then filling said order with knowledge it may be

  suspicious constitutes a failure to maintain effective controls against diversion under 18 VAC 110-

  50-90 and 21 U.S.C. §§ 823 and 824.

         310.    On information and belief, the Distributor Defendants' own industry group, the

  Healthcare Distribution Management Association, published Industry Compliance Guidelines

  titled "Reporting Suspicious Orders and Preventing Diversion of Controlled Substances,"

  emphasizing the critical role of each member of the supply chain in distributing controlled

  substances. These industry guidelines stated: "At the center of a sophisticated supply chain,

  distributors are uniquely situated to perform due diligence in order to help support the security of

  controlled substances they deliver to their customers."

         311.    Opioid distributors have admitted to the magnitude of the problem and, at least

  superficially, their legal responsibilities to prevent diversion. They have made statements assuring

  the public they are supposedly undertaking a duty to curb the opioid epidemic.

         312.    On their face, these assurances — of identifying and eliminating criminal activity

  and curbing the opioid epidemic — create a duty for the Distributor Defendants to take reasonable

  measures to do just that.




                                                  81
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 86 of 137 Pageid#: 105




          313. Despite their duties to prevent diversion, the Distributor Defendants have

  knowingly or negligently allowed diversion.127 The DEA has repeatedly taken action to attempt to

  force compliance, including 178 registrant actions between 2008 and 2012, 76 orders to show

  cause issued by the Office of Administrative Law Judges, and 41 actions involving immediate

  suspension orders.128 The Distributor Defendants' wrongful conduct and inaction have resulted in

  numerous civil fines and other penalties, including:

                   (a)     In May 2008, McKesson entered into a settlement with the DEA on claims
          that McKesson failed to maintain effective controls against diversion of controlled
          substances. McKesson allegedly failed to report suspicious orders from rogue Internet
          pharmacies around the Country, resulting in millions of doses of controlled substances
          being diverted. McKesson's system for detecting "suspicious orders" from pharmacies was
          so ineffective and dysfunctional that at one of its facilities in Colorado between 2008 and
          2013, it filled more than 1.6 million orders, for tens of millions of controlled substances,
          but it reported just 16 orders as suspicious, all from a single consumer.

                 (b)    In a 2017 Administrative Memorandum of Agreement between McKesson
          and the DEA, McKesson admitted that it "did not identify or report to [the] DEA certain
          orders placed by certain pharmacies which should have been detected by McKesson as
          suspicious based on the guidance contained in the DEA Letters." McKesson was fined
          $150,000,000.

                  (c)     On November 28, 2007, the DEA issued an Order to Show Cause and
          Immediate Suspension Order against a Cardinal Health facility in Auburn, Washington, for
          failure to maintain effective controls against diversion.

                  (d)    On December 5, 2007, the DEA issued an Order to Show Cause and
          Immediate Suspension Order against a Cardinal Health facility in Lakeland, Florida, for
          failure to maintain effective controls against diversion.




  127
      Scott Higham and Lenny Bernstein, The Dr•ug Industry's Triumph Over the DEA, WASH. PosT, Oct. 15, 2017,
  https://www.washingtonpost.com/graphics/2017/investipations/dea-drug-industrycongress/?utm term=.75e86f3574
  d3; Lenny Bernstein, David S. Fallis, and Scott Higham, How drugs intended for patients ended up in the hands of
  illegal users: 'No one was doing their job, ' WASH. POST, Oct. 22, 2016, https://www.washingtonyost.com/
  investigations/how-druas-intended-for-patients-ended-up-in-the-hands-of-illegal-users-no-one-was-doing-their job/
  2016/10/22/10e79396-30a7-11e6-8ff7-7b6c1998b7a0 story.html?utm term=.3076e67a1a28
  128 Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep't of Justice, The Drug Enforcement

  Administration's Adjudication of Registrant Actions 6(2014), available at https://oig.justice.eov/reports/
  2014/e1403.pdf (last accessed January 8, 2018)




                                                        :J
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 87 of 137 Pageid#: 106




                   (e)     On December 7, 2007, the DEA issued an Order to Show Cause and
           Immediate Suspension Order against a Cardinal Health facility in Swedesboro, New Jersey,
           for failure to maintain effective controls against diversion.

                   (f)    On January 30, 2008, the DEA issued an Order to Show Cause and
           Immediate Suspension Order against a Cardinal Health facility in Stafford, Texas, for
           failure to maintain effective controls against diversion.

                  (g)     In 2008, Cardinal paid a$34 million penalty to settle allegations about
           opioid diversion taking place at seven of its warehouses in the United States.129

                   (h)    On February 2, 2012, the DEA issued another Order to Show Cause and
           Immediate Suspension Order against a Cardinal Health facility in Lakeland, Florida, for
           failure to maintain effective controls against diversion.

                  (i)     In 2012, Cardinal reached an administrative settlement with the DEA
          relating to opioid diversion between 2009 and 2012 in multiple states.

                  (j)    In December 2016, the Department of Justice announced a multi-million-
          dollar settlement with Cardinal for violations of the Controlled Substances Act.130 On
          information and belief, in connection with the investigations of Cardinal, the DEA
          uncovered evidence that Cardinal's own investigator warned Cardinal against selling
          opioids to a particular pharmacy in Wisconsin that was suspected of opioid diversion.
          Cardinal did nothing to notify the DEA or cut off the supply of drugs to the suspect
          pharmacy. Cardinal did just the opposite, pumping up opioid shipments to the pharmacy to
          almost 2,000,000 doses of oxycodone in one year, while other comparable pharmacies were
          receiving approximately 69,000 doses/year.

                 (k)      In 2007, AmerisourceBergen lost its license to send controlled substances
          from a distribution center in Florida amid allegations that it was not controlling shipments
          of prescription opioids to Internet pharmacies.131

                 (1)     In 2012, AmerisourceBergen was implicated for failing to protect against
          diversion of controlled substances into non-medically necessary channels.




  129 Lenny Bernstein and Scott Higham, Cardinal Health fined $44 million for opioid reporting violations, WASH.
  PoST, Jan. 11, 2017, https:/./www.washingtonpost.com/national/health-science/cardinal-health-fined-44-million-for-
  opioid-reporting-violations/2017/01/11/4f217c44-d82c-l1e6-9a36-1d296534b31e storv.html?utm term=.0c8e1724
  5e66
  131
     Press Release, United States Dep't of Justice, Cardinal Health Agrees to $44 Million Settlement for Alleged
  Violations of Controlled Substances Act, Dec. 23, 2016, https://www.justice.gov/usao-md/pr/cardinal-health-agrees-
  44-mi llion-settlement-alleged-vio lati on s-controll ed-substances-act
  13' AmerisourceBergen Plant license pulled, BOSTOtv NEwS, Apr. 25, 2007, http://archive.boston.com/news/
  education/higher/articles/2007/04/25/amerisourcebergen plant license pulled/



                                                         83
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 88 of 137 Pageid#: 107




         314.    Although distributors have been penalized by law enforcement authorities, these

  penalties have not changed their conduct. They pay fines as a cost of doing business in an industry

  that generates billions of dollars in revenue and profit.

         315.    Once the DEA started to enforce suspensions of registrations to distribute

  controlled substances, rather than comply, manufacturers and defendants spent at least $102

  million to undermine the DEA's ability to do so.

         316.    On February 19, 2014, acting at the behest of industry lobbyists, U.S.

  Representative Tom Marino introduced the "Ensuring Patient Access and Effective Drug

  Enforcement Act" as a supposed effort to define "imminent danger" in the '1970 act. A DEA memo

  noted that this bill would essentially destroy the agency's power to file an immediate suspension

  order of any suspicious drug shipments.

         317.    This bill required that the DEA show the company's actions had demonstrated a

  "substantial likelihood of an immediate threat," whether in death, serious bodily harm or drug

  abuse, before a suspension order can be sought. It also gave drug companies the ability to submit

  "corrective action" plans before any penalties could be issued. The law essentially makes it

  impossible for the DEA to halt any suspicious narcotic shipments before opioids are diverted to

  the illegal black market.

         318.    The Distributor Defendants' failure to prevent the foreseeable injuries from opioid

  diversion created an enormous black market for prescription opioids, which extended to

  Martinsville. Each Distributor Defendant knew or should have known that the opioids reaching

  Martinsville were not being consumed for medical purposes alone and that the number of opioids

  flowing to Martinsville was far in excess of what could be consumed for medically necessary

  purposes.




                                                   84
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 89 of 137 Pageid#: 108




         319.    The Distributor Defendants negligently or intentionally failed to adequately control

  their supply lines to prevent diversion. A reasonably prudent distributor of Schedule II controlled

  substances would have anticipated the danger of opioid diversion and protected against it by, for

  example, taking greater care in hiring, training, and supervising employees; providing greater

  oversight, security, and control of supply channels; looking more closely at the pharmacists and

  doctors who were purchasing large quantities of commonly-abused opioids in amounts greater

  than the populations in those areas would warrant; investigating demographic or epidemiological

  facts concerning the increasing demand for narcotic painkillers in and around Martinsville;

  providing information to pharmacies and retailers about opioid diversion; and in general, simply

  following applicable statutes, regulations, professional standards, and guidance from government

  agencies and using a little bit of common sense.

         320.    It was reasonably foreseeable that the Distributor Defendants' conduct in flooding

  the market in and around Martinsville with highly addictive opioids would allow opioids to fall

  into the hands of children, addicts, criminals, and other unintended users.

         321.    It is reasonably foreseeable that when unintended users gain access to opioids,

  tragic preventable injuries will result, including addiction, overdoses, and death.

         322.    The Distributor Defendants knew or should have known that the opioids being

  diverted from their supply chains would contribute to the opioid epidemic faced by Martinsville,

  and would create access to opioids by unauthorized users, which, in turn, perpetuates the cycle of

  addiction, demand, illegal transactions, economic ruin, and human tragedy.

         323.    The Distributor Defendants were aware of widespread prescription opioid abuse in

  and around Martinsville, but, on information and belief, they nevertheless persisted in a pattern of

  distributing commonly abused and diverted opioids in geographic areas and in such quantities, and




                                                   85
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 90 of 137 Pageid#: 109




  with such frequency that they knew, or should have known, these commonly abused controlled

  substances were not being prescribed and consumed for legitimate medical purposes.

         324.    The use of opioids by Martinsville's citizens who were addicted or who did not

  have a medically necessary purpose could not occur without the knowing cooperation and

  assistance of the Distributor Defendants. If the Distributor Defendants adhered to effective controls

  to guard against diversion, Martinsville and its citizens would have avoided significant injury.

         325.    The Distributor Defendants made enormous profits over the years based on the

  diversion of opioids into Martinsville.

         326.    The Distributor Defendants' intentional distribution of excessive amounts of

  prescription opioids to Martinsville showed an intentional or reckless disregard for the safety of

  the City of Martinsville and its citizens. Their conduct poses a continuing threat to the health,

  safety, and welfare of Martinsville.

         iii. . PBMS ENSURED THAT OPIOIDS WERE REGULARLY PRESCRIBED
                AND FLOODED THE MARKET.

         327.    PBMs are the middlemen between the defendant drug manufacturers and the

  availability of opioids. The PBM plan designs determine what drugs (a) will be available (or not

  available) to patients; (b) for what diagnosis, efficacious or otherwise; (c) in what quantities; (d)

  at what co-pay; (e) what level of authorization will be required; and (f) what beneficial drugs or

  treatments will not be available.
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 91 of 137 Pageid#: 110




             328.     PBMs hold themselves out as "provid[ing] pharmacy care that is clinically

  sound," t32 "ensur[ing] that [they] provide[] access to safe and effective medications"133 and

  helping their customers "achieve better health outcomes"13a

             329.     Notwithstanding this, PBMs collude with manufacturers who pay fees in the form

  of rebates, administrative fees and other incentives in order to maximize utilization to the financial

  benefit of the PBMs and manufacturers. This leads to more prescriptions and more pills available

  to the general public, many of which find their way to the black market.

             330.     PBMs have the ability to limit the number of pills available. PBMs were well aware

  that benefit plan design, formulary placement, and drug utilization management would result in

  more addictive opioids entering the marketplace and more addicts being created. Yet,

  notwithstanding their contractually bound commitment to their customers, whose public and

  private plans cover the vast majority of Americans, they chose to place profits over their

  professional and ethical duties.

             331.     PBMs not only control the majority of this country's prescriptions through their

  benefit plan design and forrnulary management, they generate massive profits from that work.

  PBMs are paid by drug companies to move product. "[N]early one third of all expenditures on

  branded drugs in 2015 were eventually rebated back. And, most of these rebates directly benefited

  the PBM."13s In addition to rebates, PBMs negotiate the payment of administrative fees, volume

  bonuses and other forms of consideration from manufacturers. The PBMs' ability to negotiate



  132   CVS Caremark, Formulary Development and Management at CYS Caremark, supra note 47 at 1.
  133
        Express Scripts, Smart Formulary Management, supra note 56 at 2.
  134 OptumRx, OptumRx Opioid Risk Management, 2018, https://www.accesskent.com,Benefits/l)df/Ovioid-
  Brochure.pdf, at 4.
  135 Wayne Winegarden, To Improve Pharmaceittical Pricing, Reform PBMs And Fix Health Care's Systemic
  Problems, FO[tBEs, Apr. 4, 2017, https://www.forbes.com/sitesl`econostats/2o17/04/04/to-improve-pharmaceutical-
  pricing-reform-pbms-and-fix-health-cares-system ic-probl ems/#4da5 8 c 5 a3322



                                                           87
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 92 of 137 Pageid#: 111




  these incentives from drug manufacturers derives from their control of the factors driving usage,

  including formulary development, plan design and utilization management programs.

              332.     The power of the PBMs has evolved over time. Originally mere claims processors,

  PBMs now play a major role in managing pharmaceutical spending. They also tout their ability to

  enhance the health benefits for end-users. Drug manufacturers recognize the power of the PBMs

  to drive utilization.

             333.      PBMs quietly became an integral part of the pharmaceutical supply chain — that is,

  the path a drug takes from the manufacturing facility to a bathroom medicine cabinet — following

  the passage of the Medicare Modernization Act in 2003.

             334.     Today, the big three PBMs manage drug benefits for approximately eighty-nine

  percent of the market, or 238 million lives.136 They drive what drugs are covered by virtually all

  health insurance providers for over 266 million people. PBMs made almost $260 billion last

  year.137 In 2015 they covered most of the 4 billion retail prescriptions that were covered in the

  United States.138 They are key participants and play a crucial role in the administration and

  reimbursement of prescription drugs. I39

             335.      PBM influence results from the lack of competition in the PBM space. Market

  concentration is an important indicator of a company's ability to earn extraordinary returns, and




  136
        NATIONAL COMMUNITY PHARMACISTS ASSOCIATION, PBMResources, supra note 19.
  137   John Breslin, Health care experts call for more transparency into PBMs, PATIENTDAILY, Dec. 20, 2017,
  https:/!patientdaily.com/stories/511298841-health-care-experts-call-for-more-transparency-into-pbms
  138 Lydia Ramsey and Skye Gould, A huge pharma middleman just lost its biggest customer — and it shows how drug
  pricing really works, BUSINESS INSIDER, Apr. 25, 2017, http://www.businessinsider.com/express-scripts-esrx-anthem-
  not-renewi nQ-Dbm-2017-4
  139
        Health Policy Brief, supra note 45.
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 93 of 137 Pageid#: 112




  several segments in the United States pharmaceutical distribution system are highly

  concentrated.14o

           336.     In this environment, the big three PBMs have substantial if not exclusive control

  over the dissemination of opioids. In concert with drug manufacturers who provide thein with

  assorted complicated payments as incentives,141 PBMs design benefit plans determining which

  drugs will be paid for, reimbursed, or covered by public and private pharmacy benefit plans,

  allowing the drugs to enter the marketplace to be abused. For example, notwithstanding its express

  assurance to its customers that it "agrees to act as a fiduciary in good faith, with candor and due

  diligence in connection with the performance of [its PBM contract] and any negotiations related

  thereto,"142 OptuniRx proceeds to define its formulary as follows:

                    A list of prescription drugs administered by PBM that has been evaluated
                    by the PBM for inclusion on its formulary (`Formulary')... [T]he drugs
                    included on the PBM's Formulary may be modified by PBM, with prior
                    approval by [client], from time-to-time as a result of factors including, but
                    not limited to, medical appropriateness, manufacturer rebate arrangements
                    and patent expirations. la3 [emphasis added]

           337.     Notably, OptumRx does not explain how "manufacturer rebate arrangements"

  impact its formulary design.

           338.     Express Scripts likewise is paid by drug manufacturers based on formulary design:

                    Express Scripts contracts for its own account with pharmaceutical
                    manufacturers to obtain rebates attributable to the utilization of certain
                    prescription products by individuals who receive benefits from clients for


  iao Neeraj Sood, Tiffany Shih, Karen Van Nuys, Dana Goldman, Follow the Money: The Flow of Funds In the
  Pharmaceutical Distribution System, HEALTH AFFAIRS, Jun. 13, 2017, https://www.healthaffairs.
  org/do/10.1377/ltblog20l 70613.0605 57/full/
  14' Health Policy Brief, supra note 45.
  14' United Healthcare Services, Inc. and Employees Retirement System of Texas, Pharmacy Benefit Management
  Services Executed Contract, Section 2.3 (2016), https://ers.texas.gov/Doing-Business-with-ERS/PDFs/Contract-for-
  Pharmacv-Benefi t-ManaQement-Services-for-the-Health Select-Prescrit)tion-Dru Q-Proeram.pdf
  ia3 Id. at Section 4.1(h)(i).
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 94 of 137 Pageid#: 113




                   whom we provide PBM services. Rebate amounts vary based on the volume
                   of utilization as well as the benefit design and formulary position applicable
                   to utilization of a product. Express Scripts often pays all or a portion of the
                   rebates it receives to a client based on the client's PBM services agreement.
                   Express Scripts retains the financial benefit of the use of any funds held
                   until payment is made to a client. In connection with our maintenance and
                   operation of the systems and other infrastructure necessary for managing
                   and administering the rebate process, Express Scripts also receives
                   administrative fees from pharmaceutical manufacturers participating in the
                   rebate program discussed above. The services provided to participating
                   manufacturers include making certain drug utilization data available, as
                   allowed by law, for purposes of verifying and evaluating the rebate
                   payments. The administrative fees paid to Express Scripts by manufacturers
                   for participation in the rebate program do not exceed 3.5% of the AWP of
                   the rebated products. ' 44

          339.     It is notable that Express Scripts does not commit to share all of the rebates it

  receives from drug manufacturers with its clients, nor does it commit to share any of the

  administrative fees. Nor does it explain all of the services for which it receives the administrative

  fees. Nor does it explain how any of these payments actually influence its formulary design. Also

  noteworthy is that Express Scripts pegs its administrative fees to Average Wholesale Price (AWP),

  which is a reported price higher than any Express Scripts customer pays for any drug.

          340.     Express Scripts' standard contract language contemplates that it will derive even

  further revenue from drug manufacturers in other vaguely described arrangements, none of which

  are shared with its customers:

                   [I]f any, ESI and ESI's wholly-owned subsidiaries derive margin from fees
                   and revenue in one or more of the ways as further described [herein] ESI
                   and ES1's wholly-owned subsidiaries act on their own behalf, and not for
                   the benefit of or as agents for [its customers]. ESI and ESI's wholly-owned
                   subsidiaries retain all proprietary rights and beneficial interest in such fees

  " Express Scripts, Inc. and Oklahoma City Municipal Facility Authority, Pharmacy Benefit Management Agreement,
  pg. 30, Exhibit E(2008), http://nationalprescriptioncoveraizecoalition.com/wp-content/uploads/2017/ 07/WebPa_ge-
  2.pdf




                                                        al
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 95 of 137 Pageid#: 114




                        and revenues described in the Financial Disclosure and, accordingly,
                        [customer] acknowledges that neither it, any Member, nor the Plan, has a
                        right to receive, or possesses any beneficial interest in, any such fees or
                        revenues. 145

              341: A standard Caremark PBM Contract reflects similar perverse incentives. It explains

  that "Manufacturer' means a pharmaceutical company that has contracted with Caremark (or its

  affiliate or agent) to offer discounts for pharmaceutical products in connection with Caremark's

  Formulary Services." ta6 [emphasis added]

              342.      And, "Manufacturer Payments" include revenues received by Caremark,

                       [F]rom each of the following sources: 1) payrnents received in accordance
                       with agreements with pharmaceutical manufacturers for formulary
                       placement and, if applicable, drug utilization; 2) rebates, regardless of how
                       categorized; 3) market share incentives; 4) commissions; 5) any fees
                       received for the sale of utilization data to a pharmaceutical manufacturer;
                       6) educational grants; 7) administrative management fees; and 8) all
                       compensation from manufacturers including rebates paid by a manufacturer
                       as a result of product inflation caps and/or guarantees negotiated by the
                       Service Provider.147

              343.     Caremark's standard PBM contract further explains:

                       [T]hat, in lieu of billing Member County a`per Claim' fee for Services,
                       Caremark shall retain 100% of the Rebates as reasonable compensation for
                       the Services. Customer and Member County understand and agree that
                       neither they nor any Participant will share in the Rebate monies collected
                       from Manufacturers by Caremark.148




  141
        Id. at pp. 8-9, Section 6.4.
  146
      CaremarkPCS Health, L.P. and the National Association of Counties, Managed Pharmacy Benefit Service
  Agreement, pg. 10, Section 10(f) (2006), http:/hvww.nassauclerk.com/agendaindex/Ordinances/other/CS-08-125.pdf
  147 CaremarkPCS Health, L.L.C. and Florida Department of Management Services, Pharmacy Benefit Management
  Services contract, pg. 7, Section 1.1 (2015), https://wwtiv.dms.myflorida.com/content/download/107930/607791/
  2015 PBM Contract REDACTED FINAL.pdf
  148 CaremarkPCS Health, L.P. and the National Association of Counties, Managed Pharmacy Benefit Service
  Agreement, pg. 4, Section 2.1 (2006), http://www.nassauclerk.com/agendaindex/Ordinances/other/CS-08-125.pdf



                                                        91
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 96 of 137 Pageid#: 115




              344.       Caremark also explains that it will encourage the use of its "Preferred Drugs" (those

  where it has the most lucrative arrangement with a drug manufacturer) over "non-Preferred" drugs.

  Its standard contract language states that Caremark will encourage the use of "Preferred Drugs"

  by:                ~               )

                         (i) identifying appropriate opportunities for converting a prescription from
                         a non-Preferred Drug to a Preferred Drug, and (ii) contacting the Participant
                         and the prescriber to request that the prescription be changed to the
                         Preferred Drug. A Prefen-ed Drug is one on the Performance Drug List,
                         which has been developed by Caremark as a clinically appropriate and
                         economically advantageous subset of the Caremark Formulary, as revised
                         by Caremark from time to time.149 [emphasis added]

              345.       The harm caused by the PBMs is not just monetary: "[t]he PBMs and insurers are

  harming the health of patients with chronic and rare diseases by limiting access and charging them

  retail for drugs they buy at deep discounts." iso PBMs also fail to control quantities, or numbers of

  refills for highly addictive drugs and ignore or neglect their assorted contractual undertakings to

  ensure patient wellness.

              346.       PBMs also provide discount drug cards so individuals can directly purchase

  medications without going through insurance companies. This allows individuals to fill multiple

  prescriptions while avoiding the oversight that insurance coverage brings, thus fueling the

  epidemic. PBMs allow this loophole because they are paid for every prescription filled in this

  manner.

              347.       MedPageToday, a source for clinical and policy coverage that directly affects the

  lives and practices of health care professionals, describes the PBMs' complicity in the opioid crisis

  this way:



  149
        Id. at p. 3, Section 1.11.
  iso Jonathan Wilcox, PBMs Must Put Patients First, HUFF[NGTON POST, Feb. 28, 2017, https://www.huffingtonpost.
  com/entry/pbms-must-put-patients-first us 58b60bd8e4b02f3f81e44dcc



                                                          92
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 97 of 137 Pageid#: 116




                   We live in a world where payers -- not physicians -- determine what drugs
                   and Areatments patients receive. If patients have a life-threatening
                   condition, it is not unusual for a payer to demand that a physician first
                   prescribe a cheaper and less effective alternative. Physicians know that the
                   drugs they are allowed to use may not work very well, but frequently,
                   payers demand that they be tried first anyway.

                   What happens if the patient doesn't respond to the cheap drug? Often, the
                   physician continues to prescribe it, because -- to gain access to the more
                   effective drug -- physicians need to go through a painful process of
                   preauthorization. For many practitioners, it isn't worth it.

                   So we spend more for healthcare than any other country in the world, but
                   Americans do not get the care they need. There is a simple reason.
                   Treatment decisions are not being driven based on a physician's knowledge
                   or judgment. They are being driven by what payers are willing to pay for. tsl

          348.     Thus, people with pain are at the mercy of PBMs, yet PBMs make it easier to get

  opioids than to get other pain medication that is less addictive, because opioids are generally

  cheaper than non-opioid alternatives and opioid manufacturers have provided rich incentives, as

  described above. According to a study by the New York Times and ProPublica of 35.7 million

  people on Medicare prescription drug plans, in the second quarter of 2017 only one-third of them

  had access to pain medication less addictive than opioids. ts2

          349.     Even when they were asked to limit accessibility to opioids, PBMs refused. The

  seeds of the opioid epidemic were sown with early over prescription of OxyContin. In 2001, when

  officials in the West Virginia state employee health plan tried to get Purdue, which manufactured

  OxyContin, to require pre-authorization, Purdue refused.153 Using the financial quid pro quo it had




  'st Milton Packer MD, Are Payers the Leading Cause of Death in the United States?, MEDPAGETODAY, Nov. 1, 2017,
  https://www.medvagetodaycom,'blogs/revolutionandrevelation/68935
  15' Thomas and Ornstein, supra note 62.
  is3 David Armstrong, Drug maker thwarted plan to limit OxyContin prescriptions at dawn of opioid epidemic, STAT,
  Oct. 26, 2016, https://www.statnews.com/2016/10/26/oxycontin-maker-thwarted-limits/



                                                        93
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 98 of 137 Pageid#: 117




  with the West Virginia PBM, it paid Merck Medco (now Express Scripts) to prevent insurers from

  limiting access to the drug. This practice was consistent nationwide.

                       The strategy to pay Merck Medco extended to other big pharmacy benefit
                       managers and to many other states, according to a former Purdue official
                       responsible for ensuring favorable treatment for OxyContin. The payrnents
                       were in the form of "rebates" paid by Purdue to the companies. In return,
                       the pharmacy benefit managers agreed to make the drug available without
                       prior authorization and with low copayments.

                       "That was a national contract," Bernadette Katsur, the former Purdue
                       official, who negotiated contracts with pharmacy benefit managers, said in
                       an interview. "We would negotiate a certain rebate percentage for keeping
                       it on a certain tier related to copay or whether it has prior authorization. We
                       like to keep prior authorization off of any drug." is4

              350.     PBMs are "driving patients to opioids, away from abuse-deterrent form (ADF) and

  less addictive forms of opiates through formulary and pricing strategies."' 55

              351.     Not only do PBMs place roadblocks in the 'way of limiting excessive opioid

  prescriptions, they also make it more difficult to obtain ADF opioids. These pills are more difficult

  to physically alter (crushing to snort or dissolving to inject) and therefore are less prone to abuse. 156

  The three major PBMs carry at most 3 of the 10 FDA approved ADF opioids, while CVS

  Caremark, which has nearly 90 million members, carries none.157 A study by Tufts CSSD found

  that ninety-six percent (96%) of all prescription opioids were non-ADF in 2015.158




  154
        Id
  iss Charles L. Bennett MD PhD MPP, Do you have pain, cancer, or diabetes? Your PBM may now be your doctor for
  these illnesses, Co[.Le,BRx, Dec. 27, 2017, http://www.collabrx.com/pain-cancer-diabetes-pbm-may-now-doctor-
  illnesses/
  isb
      Peter J. Pitts, Pharmacy benefit managers are driving the opioid epidemic, SW News Media, Nov. 21, 2017,
  http://www.swnewsmedia.com/shakopee valley news/news/opinion/guest columns/pharmacv-benefit-managers-
  are-driving-the-opioid-epidemic/article 2f6be2a1-c7a3-5f8d-9f3e-, 61d29d25c84b.html
  157
        Bennett, supra note 155.
  158   Pitts, supra note 156.




                                                         r''
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 99 of 137 Pageid#: 118




          352.     Making matters worse, in addition to making it easy to obtain generic highly

  addictive opioids, PBMs make it harder to obtain treatment. The NY Times/ProPublica study

  found that insurers have erected more hurdles to approving addiction treatments than for the

  addictive substances themselves.159 Only after being subject to much public pressure and

  congressional investigations did some insurers remove the barriers to addiction treatment.

          353.     A 2008 study by the Mayo Clinic16o found that patients who were weaned off

  opioids and followed a non-drug treatment experienced less pain than when they were on opioids

  and had improved functioning. Some plans cover these costs but other do not.161

          354.     In addition to their role designing prescription drug benefit programs, one

  responsibility of all PBMs and their employed pharmacists is to properly monitor and control the

  distribution of prescription opioids. PBMs market their abilities to ensure that the medications they

  dispense are appropriately dosed, and monitored for drug interactions, therapeutic duplications,

  and possible misuse or abuse.

          355.     PBMs also market their ability to manage and oversee the quality of the retail

  pharmacies that are contracted to be in their network. At critical times, PBMs were — at best —

  asleep at the switch when it came to auditing pharmacies that were dispensing huge quantities of

  opioids. The fact that very few if any "pill-mill" pharmacies or over-prescribing physicians were

  reported by PBMs to the State Boards of Pharmacies or State Medical Boards is testament to the

  PBMs' lack of oversight of opioids.




  's9 Thomas and Ornstein, supra note 62.

  160 Available at https://www.ncbi.nlm.nih.gpv/pubmed/18804915
  16' Barry Meier and Abby Goodnough, New Ways To Treat Pain Meet Resistance, THE NEw YO[tK TIIvtES, Jun. 22,
  2016, https://www.nytimes.com/2016/06/23/business/new-ways-to-treat-pain-without-opioids-meet-resistance.html?
  mcubz=l,




                                                       95
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 100 of 137 Pageid#: 119




          356.     In fact, OptumRx has recently been transparent with its knowledge that 45% of

   `first fill' opioid prescriptions nationwide are not in compliance with CDC guidelines. 162

          357.     There have always been steps the PBMs could take to abate the flow of opioids.

  They could make it easier to access other non-addictive forms of pain relief. They could require

  doctors to start treating pain first with non-opioid pain medications as recommended by the CDC

  and turn to opioids as a last resort. They could cover alternative, non-medication treatments for

  pain. They could make addiction treatment more accessible. They could monitor prescriptions.

  They could forbid 90-day supplies of opioids. They could audit pharmacies. They could require

  doctors and pharmacies in their networks to use PDMPs. They could make their pricing more

  transparent so everyone could see if they were being improperly influenced by manufacturers to

  make choices for financial, not medical reasons.

          358.     The PBM defendants expressly recognize that they have the ability to abate the

  opioid epidemic. OptumRx admits that PBMs are "uniquely positioned to help address the opioid

  epidemic."163 Express Scripts admits that "we have the ability to make a significant impact.""

          359.     Yet PBMs are still not doing all they (easily) can to halt the improper dispensing of

  opioids and expand access to treatments for opioid overdose and addiction.

          360.     Each of the PBM Defendants recently have begun offering opioid management

  programs for certain customers that they claim (falsely) are consistent with the March 2016 U.S.

  Centers for Disease Control and Prevention, CDC Guideline for Prescribing Opioids for Chronic




  162 OptumRx, OptumRx Opioid RiskManagement, 2018, https://www.optum.com/resources/library/opioid-risk-
  manaeement0.htm1, at 3.
  163
      OptumRx, Confronting the Opioid Epidemic, 2018, https://www.optum.com/resources/librarv/opioid-e-
  book.html?s3=rxopioid, at 9.
  16' Express Scripts, Express Scripts Significantly Reduces Inappropriate Selection and Excessive Dispensing of
  Opioids for New Patients, Jan. 11, 2018, http://lab.express-scripts.com/lab/insights/drug-safety-and-abuse/reducing:
  inappropriate-selection-and-excessive-dispensing-of-opioids, at 2.



                                                          • ti
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 101 of 137 Pageid#: 120




   Pain — United States, 2016, 65 Morbidity and Mortality Weekly Report 1(2016) ("CDC

   Guideline").

          361.    In truth, even these new opioid management programs do not apply across the board

   to all customers and still fall woefully short of the CDC Guideline and all current medical literature

   regarding the highly dangerous properties of opioids.

          362.     None of the big three PBMs' new opioid management programs are consistent with

   the CDC Guideline — they still permit the largely unchecked prescribing of opioids for chronic

   pain (the CDC says opioids are not proven effective for chronic pain); still provide seven-day

   quantity limits for acute pain (when the CDC says "three days or less will often be sufficient" and

   the PBMs themselves acknowledge that "a few days" can make a difference in whether one

   becomes addicted); still permit opioid prescriptions to be delivered through mail-order pharmacies

   for conditions outside of active cancer, end-of-life or palliative care (which typically supply

   maintenance drugs for chronic conditions; it is well-established that except for active cancer, end-

   of-life or palliative care, opioids should not be dispensed for chronic pain); do not adhere to CDC

   MME/day recommendations; do not cover high dosage nonopioid alternatives; do not require step

   therapies; and do not require prior authorizations for the most commonly prescribed immediate-

   release opioids.

          363.    At the same time, the PBMs also continue to impose unnecessary restrictions on

   access to treatments for opioid overdose and addiction.

          364.    These failures have contributed mightily to the roots of the opioid epidemic and its

   ongoing impact today.

          365.    The PBMs own documents confirm the important role PBMs play in implementing

   the CDC Guideline.




                                                    97
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 102 of 137 Pageid#: 121




             366.    Nearly one year after the CDC Guideline was issued, Caremark publicly

  acknowledged that, "[p]harmacy benefit managers (PBMs) play an important role in implementing

  the CDC [G]uideline, and helping ensure access and patient safety" and assured its customers that

  it had "taken a thoughtful, evidence-based approach to implementing the CDC guideline into our

  utilization management (UM) criteria with consideration of the needs of those with chronic pain,

  as well as the potential for harm from these powerful medications." 165

             367.    Caremark also assured the public that its, "UM criteria reinforce [the CDC]

  principles and encourage appropriate use of opioids by patients and prescribers. They provide

  coverage that fosters safe use of opioids, consistent with the ... CDC [G]uideline, to support plans

  helping members on their path to better health."166

             368.    Express Scripts similarly boasts that its Advanced Opioid Management program

  "is based on CDC prescribing guidelines" and "promot[es] greater compliance with CDC

  guidelines."167

             369.    OptumRx likewise claims that its "utilization management edits are tightly aligned

  with Centers for Disease Control (CDC) prescribing guidelines."168

             370.    The foregoing assurances of fostering "safe use of opioids" consistent with the

  CDC Guideline are false. The PBM Defendants' utilization management criteria — to this day and

  despite all their talk — fall far short of ineeting the CDC Guideline. As one news outlet described

  it, "[o]ne overlooked culprit worsening the epidemic, however, comes straight from our health care


  165
    CVS Health, The Balancing Act, Helping Ensure Appropriate Access to Opioids While Minimizing Risk, ItvSIGHTS
  FEATURE, Feb. 28, 2017, https://payorsolutions.cvshealth.com./insights/balancing-act, at 1(emphasis added).
  '66Id. at 5 (emphasis added).
  167 Express Scripts, Express Scripts Significantly Reduces Inappropriate Selection and Excessive Dispensing of
  Opioids for New Patients, supra note 164 at 1.
  168   OptumRx Opioid RiskManagement, supra note 134.
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 103 of 137 Pageid#: 122




  system: pharmacy benefit managers, or PBMs. To improve their bottom line, they're blocking

  access to prescriptions that can help prevent overdoses."169

           371.      In sum, because PBMs are the intermediary between drug manufacturers,

  pharmacies, and ultimately patients, these companies influence everything from pharmacy

  reimbursements, to what drugs are covered under formularies. In these ways, the PBMs drive

  which drugs enter the marketplace. Their fingerprints are on nearly every opioid prescription filled

  and they profit in myriad ways on every pill.

           372.      PBMs' complicity in the overall fraudulent scheme is knowing and purposeful.

  Drug manufacturers compete for PBM formulary placement (preferred placement results in greater

  utilization and greater profits) and pay PBMs incentives to avoid pre-authorization requirements

  and other hurdles that would slow down flow. A review of the defendant PBM formularies

  confirms that they include all of the opioids at issue in this case, often in preferred tiers, without

  quantity limits or prior authorization requirements.

           373.      Caremark has three basic formularies: Standard Control, Advanced Control, and

  Value. 170

           374.      A wholly owned Caremark subsidiary (SilverScript) also manages two basic

  formularies for Medicare Prescription Drug Plans ("PDPs"), Choice and Plus.171 Each of

  Caremark's basic formularies include opioids.




  169 Pitts, supra note 156.
    CVS Health, Formulary Management, https://payorsolutions.cvshealth.com/programs-and-services/cost-
  170
  management/formulary-mana ~ement (last visited Sept. 10, 2018)
  171 SilverScript, Compare 2018 Plans — SilverScript, https://www.silverscript.com/plan/compare-module.aspx (last
  visited Sept. 10, 2018)
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 104 of 137 Pageid#: 123




             375.   Caremark's Standard Control formulary contains no step therapies, prior

  authorization requirements or quantity limits for opioids on its face. 172

             376.   It imposes no three-day limitations for acute pain.173

             377.   It does not linut the use of opioids for chronic pain outside active cancer, end-of-

  life and palliative care. 174

             378.   The prescribing guide for the Standard Control formulary refers clinicians to 2017

  prescribing guidelines, but even those do not require nonopioid step therapies for treatment of                .


  chronic pain or three-day limits for acute pain. l's

             379.   Although Caremark's Standard Control formulary covers methadone, and multiple

  buprenorphine and naloxone treatments, it does not cover any naltrexone treatments and it is

  uiiclear what utilization management or cost-sharing requirements may apply.176

             380.   Caremark's Standard Control formulary does not cover the higher strength

  prescription dosages of the following nonopioid pharmacological options, useful in many step

  therapies: ibuprofen, topical lidocaine, amitriptyline, doxepin, desipramine, diflunisal, choline

  magnesium trisalicylate, salsalate, etodolac, sulindac, indomethacin, celecoxib, meclofenamate,

  and nabumetone.177




   172      See CVS     Caremark,      Performance Drug List — Standard Control, July 2018,
  https://www.caremark.com/portal/asset/caremark recaprxclaimsdruQlist.pdf (last visited Sept. 10, 2018) at 1;
  "3 Id.

   va Id.
   175  See CVS Caremark, Prescribing Guide — Standard Control 2018, https://www.caremark.com/
   portal/asset/Prescribing Guide Un-Authenticated.pdf (last visited Sept. 10, 2018) at 11.
   176 See CVS Caremark, PerformanceDrugList—Standard Control, supra note 172 at 1, 3.
   1" Id.




                                                         100
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 105 of 137 Pageid#: 124




              381.   Caremark's Advanced Control formulary contains no step therapies, prior

  authorization requirements or quantity limits for opioids on its face. 178

              382.   The Advanced Control formulary does not include many of the following

  prescription nonopioid pain treatment alternatives: capsaicin, diflunisal, choline magnesium

  trisalicylate, salsalate, etodolac, sulindac, indomethacin, meclofenamate, and nabumetone.179

              383.   Caremark's Value Formulary contains no step therapies for any immediate release

  opioids.18o

              384.   It has prior authorization requirements for some opioids, but not the most widely

  used: hydrocodone-acetaminophen, oxycodone-acetaminophen and codeine-acetaminophen. 181

              385.   The Value Formulary points to the same lax 2017 opioid prescribing guidelines.182

              386.   Caremark's Value Formulary imposes both prior authorization and/or quantity

  limits on the majority of pharmacologic treatments for opioid addiction and overdose. ls3

              387.   This Value formulary (like Caremark's other commercial offerings) excludes an

  array of nonopioid pain relief options including: topical lidocaine, choline magnesium trisalicylate,

  salsalate, indomethacin, celecoxib, and meclofenamate. t8a




  178 See CVS Caremark, Advanced Control Formulary, July 2018, https://www.caremark.com/portal/asset/Advanced
   Control Formularv.pdf, at 1.
  "9 Id.
  iso See CVS Caremark, CVS Caremark® Value Formulary Effective as of 07/01/2018, httys://www.caremark.com
  /portal/assetNalue Formulary.pdf, at 9-10.
  181
        Id.
  182 Id. at 9.
  183Id. at 10, 22-23.
  184
        Id.




                                                     101
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 106 of 137 Pageid#: 125




              388.      Caremark's Medicare PDP formularies have no prior authorization requirements

   for opioids except fentanyl-related products, and no step therapies for any opioids.185 As with

  Caremark's other formularies, they impose dosage and quantity limits but these exceed the CDC

  Guideline's recommendations for MME per day. For example, Caremark sets a 360 tabs/30 day

   limit for all strengths of Hydrocodone-acetaminophen (5-325mg, 7.5-325mg, 10-325mg), one of

   the most widely overprescribed opioids. But even at the lowest dosage (5mg), this exceeds the

  CDC-recommended dosage limit of 50 MME/day. The following chart explains how Caremark's

  current hydrocodone Medicare quantity limits far exceed the CDC Guideline with respect to this

   highly abused drug:

         Hydrocodone-acetaniinophen,
                                                         Strength       MME 181   Tabs/day     MME/day
            360 tab per 30 days
                   5-325mg                                 5mg             1.0       12         60 M:ME
                  7.5-325mg                               7.5mg            1.0       12         90 MME
                  10-325mg                                10mg             1.0       12         120 MME

              389.      Caremark is similarly lax when it comes to imposing limits on the other most

   commonly prescribed opioid — oxycodone-acetaminophen. Caremark's current Medicare quantity

   limits of 360 tablets/30 days for the 5-325mg, 7.5-325mg, and 10-325mg strengths of Oxycodone

   completely ignore the CDC Guideline.

           Ox codone-acetamino hen                  I    Strength   I   MME189 I Tabs/da      M1VIE/da


   185     See    SilverScript,   2018 Formulary (List of Covered Drugs) [for SilverScript ChoiceJ,
   httos://www.silverscript.com/pdf/choice-comprehensive-formularv.pdf ("SilverScript Choice Formulary") (last
   visited Sept. 10, 2018) at 8-10; SilverScript, 2018 Formulary (List of Covered Drugs) [for SilverScript PIusJ,
   httys://www.silverscript.coml_pdf/plus-comprehensive-formulary.pdf ("SilverScript Plus Formulary") (last visited
   Sept. 10, 2018) at 8-10.
   186   See Id. (both formularies linked above) at 9.
   187 CMS Conversion Chart, Opioid Oral Morphine Milligram Equivalent (MME) Conversion Factors, CENTERs FOR
   MEDICARE & MEDICAID SERVICEs, Aug. 2017, https://www.cros.gov/Medicare/Prescription-Dnig-Coveraee/
   PrescriptionDru eCovContra/Downloads/Onioid-Morphine-EO-Conversion-Factors-AuQ-2017.pdf
   189   CMS Conversion Chart, supra note 189




                                                                 102
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 107 of 137 Pageid#: 126




                360 tab per 30 da sl88
                       5-325mg                         5mg           1.5            12                 90 MME
                      7.5-325mg                       7.5mg          1.5            12                135 MME
                      10-325mg                        10mg           1.5            12                180 MME

                390. Caremark applies the same limits to the widely used acetaminophen-codeine, again

  ignoring the CDC Guideline.

               Acetanunophen-codeine90
                                                   Strength M11~t 91          Tabs/day                MME/day
               400 tablets er 30 da s
                       300-30mg                       30mg          0.15         13.33           59.99 MME
                       300-60mg                       60mg          0.15         13.33           119.97 MME

                391.   Additionally, Caremark's Medicare PDP formularies impose quantity limits and/or

  prior authorization requirements on the majority of pharmacologic treatments for opioid addiction

  and overdose.192 These treatments, including generics, are also all listed on Tier 3 or higher of the

  formulary.193 This designation is associated with copays of at least $35 or coinsurance rates

  typically exceeding 33%.194

                392.   Even with its new Opioid Utilization Management Program, Caremark does not

  require step therapy as a pre-condition for coverage of immediate-release opioids.19s

                393.   Caremark does_not impose three-day limits on opioids prescribed for acute pain.196




  188    SilverScript Choice Formulary and SilverScript Plus Formulary, supra note 185, both at 10.
   190   SilverScript Choice Formulary and SilverScript Plus Formulary, supra note 185, both at 8.
  19 I   CMS Conversion Chart, supra note 189.
  192 SilverScript Choice Formulary, supra note 185 at 9, 34-35; SilverScript Plus Formulary, supra note 185 at 9-10,
  36.
   193
         Id.
  194 Id. (both formularies) at 5-7.

   195   See CVS Caremark, CYS Caremark Opioid Quantity Limits Pharmacy Reference Guide, Jan. 2018,
  https:Uwww.caremark.com/portal/asset/Opioid Reference Guide.pdf.
  '96 Id.




                                                             103
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 108 of 137 Pageid#: 127




               394.    Caremark does not require prior authorization when opioids are prescribed for

   chronic pain.197

               395.   Caremark limits the quantity of opioids prescribed per day, but only to 90

   MME/day,198 a quantity the CDC says should be avoided. I99

               396.   Caremark does not require prior authorization prior to dispensing immediate-

   release opioids,         i.e.,   hydrocodone-acetaminophen, oxycodone-acetaminophen, codeine-

   acetaminophen.2oo

               397.   Caremark merely allows for an "emergency supply" of buprenorphine-naloxone

   products while it processes prior authorization, rather than broadly waiving such requirements.2°I •

               398.   The standard commercial Express Scripts formulary contains no restrictions

   whatsoever on the majority of opioids covered — no quantity limits, no step therapies, no prior

   authorization requirements.

               399.   Express Scripts recently updated its National Preferred Formulary to exclude

   coverage for two long-acting opioid oral analgesics (Opana ER and Oxycodone ER) and two

   narcotic analgesics (Buprenorphine Patches and Butrans) but, even there, Express Scripts presents




   198
         Id.
   t99
         CDC Guideline for Prescribing Opioids for Chronic Pain — United States, 2016, 65 MORBIDITY AND MORTALITY
   WEE[cLY REPORT 1(2016) at 16, 22, 23.
   211
      See Performance Drug List — Standard Control, supra note 172; Prescribing Guide — Standard Control 2018,
   supra note 175; Advanced Control Formulary, supra note 178; CVS Caremark® Value Formulary Effective as of
   07/01/2018, supra note 180; SilverScript Choice Formulary, supra note 185; SilverScript Choice Formulary, supra
   note 185.
   201See CVS Health, The Balancing Act, Helping Ensure Appropriate Access to Opioids While Minimizing Risk,
   INSIGHTs FEATURE, Feb. 28, 2017, https://pavorsolutions.cvshealth.com/insights/balancing-act, at 6.




                                                         104
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 109 of 137 Pageid#: 128




  no fewer than six "preferred alternatives," each of which are highly addictive opioids available in

  extended-release forms.2°Z

             400.    The National Preferred Formulary indicates that certain naloxone (Narcan nasal

  spray) and buprenorphine Suboxone Sublingual Film and Zubsolv sublingual tablets) treatments

  are available, but does not list any methadone or naltrexone treatments.2o3

             401.    The Express Scripts National Preferred formulary does not cover numerous highly

  effective prescription nonopioids including: doxepin, desipramine, diflunisal, choline magnesium

  trisalicylate, etodolac, sulindac, indomethacin, and meclofenamate.z°4

             402.    Express Scripts' Medicare PDP formularies impose prior authorization

  requirements for certain opioids but most immediate-release opioids are not subject to step therapy

  or prior authorization requirements.205 There are also some quantity and dosage limits in place, but

  these limits exceed the CDC Guideline.2o6

             403.    The following charts explains how Express Scripts' current hydrocodone and

  oxycodone Medicare quantity limits far exceed CDC Guidance with respect to these highly abused

  drugs:

    H drocodone-acetamino hen, I Strength I NIlVIE208 I Tabs/da                                      MME/da

  202 See Express Scripts, 2018 National Preferred Formulary Exclusions, https://wwm,.express-
  scripts.com/art/-odf/Preferred Drug List Exclusions2018.pdf (last viewed Sept. 10, 2018) at 1.
  203 See Express Scripts, 2018 Express Scripts National Preferred Formulary, https://www.exi)ress-
  scripts.com/art/open enrollment/INTEL NPFList.pdf (last viewed Sept. 10, 2018).
  '04 Id.
  211 See Express Scripts, Saver Plan Express Scripts Medicare (PDP) 2018 Formulary, https://www.exi)ress-
  scri ptsmedi care. com~.pd f/medi care/medicare-part-d-201 8 -formul ary-saver.pd (last viewed Sept. 10, 2018) ("Saver
  Plan Formulary); Express Scripts, Value Plan Express Scripts Medicare (PDP) 2018 Formulary, https://www.express-
  scriptsmedicare.com/pdf/medicare/medicare-part-d-2018-formularv-value.pdf (last viewed Sept. 10, 2018) ("Value
  Plan Formulary); Express Scripts, Choice Plan Express Scripts Medicare (PDP) 2018 Formulary,
  https://www.eYpress-scriptsmedicare.com/pdf,/medicare/medicare-part-d-2018-formulary-choice.pdf (last viewed
  Sept. 10, 2018) ("Choice Plan Formulary).
  '-ob Id. Saver Plan Formulary at 21-22; Value Plan Formulary at 20-22; and Choice Plan Formulary at 20-22.
  208   CMS Conversion Chart, supra note 189.




                                                          105
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 110 of 137 Pageid#: 129




          372 tablets per 31 da s207
                   5-325mg                             5mg                1.0         12              601VEV1E
                 7.5-325mg                            7.5mg               1.0         12              90 MME
                  10-325mg                            10mg                1.0         12             1201V11VIE

        Oxycodone-acetaminophen ,
                                                     Strength          MME210 Tabs/day               M1V~/day
         372 tablets er 31 da s °
                       5-325mg                          5mg                1.5        12              90 MME
                      7.5-325mg                        7.5mg               1.5        12             135 MME
                      10-325mg                         10mg                1.5        12             180 MME

               404.    Express Script's Medicare PDP formularies impose prior authorization and/or

  quantity limits on the majority of covered pharmacologic treatments for opioid addiction and

  overdose.zl l These treatments are listed on Tiers 2 through 4 of the formularies, indicating that at

  least some non-nominal cost-sharing is required.212

               405.    As in the commercial contexts, the Express Scripts Medicare formulary does not

  include choline magnesium trisalicylate, indomethacin, meclofenamate, and nabumetone, all

  useful in a step therapy context.213

               406.    For an additional fee, Express Scripts now offers customers its Advanced Opioid

  Management Program.

               407.    Even in this program, Express Scripts does not impose a three-day limit for first-

  time users dealing with acute pain; does not require step therapy prior to dispensing immediate-

  release opioids; and does not require prior authorization for immediate-release opioids.214



  '-07 Id.
  209 See Saver Plan Formulary, Value Plan Formulary and Choice Plan Formulary, supra note 205.

  210   CMS Conversion Chart, supra note 189.
  211 See Saver Plan Formulary, Value Plan Formulary and Choice Plan Formulary, supra note 205.
  212 Id. (all formularies) at vi ("[u]se Tier 1 drugs for the lowest copayments").
  213See     Saver Plan Formulary, Value Plan Formulary and Choice Plan Formulary, supra note 205.
  214 See Express Scripts, Putting the brakes on the opioid epidemic, https:!/my.express-scripts.com/opioids.html;
  Express Scripts, A Comprehensive Solution to Reduce Opioid Abuse, June 7, 2017, http://lab.express-




                                                            106
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 111 of 137 Pageid#: 130




             408.   Express Scripts limits the dosage of opioids prescribed per day, but only to 200

  MME/day, more than double the dosage which the CDC Guideline says should be avoided. Zls

             409.   Nowhere does any Express Scripts formulary advise that opioids are inappropriate

  for chronic pain treatment outside active cancer, end-of-life or palliative care. Zl.6 To the contrary,

  virtually every opioid analgesic on every Express Scripts formulary (commercial or Medicare) is

  available through its mail order pharmacy.217

             410.   OptumRx offers five basic formularies, each of which includes opioids.218

             411.   OptumRx's 2018 Generic Centric Formulary appears to have no limits whatsoever

  surrounding the dispensing of opioids.2l9

             412.   OptumRx's other commercial formularies require prior authorization only on some

  opioids, not including the most popular immediate-release drugs.22°

             413.   They do not appear to require step therapy for immediate-release opioids or a three-

  day limit for acute pain treatment.22I




  scripts.com/lab/insig,hts/industry-updates/a-comprehensive-solution-to-reduce-opioid-abuse; Nicholas Hamm,
  Express Scripts Limits Opioid Prescriptions, DRUG TOPICS, Aug. 17, 2017, http://www.drugtopics.com/clinical-
  news/express-scripts-limits-opioid-pre
                                      p scriptions; and Express Scripts, Express Scripts Significantly Reduces
  Inappropriate Selection and Excessive Dispensing of Opioids for New Patients, supra note 164.
  215Nicholas Hamm, Express Scripts Limits Opioid Prescriptions, DRUG TOPICS, Aug. 17, 2017,
  http://www.drugtopics.com/clinical-news/express-scripts-limits-opioid-prescriptions, at 1.
  216 See 2018 National Preferred Formatlary Exclusions, supra note 202; 2018 Express Scripts National Preferred
  Formulary, supra note 203; Saver Plan Formulary, Value Plan Formulary and Choice Plan Formulary, supra note
  205.
  '-" Id.

  211 See OptumRx, Formulary and drug lists, https:!/professionals.optumrx.com/resources/formulary-drug-lists.html
  (last visited Sept. 10, 2018)
  219 OptumRx, 2018 Generic Centric Formulary, July 1, 2018, https://professionals.optumrx.com/content/dam/
  optum3/professional-optumrx/resources/forms/Generic-Centric%20Formular~pdf,
                                                                         .    at 7-9.
  220 See OptumRx, Formulary and drug lists, supra note 218.
  '-'' Id.




                                                        107
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 112 of 137 Pageid#: 131




               414.   They do not advise against the dispensing of opioids for chronic pain.222

               415.   OptumRx currently limits immediate-release opioids for patients new to opioid

   therapy to 49 MME a day. However, patients not new to opioid therapy may receive 90 MME per

   day, a limit the CDC Guideline recommends should avoided.

               416.   OptumRx's Medicare PDP formularies do not appear to have any prior

   authorization requirements for most long-acting opioids or widely used opioids such as

   hydrocodone/acetaminophen, oxycodone/acetaminophen and codeine/acetaminophen.Z23

               417.   These formularies have very few quantity limits, as well, including no apparent

   limits on the popular opioids identified above.224

               418.   OptumRx does not appear to limit Medicare reimbursement for acute pain treatment

   to three days.225

               419.   OptumRx offers its OptumRx Opioid Risk Management program for an additional

   fee. Only through enrollment in that program, for extra money, will its commercial customers

   receive services that OptumRx's falsely claims are compliant with the CDC Guideline. Even in its

  Opioid Risk Management Program, OptunRx does not appear to limit acute treatment to three-

   days and does not require step therapy for opioid treatment of chronic pain.226

               420.   As with the manufacturer and wholesaler defendants, PBMs must contribute to the

   damage their intentional and purposeful conduct has foreseeably caused plaintiff.




  '-'-'- Id.
   223 See, e.g., OptumRx, Medicare Part D Prescription Drug Plan (PDP) 2018 Comprehensive Formulary,
   https://chp.optumrx.com/rxsol/chp/ContentCaIPERS/pdf/Ca1PERS Anthem 2018 ComprehensiveMemberFormula
   ry.pdf (last visited Sept. 10, 2018), at 10-15.
  '-'4 Id.
  "-5
       Id.
   226 OptumRx Opioid Risk Management, supra note 134.



                                                         108
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 113 of 137 Pageid#: 132




                                   V.      CAUSES OF ACTION

                                        COUNTI
                                   PUBLIC NUISANCE
                           VIOLATION OF VA. CODE ANN. § 15.2-900
                               (AGAINST ALL DEFENDANTS)

         421. Plaintiff incorporates all preceding and subsequent paragraphs by reference.

         422. This action is brought by Plaintiff pursuant to Va. Code Ann. § 15.2-900 to abate

  the public nuisance created by Defendants, and to recover costs Plaintiff has already incurred and

  future costs the Plaintiff expects to incur in its provision of emergency services that are reasonably

  required to abate the public nuisance created by Defendants.

         423. Each Defendant, acting alone or with one or more co-defendants, created a

  condition that was and continues to be dangerous to the public and has injured those inhabitants

  of Martinsville who have come within its influence. Each Defendant, acting alone or in concert,

  injured the property of the City of Martinsville.

         424. The Manufacturer Defendants knew or should have known that their promotion of

  opioid use would create a public nuisance:

               (a)     The Manufacturer Defendants have engaged in massive production,
         promotion, and distribution of opioids for use by the residents of Martinsville;

                (b)    The Manufacturer Defendants' actions created and expanded the market for
         opioids, promoting their wide use for pain management;

                 (a)     The Manufacturer Defendants misrepresented the benefits of opioids for
         chronic pain and fraudulently concealed, misrepresented, and omitted the serious adverse
         effects of opioids, including the addictive nature of the drugs;

               (b)   The Manufacturer Defendants knew or should have known that their
         promotion would lead to addiction and other adverse consequences and that the larger
         community would suffer as a result.

         425. The Manufacturer Defendants' actions were a substantial factor in making opioids

  widely available and widely used. The Manufacturer Defendants' actions were a substantial factor




                                                      1E
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 114 of 137 Pageid#: 133




  in doctors and patients not accurately assessing and weighing the risks and benefits of opioids for

  chronic pain. Without the Manufacturer Defendants' actions, opioid use would not have become

  so widespread, and the enormous public health hazard of opioid overuse, abuse, and addiction that

  now exists would have been averted.

         426.    The Manufacturer Defendants also knowingly, intentionally, recklessly, and/or

  negligently funneled massive quantities of prescription opioids to physicians and other prescribers

  who they knew or should have known wrote suspicious prescriptions and/or wrote prescriptions

  for known abusers of prescription opioids.

         427.    The Manufacturer Defendants knowingly, intentionally, recklessly, and/or

  negligently disseminated prescription opioids to distributors who they knew or should have known

  failed to implement effective controls and procedures to guard against theft, diversion, and abuse

  of prescription opioids.

         428.    The Manufacturer Defendants also knowingly enabled and/or failed to prevent the

  illegal diversion of prescription opioids into the black market, including "pill mills" known for

  providing opioids to known drug abusers, and known drug dealers, knowing that such opioids

  would be illegally trafficked and abused.

         429.    The Manufacturer Defendants knowingly and intentionally financially incentivized

  the PBM Defendants to place their opioids on the PBMs formularies irrespective of inedical

  necessity, resulting in widespread and unnecessary overuse.

         430.    The Distributor Defendants' nuisance-causing activities include failing to

  implement effective controls and procedures in their supply chains to guard against theft, diversion

  and misuse of prescription opioids, and failing to adequately design and operate a system to detect,

  halt, and report suspicious orders of prescription opioids.




                                                  110
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 115 of 137 Pageid#: 134




          431.   The Distributor Defendants also knowingly and intentionally enabled and/or failed

  to prevent the illegal diversion of prescription opioids into the black market, including "pill mills"

  known for providing opioids to known drug abusers, and known drug dealers, knowing that such

  opioids would be illegally trafficked and abused.

          432.   The PBM Defendants knowingly and intentionally designed benefit plans that

  would maximize the number of opioids in the marketplace.

          433.   The PBM Defendants knowingly and intentionally created their formularies to

  ensure that an excessive number of pills were made available to users for use and abuse.

          434.   The PBM Defendants knowingly and intentionally chose to include opioids on their

  formularies that were more addictive to users because they generated greater profits. This failure

  led directly to the increased likelihood of addiction.

         435.    The PBM Defendants knowingly and intentionally chose to include opioids that

  were easier to misuse (for example, by crushing them into powder and mixing them with liquid in

  order to inject them) instead of Abuse Deterrent Formulations ("ADFs") which tended to be more

  expensive. This choice directly led to the ease with which the pills could be misused.

         436.    The PBM Defendants knowingly and intentionally made it more expensive or more

  difficult to obtain knowingly efficacious non-opioid medications for pain. This led directly to the

  increased sale and use of opioids.

         437.    The PBM Defendants knowingly and intentionally chose not to include certain

  medications that would prevent overdoses or made them more difficult or expensive to obtain.

         438.    The PBM Defendants chose not to cover or provided less coverage for drug

  treatment.




                                                   111
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 116 of 137 Pageid#: 135




          439. The PBM Defendants knowingly, intentionally, recklessly and/or negligently failed

   to manage and/or monitor these plans to minimize the use and abuse of opioids.

          440. The public nuisance created by the Defendants endangers the life, health and safety

   of Martinsville's residents.

          441. The public nuisance created by Defendants interferes with the reasonable and

   comfortable use of the City of Martinsville's property and resources.

          442. The public nuisance created by Defendants' actions has caused and continues to

  cause significant harm to the community that includes but is not limited to:

                  (a)     Opioid-related drug overdose deaths;

                 (b)      The disease of opioid addiction and other diseases related to long-term
          opioid use;

                 (c)   Infants born addicted to opioids due to prenatal exposure, causing severe
          withdrawal symptoms and lasting developmental impacts;

                  (d)     Other child abuse and neglect resulting from opioid abuse;

                  (e)     Crime associated with illegal dnug use and opioid sales;

                 (f)      Unemployment resulting from an inability to work while addicted to
          opioids;

                  (g)     Blight, vagrancy, property damage, and property crime.

          443. Defendants' controlled the creation and supply of a new secondary market for

  opioids—providing both the supply of narcotics to sell and the demand of addicts to buy them.

  The result of Defendants' actions is not only an explosion of prescription opioids on the black

  market, but also a marked increase in the availability of heroin and synthetic opioids.

          444. The diversion of opioids into the secondary, criminal market by Defendants and the

  increase in the number of individuals who abuse or are addicted to opioids has placed unnecessary




                                                  112
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 117 of 137 Pageid#: 136




  and excessive demands on the medical, public health, law enforcement, and financial resources of

  the City of Martinsville.

         445.    Adults and children in Martinsville who have never taken opioids have also

  suffered the costs of the Defendants' public nuisance. Many have endured both the emotional and

  financial costs of caring for loved ones addicted to or injured by opioids, and the loss of

  companionship, wages, or other support from family members who have used, abused, become

  addicted to, overdosed on, or been killed by opioids.

         446.    Public resources are being unreasonably consumed in efforts to address the opioid

  epidemic, thereby eliminating available resources which could be used to benefit the public at

  large in Martinsville.

         447.    The public nuisance created, perpetuated, and maintained by Defendants can be

  abated and further recurrence of such harm and inconvenience can be abated.

         448.    The City of Martinsville has incurred significant costs to date in its efforts to

  provide services that were reasonably necessary to abate the public nuisance created, perpetuated,

  and maintained by Defendants. The City of Martinsville expects to incur significant costs going

  forward to ameliorate the harm caused by Defendants.

         449.    As a direct and proximate result of the public nuisance, the City of Martinsville has

  sustained (and continues to sustain) harm by spending a substantial amount of money trying to fix

  the societal harms caused by the Defendants' nuisance-causing activity, including, but not limited

  to, the costs of healthcare, emergency medical services, social services, prevention, treatment,

  intervention, law enforcement, lost tax revenues, direct spending on opioids and opioid

  antagonists, and lost communal benefits of Martinsville's limited and diverted resources as set

  forth more fully above.




                                                 113
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 118 of 137 Pageid#: 137




                                         COUNT II
                               COMMON LAW PUBLIC NUISANCE
                                 (AGAINST ALL DEFENDANTS)

          450.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

          451.    This action is brought by Plaintiff to abate the public nuisance created by

  Defendants, and to recover costs Plaintiff has already incurred and future costs the Plaintiff expects

  to incur in its provision of emergency services that are reasonably required to abate the public

  nuisance created by Defendants.

          452.    Under common law, a public nuisance is a condition that is dangerous to the public.

  A public nuisance adversely impacts an entire community or significant portion of the public.

  Therefore, a cause of action for public nuisance exists where a defendant's conduct negatively

  affects the community at large. The public nuisance complained of herein includes the

  oversaturation, unlawful availability, and abuse of opioids in Martinsville as well as the adverse

  social and environmental outcomes associated with widespread and/or illegal opioid use.

          453.    Each Defendant, acting alone or with one or more co-defendants, created a

  condition that was and continues to be dangerous to the public and has injured those inhabitants

  of Martinsville who have come within its influence. Each Defendant, acting alone or in concert,

   injured the property of the City of Martinsville.

          454.    The Manufacturer Defendants knew or should have known that their promotion of

   opioid use would create a public nuisance:

                (a)     The Manufacturer Defendants have engaged in massive production,
          promotion, and distribution of opioids for use by the residents of Martinsville;

                 (b)    The Manufacturer Defendants' actions created and expanded the market for
          opioids, promoting their wide use for pain management;

                  (c)     The Manufacturer Defendants misrepresented the benefits of opioids for
          chronic pain and fraudulently concealed, misrepresented, and omitted the serious adverse
          effects of opioids, including the addictive nature of the drugs;


                                                   114
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 119 of 137 Pageid#: 138




               (d)   The Manufacturer Defendants knew or should have known that their
         promotion would lead to addiction and other adverse consequences and that the larger
         community would suffer as a result.

         455.    The Manufacturer Defendants' actions were a substantial factor in making opioids

  widely available and widely used. The Manufacturer Defendants' actions were a substantial factor

  in doctors and patients not accurately assessing and weighing the risks and benefits of opioids for

  chronic pain. Without the Manufacturer Defendants' actions, opioid use would not have become

  so widespread, and the enormous public health hazard of opioid overuse, abuse, and addiction that

  now exists would have been averted.

         456.    The Manufacturer Defendants also knowingly, intentionally, recklessly, and/or

  negligently funneled massive quantities of prescription opioids to physicians and other prescribers

  who they knew or should have known wrote suspicious prescriptions and/or wrote prescriptions

  for known abusers of prescription opioids.

         457.    The Manufacturer Defendants knowingly, intentionally, recklessly, and/or

  negligently disseminated prescription opioids to distributors who they knew or should have known

  failed to implement effective controls and procedures to guard against theft, diversion, and abuse

  of prescription opioids.

         458.    The Manufacturer Defendants also knowingly enabled and/or failed to prevent the

  illegal diversion of prescription opioids into the black market, including "pill mills" known for

  providing opioids to known drug abusers, and known drug dealers, knowing that such opioids

  would be illegally trafficked and abused.

         459.    The Manufacturer Defendants knowingly and intentionally incentivized the PBM

  Defendants to place their opioids on the PBMs formularies irrespective of inedical necessity,

  resulting in widespread and unnecessary overuse.




                                                 115
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 120 of 137 Pageid#: 139




          460.    The Distributor Defendants' nuisance-causing activities include failing to

  implement effective controls and procedures in their supply chains to guard against theft, diversion

  and misuse of prescription opioids, and failing to adequately design and operate a system to detect,

  halt, and report suspicious orders of prescription opioids.

          461.    The Distributor Defendants also knowingly and intentionally enabled and/or failed

  to prevent the illegal diversion of prescription opioids into the black market, including "pill mills"

  known for providing opioids to known drug abusers, and known drug dealers, knowing that such

  opioids would be illegally trafficked and abused.

          462.    The PBM Defendants knowingly and intentionally designed benefit plans that

  would maximize the number of opioids in the marketplace.

          463.    The PBM Defendants knowingly and intentionally created their formularies to

  ensure that an excessive number of pills were made available to users for use and abuse.

          464.    The PBM Defendants knowingly and intentionally chose to include opioids on their

  formularies that were more addictive to users because they generated greater profits. This failure

  led directly to the increased likelihood of addiction.

          465.    The PBM Defendants knowingly and intentionally chose to include opioids that

  were easier to misuse (for example, by crushing them into powder and mixing them with liquid in

  order to inject them) instead of Abuse Deterrent Formulations ("ADFs") which tended to be more

  expensive. This choice directly led to the ease with which the pills could be misused.

          466.    The PBM Defendants knowingly and intentionally made it more expensive or more

  difficult to obtain knowingly efficacious non-opioid medications for pain. This led directly to the

   increased sale and use of opioids.




                                                   116
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 121 of 137 Pageid#: 140




         467. The PBM Defendants knowingly and intentionally chose not to include certain

  medications that would prevent overdoses or made them more difficult or expensive to obtain.

         468. The PBM Defendants chose not to cover or provided less coverage for drug

  treatment.

         469. The PBM Defendants knowingly, intentionally, recklessly and/or negligently failed

  to manage and/or monitor these plans to minimize the use and abuse of opioids.

         470. The public nuisance created by the Defendants endangers the life, health and safety

  of Martinsville's residents.

         471. The public nuisance created by Defendants interferes with the reasonable and

  comfortable use of the City of Martinsville's property and resources.

         472. The public nuisance created by Defendants' actions has caused and continues to

  cause significant harm to the community that includes but is not limited to:

                 (a)     Opioid-related drug overdose deaths;

                (b)      The disease of opioid addiction and other diseases related to long-term
         opioid use;

                (c)   Infants born addicted to opioids due to prenatal exposure, causing severe
         withdrawal symptoms and lasting developmental impacts;

                 (d)     Other child abuse and neglect resulting from opioid abuse;

                 (e)     Crime associated with illegal drug use and opioid sales;

                (f)      Unemployment resulting from an inability to work while addicted to
         opioids;

                 (g)     Blight, vagrancy, property damage, and property crime.

          473. Defendants' controlled the creation and supply of a new secondary market for

  opioids—providing both the supply of narcotics to sell and the demand of addicts to buy them.




                                                 117
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 122 of 137 Pageid#: 141




  The result of Defendants' actions is not only an explosion of prescription opioids on the black

  market, but also a marked increase in the availability of heroin and synthetic opioids.

         474.    The diversion of opioids into the secondary, criminal market by Defendants and the

  increase in the number of individuals who abuse or are addicted to opioids has placed unnecessary

  and excessive demands on the medical, public health, law enforcement, and financial resources of

  the City of Martinsville.

         475.    Adults and children in Martinsville who have never taken opioids have also

  suffered the costs of the Defendants' public nuisance. Many have endured both the emotional and

  financial costs of caring for loved ones addicted to or injured by opioids, and the loss of

  companionship, wages, or other support from family members who have used, abused, become

  addicted to, overdosed on, or been killed by opioids.

         476.    Public resources are being unreasonably consumed in efforts to address the opioid

  epidemic, thereby eliminating available resources which could be used to benefit the public at

  large in Martinsville.

         477.    The public nuisance created, perpetuated, and maintained by Defendants can be

  abated and further recurrence of such harm and inconvenience can be abated.

         478.    The City of Martinsville has incurred significant costs to date in its efforts to

  provide services that were reasonably necessary to abate the public nuisance created, perpetuated,

  and maintained by Defendants. The City of Martinsville expects to incur significant costs going

  forward to ameliorate the harm caused by Defendants.

         479.    As a direct and proximate result of the public nuisance, the City of Martinsville has

  sustained (and continues to sustain) harm by spending a substantial amount of money trying to fix

  the societal harms caused by the Defendants' nuisance-causing activity, including, but not limited




                                                  118
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 123 of 137 Pageid#: 142




  to, the costs of healthcare, emergency medical services, social services, prevention, treatment,

  intervention, law enforcement, lost tax revenues, direct spending on opioids and opioid

  antagonists, and lost communal benefits of the City of Martinsville's limited and diverted

  resources as set forth more fully above.

                                  COUNT III
             VIOLATION OF THE VIRGINIA CONSUMER PROTECTION ACT
                        VA. CODE ANN. § 59.1-196, ET SEQ.
                    (AGAINST MANUFACTURER DEFENDANTS)

          480.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

          481.    The Virginia Consumer Protection Act ("CPA") seeks to provide a remedy to unfair

  and unethical standards of business interactions between suppliers and the consuming public. Va.

  Code Ann. § 59.1-197.

          482.    The CPA specifically prohibits sellers from "[m]isrepresenting that goods or

  services have certain quantities, characteristics, ingredients, uses, or benefits." Va. Code Ann. §

  59.1-200(A)(5). As alleged herein, each Manufacturer Defendant violated the CPA by representing

  that opioids have uses or benefits in treating chronic that they do not have, and by representing

  that opioids do not have the characteristic of being dangerously addictive.

          483.    Defendants engaged in the above-described acts intentionally and with knowledge

  that harm might result, and thus willfully violated the CPA under Va. Code Ann. § 59.1-204.

          484.    Unless enjoined from doing so, Defendants will continue to violate the CPA.

          485.    Plaintiff seeks reimbursement of all monies paid for Defendants' products by

  Plaintiff and its residents.

          486.    Pursuant to the CPA, Plaintiff is entitled to three times the damages it sustained by

  the Defendants, as the Defendants'. willfully and knowingly violated the CPA. Va. Code Ann. §

  59.1-204(A).



                                                  119
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 124 of 137 Pageid#: 143




          487.    As a proximate result of Defendants' deceptive acts, Defendants have caused

   Plaintiff to incur excessive costs related to responding to the opioid crisis. These costs include, but

   are not limited to, the costs of healthcare, emergency medical services, social services, prevention,

   treatment, intervention, law enforcement, lost tax revenues, direct spending on opioids and opioid

   antagonists, and lost communal benefits of the City of Martinsville's limited and diverted

   resources as set forth more fully above.

                                       COUNT IV
                                        FRAUD
                          (AGAINST MANUFACTURER DEFENDANTS)

          488.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

          489.    Defendants, individually and acting through their employees and agents, and in

   concert with each other, made misrepresentations and omissions of facts material to Plaintiff and

   its residents to induce them to purchase, administer, and consume opioids as set forth herein.

          490.    Defendants' representations and assertions to Plaintiff, healthcare providers, and

   consumers contained intentional misrepresentations and material omissions as to the risks

   associated with opioids.

          491.    Defendants intentionally made inaccurate representations regarding the adverse

   medical conditions associated with the use of opioids and such false representations were made

   with the intent to mislead.

          492.    Defendants knew or reasonably should have known that the representations made

   to Plaintiff and the public-at large regarding the risks of opioids were false or incomplete and

   misrepresented material facts regarding the use of opioids for chronic pain.

          493.    Defendants had a duty to provide accurate information regarding the risks and side

   effects associated with opioids to consumers, including healthcare providers and the Plaintiff.




                                                    120
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 125 of 137 Pageid#: 144




          494.    Defendants willfully, knowingly, and deceptively withheld material facts regarding

  the risks and side effects associated with opioids from Plaintiff, healthcare providers, and

  consumers.

          495.    Plaintiff and its residents reasonably relied on the representations made by

  Defendants, which caused Plaintiff, through its programs, departments, and agencies, to incur

  costs, including, but not limited to the costs of healthcare, emergency medical services, social

  services, prevention, treatment, intervention, law enforcement, lost tax revenues, direct spending

  on opioids and opioid antagonists, and lost communal benefits of the City of Martinsville's limited

  and diverted resources as set forth more fully above.

          496.    Plaintiff, healthcare providers, and consumers were justified in their reliance on

  Defendants to educate them as to the risks and dangerous and potentially life-threatening side

  effects associated with opioid use.

          497.    Defendants' conduct was willful, wanton, and malicious and was directed at

  Plaintiff and their residents.

          498.    The reprehensible nature of the Defendants' conduct further entitles Plaintiff to an

  award of punitive damages.

          499.    As a proximate and legal result of Defendants' fraudulent misrepresentations,

  Plaintiff has suffered and will continue to suffer damages and is therefore entitled to recover for

  those damages.

                                        COUNT V
                              COMMON LAW CIVIL CONSPIRACY
                                (AGAINST ALL DEFENDANTS)

          500.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.




                                                  121
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 126 of 137 Pageid#: 145




          501. The Defendants acted in concert for the purpose of increasing the use of opioids

   and fraudulently selling and distributing as many opioids as possible, causing significant harm to

   the City of Martinsville.

          502. The Manufacturer and Distributor Defendants violated Virginia law and the CSA

  by, inter alia:

                 (a)     fraudulently making false or misleading statements, falsely marketing
          opioids as safe for treatment of chronic pain; suppressing evidence to the contrary, and
          improperly inducing physicians to prescribe opioids for chronic pain;

                    (b)   evading controls on opioid diversion, increasing opioid quotas; and

                 (c)     failing to design and operate a system to disclose suspicious orders of
          controlled substances, failing to provide and maintain appropriate inventory controls.

          503. The conspiracy would not have succeeded absent the PBM's control of the flow of

  opioids from manufacturer to the end user. The PBM's plan design, including formulary

  placement, controlled which opioids were paid for, reimbursed, and covered by public and private

  pharmacy benefit plans. The PBMs exacerbated the opioid crisis by (a) intentionally designing

  benefit plans that would maximize the number of opioids in the marketplace, (b) failing to manage

  and/or monitor these plans to minimize the use and abuse of opioids, and (c) choosing drugs to put

  on their formularies that provided the largest profit to themselves, regardless of the addictive

  quality of the drug and whether there was an alternative available and limiting access to competing

  less-additive alternatives.

          504. The PBM and Manufacturer Defendants coordinated to ensure that the maximum

  number of Manufacturers' opioids were prescribed and sold, and the PBM Defendants got the
                                                                                         ~
  maximum profit at the expense of patients.

          505. Each of the participants in the conspiracy received revenue, directly or indirectly,

  and/or otherwise benefitted from the scheme to promote opioids as safe and non-addictive.




                                                  122
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 127 of 137 Pageid#: 146




         506.    At all relevant times, each Defendant was a knowing and willing participant in the

  conspiracy, and reaped profits from the conspiracy in the form of increased sales, distributions,

  rebates and kick-backs. Distributor Defendants received kick-backs from Manufacturer

  Defendants if they reached particular monthly goals. PBM Defendants received rebates,

  chargebacks, kickbacks, administrative fees, and other financial incentives to promote the

  Manufacturer Defendants' drugs.

         507.    All participants of the enterprise described herein were aware of Defendants'

  control over the activities of the conspiracy in promoting opioids for use in every situation in which

  a patient is in pain. Each part of the conspiracy benefited from the existence of the other parts.

         508.    The persons engaged in the conspiracy are systematically linked through

  contractual relationships, financial ties, and continuing coordination of activities.

         509.    The City of Martinsville has been injured by reason of these violations in that it has

  incurred costs, including, but not limited to the costs of healthcare, emergency medical services,

  social services, prevention, treatment, intervention, law enforcement, lost tax revenues, direct

  spending on opioids and opioid antagonists, and lost communal benefits of the City of

  Martinsville's limited and diverted resources as set forth more fully above. The City of

  Martinsville would not have incurred these costs had Defendants not conspired together. The

  injuries suffered by the City of Martinsville were directly and proximately caused by Defendants'

  actions and inactions.

         510.    Plaintiff was directly and proximately harmed by the Defendants' civil conspiracy.

                                        COUNT VI
                                    NEGLIGENCE PER SE
                           (AGAINST MANUFACTURER DEFENDANTS)

          511.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.




                                                   123
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 128 of 137 Pageid#: 147




          512. The Manufacturer Defendants failed to perform their statutory and regulatory

  obligations under the Virginia Drug Control Act, Va. Code Ann. § 54.1-3400 et seq., and the CSA,

  which were enacted to promote safety and to prevent exactly the type of harm that occurred as a

  result of Defendants' failures.

          513. The Virginia Drug Control Act imposes certain specific responsibilities upon drug

  manufacturers, such as the Manufacturer Defendants, who manufacture and sell pharmaceutical

  drugs in Virginia. Va. Code Ann. § 54.1-3457. Among those responsibilities is the requirement

  that drug manufacturers refrain from the "dissemination of any false advertisement" in the

  promotion of their drugs. Id. "Advertisement" is defined as "all representations disseminated in

  any manner or by any means, other than by labeling, for the purpose of inducing, or which are

  likely to induce, directly or indirectly, the purchase of drugs or devices." Va. Code Ann. § 54.1-

  3401.

          514. The Manufacturer Defendants continually violated their duty to Plaintiff and its

  residents by making and/or disseminating false advertisements about opioids, including but not

  limited to:

                 (a)     Making misleading statements about the true risk of addiction;

                  (b)    Making deceptive statements concerning the ability of opioids to improve
          patient function long-term; .

                 (c)     Making deceptive statements about the efficacy of opioids for long-term
          treatment of chronic pain; and

                  (d)    Promoting chronic opioid therapy as safe and effective for long term use for
          high-risk patients.'

          515. Manufacturer Defendants, by disseminating false and/or misleading

  advertisements, encouraged physicians to over-prescribe opioids to Plaintiff's residents, leading




                                                 124
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 129 of 137 Pageid#: 148




  to addiction. As a result, Plaintiff was saddled with the costs of harms arising from its residents'

  addictions.

         516.    The Manufacturer Defendants also failed to maintain effective controls against

  diversion, failed to report suspicious orders to law enforcement and perform due diligence prior to

  filling orders, and failed to design and operate a system to disclose suspicious orders of controlled

  substances, as required by the CSA.

         517.    Va. Code Ann.§ 54.1-3457 and the CSA were enacted, at least in part, to prevent

  the harms that can arise as a result of false advertisements and statements by drug manufacturers

  such as the Manufacturer Defendants and the other violations of the CSA as described herein.
                                                                                 i
         518. Plaintiff is among the persons and entities intended to benefit from the protections

  of Va. Code Ann. § 54.1-3457 and the CSA, and the hann that has occurred as a result of the

  Manufacturer Defendants' violations are among the types of harm that the statutes were intended

  to prevent.

         519.    Therefore, as a proximate result of the false advertising and violations of the CSA,

  the Manufacturer Defendants have caused Plaintiff to incur excessive costs related to responding

  to the opioid crisis. These costs include, but are not limited to, the costs of healthcare, emergency

  medical services, social services, prevention, treatment, intervention, law enforcement, lost tax

  revenues, direct spending on opioids and opioid antagonists, and lost communal benefits of the

  City of Martinsville's limited and diverted resources as set forth more fully above.

                                       COUNT VII
                                  NEGLIGENCE PER SE
                           (AGAINST DISTRIBUTOR DEFENDANTS)
         520.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

         521.    The Distributor Defendants failed to perform their statutory and regulatory

  obligations under the Virginia Drug Control Act, Va. Code Ann. § 54.1-3400 et seq., and the CSA,


                                                  125
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 130 of 137 Pageid#: 149




   which were enacted to promote safety and to prevent exactly the type of harm that occurred as a

   result of Defendants' failures.

          522.      Virginia and federal law impose certain specific responsibilities on Distributor

  Defendants, including the responsibility to design and operate a system to disclose suspicious

  orders of controlled substances. Va. Code Ann. § 54.1-3435.1(4); 21 C.F.R. § 1301.74(b).

  Furthermore, if Distributor Defendants cease distribution of opioids and certain other drugs. "to a

  pharmacy, licensed physician dispenser, or licensed physician dispensing facility located in the

  Commonwealth due to suspicious orders of controlled substances" and inform the Virginia Board

  of Pharmacy within five days of the cessation. Va. Code Ann. § 54.1-3435. `[S]uspicious orders

  of controlled substances' means, relative to the pharmacy's, licensed physician dispenser's, or

  licensed physician dispensing facility's order history and the order history of similarly situated

  pharmacies, licensed physician dispensers, or licensed physician dispensing facilities, (i) orders of

  unusual size, (ii) orders deviating substantially from a normal pattern, and (iii) orders of unusual

  frequency." Id.

          523.      Distributor Defendants are further required to "provide and maintain appropriate

  inventory controls in order to detect and document any theft, counterfeiting, or diversion of

  prescription drugs." 18 VAC 110-50-90.

          524.      Distributor Defendants failed or refused to disclose suspicious orders to the DEA,

  the Board of Pharmacy, and boards whose licensees have prescribing authority, in violation of

  Virginia law and regulation and therefore failed to meet their duties as registered distributors of

  controlled substances.

          525.      The laws and regulations described above were enacted, at least in part, to prevent

  the harms that can arise as a result of an overabundance of opioids being made available in

  communities.


                                                    126
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 131 of 137 Pageid#: 150




          526.    Plaintiff is among the persons and entities intended to benefit from the protections

  of these laws and regulations. The harm that has occurred is a proximate result of the Distributor

  Defendants' failure to abide by their legal obligations.

          527.    As a proximate result of failing to report and/or continuing to fill suspicious

  transactions, the Distributor Defendants have caused Plaintiff to incur excessive costs related to

  responding to the opioid crisis. These costs include, but are not limited to, the costs of healthcare,

  emergency medical services, social services, prevention, treatment, intervention, law enforcement,

  lost tax revenues, direct spending on opioids and opioid antagonists, and lost communal benefits

  of the City of Martinsville's limited and diverted resources as set forth more fully above.

                                         COUNT VIII
                                        NEGLIGENCE
                                  (AGAINST ALL DEFENDANTS)

          528.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

          529.    Defendants have a duty to Plaintiff to employ a reasonable standard of care in the

  sale, distribution, dispensing, reimbursement and promotion of prescription opioids. This includes

  a duty to not create a foreseeable risk of harm to others.

          530.    Defendants breached this duty by failing to take any action to prevent or reduce the

  unnecessary, non-medical or criminal use of opioids. Collectively, and individually, Defendants

   made prescription opioids available to the marketplace with the knowledge that they were likely

   being used for non-medical purposes and/or posed an inherent danger to patients who were using

   them for other than acute pain or palliative care.

          531.    Defendants were negligent in failing to monitor and guard against third-party

   misconduct and participated and enabled such misconduct.

          532.    Defendants placed their profit motives above their legal duty and enabled,

   encouraged and caused the over-prescribing and distribution of opioids.


                                                   127
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 132 of 137 Pageid#: 151




           533.   All Defendants knew of the highly addictive nature of prescription opioids and

   knew of the high likelihood of foreseeable harm to patients and communities from prescription

   opioid addiction and diversion. Defendants breached their duties when they failed to act with

   reasonable care to prevent the diversion of prescription opioids.

           534.   A negligent and/or intentional violation of the Defendants' duties poses distinctive

   and significant dangers to the Plaintiff and its residents, including epidemic levels of addiction and

   the diversion of opioids for illegitimate purposes.

          535.    As a proximate result of the failure to prevent the over prescription and excessive

  distribution of opioids, the Defendants have caused the Plaintiff to incur excessive costs related to

  responding to the opioid crisis. These costs include but are not limited to, the costs of healthcare,

  emergency medical services, social services, prevention, treatment, intervention, law enforcement,

  lost tax revenues, direct spending on opioids and opioid antagonists, and lost communal benefits

  of the City of Martinsville's limited and diverted resources as set forth more fully above.

                                          COUNT IX
                                     GROSS NEGLIGENCE
                                  (AGAINST ALL DEFENDANTS)

          536.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

          537.    Defendants' scheme to optimize profits regardless of the effect on the City of

  Martinsville was undertaken and executed intentionally.

          538.    Defendants' failure to take any action to prevent or reduce the unnecessary, non-

  medical, or criminal use of opioids was grossly negligent in that it was done with indifference and

  an utter disregard of prudence that amounts to complete neglect of the safety of others and had a

  great probability of causing substantial harm.

           539.   Defendants' utter disregard of prudence was such that it is shocking to any fair-

  minded person.


                                                    128
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 133 of 137 Pageid#: 152




          540.    As a proximate result of their grossly negligent conduct, the Defendants have

   caused the Plaintiff to incur excessive costs related to responding to the opioid crisis. These costs

   include but are not limited to, the costs of healthcare, emergency medical services, social services,

   prevention, treatment, intervention, law enforcement, lost tax revenues, direct spending on opioids

   and opioid antagonists, and lost communal benefits of the City of Martinsville's limited and

   diverted resources as set forth more fully above.

                                        COUNT X
                             WILLFUL AND WANTON NEGLIGENCE
                                (AGAINST ALL DEFENDANTS)

          541.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

          542.    Defendants' scheme to optimize profits regardless of the effect on the City of

   Martinsville was undertaken and executed intentionally.

          543.    Defendants' failure to take any action to prevent or reduce the unnecessary, non-

   medical, or criminal use of opioids was willfully and wantonly negligent in that it was done in

   conscious disregard of the rights of the City of Martinsville and its residents and/or with reckless

   indifference to the consequences of their actions.

          544.    At all relevant times, Defendants were aware, froin their knowledge of existing

   circumstances and conditions, that their conduct would probably cause injury to the City of

   Martinsville and its residents.

          545.    As a proximate result of their willfully and wantonly negligent conduct, the

   Defendants have caused the Plaintiff to incur excessive costs related to responding to the opioid

   crisis. These costs include but are not limited to, the costs of healthcare, emergency medical

   services, social services, prevention, treatment, intervention, law enforcement, lost tax revenues,

   direct spending on opioids and opioid antagonists, and lost communal benefits of the City of

   Martinsville's limited and diverted resources as set forth more fully above.


                                                   129
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 134 of 137 Pageid#: 153




          546.    Furthermore, Defendants should be held liable for punitive damages to the City of

  Martinsville because they had prior knowledge of the specific dangerous conditions their willful

  and wanton negligence created, they consciously disregarded that knowledge and continued to

  engage in their exceedingly dangerous course of conduct, and the harm inflicted on the City of

  Martinsville and its residents by Defendants' conduct was the natural and probable result of that

  conduct.

                                         COUNT XI
                                    UNJUST ENRICHMENT
                                 (AGAINST ALL DEFENDANTS)

          547.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

          548.    As an intended result of their intentional wrongful conduct as set forth in this

  Complaint, Defendants have knowingly profited and benefited from opioid purchases made by

  Plaintiff and its residents.

          549.    In exchange for opioid purchases, and at the time Plaintiff and its residents made

  these payments, Plaintiff and its residents expected that Defendants had not misrepresented any

  material facts regarding opioids, and had complied with their legal obligations in the manufacture,

  marketing, distribution, dispensation, and reimbursement of opioids.

          550.    Defendants have been unjustly enriched in the form of profits because of their

  wrongful conduct, and as a matter of equity, Defendants should be required to disgorge their

  unjustly obtained profits from purchases of opioids made by the City of Martinsville.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, the City of Martinsville, prays that the Court enter judgement

  against the Defendants, jointly and severally, as follows:

          (1) awarding compensatory damages in an amount not less than $30,000,000, or
          as determined at trial;



                                                  130
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 135 of 137 Pageid#: 154




        (2) awarding punitive damages in the amount of $350,000 per defendant;

        (3) awarding treble damages, as well as all costs and expenses of maintaining this
        action, including reasonable attorneys' fees, pursuant to statute where appropriate;

        (4) awarding pre- and post judgment interest;

        (5) compelling the defendants to abate and remove the public nuisance they have
        caused by immediately ceasing the unlawful conduct described throughout this
        Complaint;

        (6) such other and further relief as the Court deems just and proper.

                                     [signature page follows]




                                                131
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 136 of 137 Pageid#: 155




                                    City of Martinsville .



                                      ~ilu-1 ~'~l~~S              ,t           ~i•b!C ~ , ~ ,~
                                                       "                       V.t r~ ~ dd'tq,, a
                                    SANF'ORD HEISLEIt SIIAI2P, LI.,P
                                    Grant Morris, Va. Bar No. 16290
                                    gmorris@sanfordheisler.com
                                    Kevin Sharp (pro hac vice to be submitted)
                                    ksharp@sanfordheisle'r..com
                                    Ross Brooks (pro hac vice to be submitted)
                                    RBrooks@sanfordheisler.com
                                    Saba Bireda (pro hac vice to be submitted)
                                    sbireda@sanfordheisle`r.com
                                    Andrew Miller (pro hdc vice to be submitted)
                                    amiller@sanfordheisle'r.com
                                    611 Commerce Street, Suite 3100
                                    Nashville, Tennessee 37203
                                    Tel: (615) 434-7000
                                    Fax: (615) 434-7020 '

                                    T)FIE CICALA L.AW,FIRM PLLC
                                    Joanne Cicala (pro hac vice to be submitted)
                                    joanne@cicalapllc.com
                                    Jocelyn R Normand (pro hac vice to be submitted)
                                    jnormand@cicalaplic.com
                                    101 College Street
                                    Dripping Springs, Texas 78620
                                    Tel: (512) 275-6550 !
                                    Fax: (512) 858-1801 I

                                    ICAUF'MAN CANOLES, P.C.
                                    W. Edgar Spivey, Va. Bar No. 29125
                                    wespivey@kaufcan.com
                                    Patrick H. O'Donnell, Ua. Bar No. 29637
                                    phodonnell@kaufcan.com
                                    R. Johan Conrod, Jr., Va. Bar No. 46764
                                    rjconrod@kaufcan.cofii
                                    Lauren Tallent Rogers; Va. Bar No. 82711
                                    ltrogers@kaufcan.com
                                    150 W. Main Street, Suite 2100
                                    Norfolk, VA 23510-1665
                                    Tel: (757) 624-3196 ;
                                    Fax: (888) 360-9092 i




                                      132
Case 4:18-cv-00072-EKD Document 1-1 Filed 12/13/18 Page 137 of 137 Pageid#: 156




                                      MARTINSVILLE CITY ATTORNEY
                                      Eric H. Monday, Va. Bar No. 38839
                                      emonday@ci.martinsville.va.us
                                      Attorney for the City of Martinsville
                                      P.O. Box 1112/Suite 213
                                      55 West Church St.
                                      Martinsville, VA 24112
                                      Tel: (276) 408-5198


                                      Attorneys for Ptafntiff




                                                       FILED IN TNE CLERK'S tiFFICE
                                                       OF THE CIRCUIT COURT OF THE
                                                       MflRTINfiVILLE CIRCUIT CQURT

                                                       DATE: 10/04/2018 @10:44:10

                                                    TESTE:
                                                                CtEW/DEFUTY CL.ERK




                                        133
